EXHIBIT 10.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------









LOAN AND SECURITY AGREEMENT-RECEIVABLES


among
SILVERLEAF RESORTS, INC.
(as Borrower)


and
THE PARTIES WHICH HEREAFTER EXECUTE THIS AGREEMENT OR A JOINDER AGREEMENT
(as Lenders)


and
WELLS FARGO FOOTHILL, INC.
(as Lender and Facility and Collateral Agent)


As of December 16, 2005
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



LOAN AND SECURITY AGREEMENT-RECEIVABLES


 
THIS LOAN AND SECURITY AGREEMENT-RECEIVABLES, dated as of December 16, 2005,
entered into by and among SILVERLEAF RESORTS, INC., a Texas corporation, having
an address of 1221 River Bend Drive, Suite 120, Dallas, Texas 75247 (as
“Borrower”), the parties, including WELLS FARGO FOOTHILL, INC., a corporation
established under the laws of the State of California, having an office and
place of business at 13727 Noel Road, Suite 1020, Dallas, Texas 75240 which
execute and deliver this Agreement or a joinder agreement to this Agreement in
their respective capacities as Lenders hereunder (collectively, the “Lenders”
and each individually a “Lender”) and WELLS FARGO FOOTHILL, INC. as facility
agent and collateral agent (“Agent”).
 
W  I  T  N  E  S  S  E  T  H:
 
WHEREAS, Borrower is engaged in the business of acquiring, constructing,
developing, owning, managing, selling and otherwise dealing with Intervals at
the Resorts (as each such term is hereafter defined); and


WHEREAS, in connection with the Loans to be made by Lenders pursuant to this
Agreement, Agent has agreed to act as facility agent and collateral agent for
the other Lenders and to perform such duties with respect to the Loans as are
expressly set forth herein;


WHEREAS, Lenders, subject to the terms and conditions of this Loan and Security
Agreement-Receivables, have agreed to provide to Borrower, for the purpose of
providing liquidity in connection with Borrower’s ownership and sale of
Intervals, a loan in the amount of the Commitment.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt and adequacy of which are acknowledged, the parties to this Agreement,
intending to be legally bound, agree as follows:
 
Section 1 - Definition Of Terms
 
Capitalized terms used in this Agreement are defined in this Section 1. The
definitions include the singular and plural forms of the terms defined.
 
Account. Shall mean an “account,” as that term is defined in the Code, and any
and all supporting obligations in respect thereof.
 
 ACH Transactions. Any cash management or related services (including the
Automated Clearing House processing of electronic funds transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Borrower or its Subsidiaries.
 

--------------------------------------------------------------------------------


 
Additional Credit Facility. The term “Additional Credit Facility” shall mean
that certain $15,000,000 credit facility provided by WFF to Borrower pursuant to
that certain Loan and Security Agreement-Inventory dated December 16, 2005 by
and between Borrower and WFF and as may hereafter be further amended from time
to time (the “Additional Credit Loan Agreement”).”
 
Additional Eligible Resorts or Additional Eligible Resort. The terms “Additional
Eligible Resorts” and “Additional Eligible Resort” shall have the meanings
ascribed to such terms in Section 3.5 hereof.
 
Advance. A portion of the proceeds of the Loans advanced from time to time by
Lenders to Borrower in accordance with the terms of this Agreement.
 
Affiliate. Shall mean, with respect to Borrower or any other Person, any Person
who, directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly, of the
power to direct the management and policies of a Person, whether through the
ownership of stock, by contract, or otherwise; provided, however, that, in any
event: (a) any Person which owns directly or indirectly 10% or more of the
securities having ordinary voting power for the election of directors or other
members of the governing body of a Person or 10% or more of the partnership or
other ownership interests of a Person (other than as a limited partner of such
Person) shall be deemed to control such Person, (b) each director (or comparable
manager) of a Person shall be deemed to be an Affiliate of such Person, and (c)
each partnership or joint venture in which a Person is a partner or joint
venturer shall be deemed to be an Affiliate of such Person.


Agreement. This Loan and Security Agreement-Receivables by and among Borrower,
Agent and each Lender which executes this Agreement (including the Exhibits and
Schedules to it) or a joinder agreement hereto, as it may be amended from time
to time.


Annual Operating Plan. Borrower’s financial and business projections for its
operations for the upcoming fiscal twelve (12) month period inclusive of a
budget and which shall represent Borrower’s good faith best estimate of its
future performance for the period covered thereby.


Applicable Default Rate. The Applicable Interest Rate plus four percent (4%) per
annum; provided, however, that the Applicable Default Rate shall in no event
exceed the highest interest rate permitted to be charged under applicable usury
laws.


Applicable Interest Rate. A variable rate, adjusted as of each day of each
calendar month, equal to the sum of the Lender Reference Rate plus one half of
one percent (0.50%) per annum, with interest being computed in arrears on the
basis of actual days elapsed over a year of 360 days, but in no event shall the
rate of interest at any time during the Term be less than six (6.00%) percent (a
“Floating Rate Advance”). The Lender Reference Rate on the Closing Date is
7.25%.


The failure of Borrower to elect an Applicable Interest Rate three (3) Business
Days prior to the Closing Date shall be deemed an election of the Floating Rate
Advance interest rate set forth in (i) above.
 

--------------------------------------------------------------------------------




Applicable Laws. Shall mean all applicable laws, rules, regulations and orders
of any Governmental Authority, including without limitation Credit Protection
Laws, the Fair Labor Standards Act and the Americans With Disabilities Act.


Assignment of Notes Receivable and Mortgages. The term “Assignment of Notes
Receivable and Mortgages” shall mean a recordable Collateral Assignment of Notes
Receivable and Mortgages, in the form attached hereto as Exhibit A, made by
Borrower in favor of Agent evidencing the assignment to Agent, as collateral
agent for each Lender, of all of the Pledged Notes Receivable and Mortgages.


Availability. Shall mean, as of any date of determination, if such date is a
Business Day, and determined at the close of business on the immediately
preceding Business Day, if such date of determination is not a Business Day, the
amount that Borrower is entitled to borrow as Advances under Section 2.1 (after
giving effect to all then outstanding Obligations and Bank Product Reserves to
the extent applicable hereunder).


Backup Servicing Agreement. Shall mean that certain Backup Servicing Agreement
of even date herewith executed by and among Borrower, Agent and Concord
Servicing Corporation.
 
Bank Product. Shall mean any financial accommodation extended to Borrower or its
Subsidiaries by any Bank Product Provider (other than pursuant to this
Agreement) including: (a) credit cards, (b) credit card processing services, (c)
debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash management,
including controlled disbursement, accounts or services, or (g) transactions
under Hedging Agreements.


Bank Product Agreements. Shall mean those certain agreements entered into from
time to time by Borrower or its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.
 
Bank Product Obligations. Shall mean all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by Borrower or its
Subsidiaries to any Bank Product Provider pursuant to or evidenced by the Bank
Product Agreements and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising.
 
Bank Product Provider. Shall mean Wells Fargo or any of its affiliated entities.
 
Bank Product Reserves. Shall mean, as of any date of determination, the amount
of reserves that Agent has established (based upon the relevant Bank Product
Providers’ reasonable determination of the credit exposure in respect of then
extant Bank Products) for Bank Products then provided or outstanding, provided
however that at no time that there exist Lenders in additional to WFF, shall the
maximum amount of Bank Product Reserves imposed be in excess of $2,500,000.
 
Borrowing Base. With respect to each Eligible Note Receivable, pledged to Agent
hereunder in connection with each Advance from and after the Closing Date, an
amount equal to seventy-five percent (75%) of the remaining principal balance of
each such Eligible Note Receivable.
 

--------------------------------------------------------------------------------


 
Borrowing Base Report. The form attached as Exhibit B (Borrowing Base Report) to
Exhibit D (Borrower’s Certificate and Request for Advance on Receivables Loan)
to this Agreement which report, from time to time shall be signed by Harry J.
White or Lois Hileman or such other Person designated in writing by Borrower to
Agent.
 
Business Day. Each day that is not a Saturday, a Sunday or a legal holiday under
the laws of the States of Texas or California.
 
Capital Lease. Shall mean a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
 
CapitalSource Finance Facility. The term “CapitalSource Finance Facility” shall
mean that certain credit facility provided by CapitalSource Finance, LLC to
Borrower pursuant to the documents listed on Schedule 1.1(b) hereto (the “CSF
Documents).
 
Closing Date. The date of this Agreement.
 
Code. Shall mean the Uniform Commercial Code (or any successor statute), as in
effect from time to time, of the State of California or of any other state the
laws of which are required as a result thereof to be applied in connection with
the issue of perfection or the effect of perfection of security interests;
provided that to the extent that the Code is used to define any term herein or
in any other Loan Documents and such term is defined differently in different
Articles or divisions of the Code, the definition of such term contained in
Article 9 shall govern.


Collateral. Collectively, all now owned or hereafter acquired right, title and
interest of Borrower, in all of the following:
 
(i)  Pledged Notes Receivable and all proceeds of or from them;
 
(ii)  Mortgages and all proceeds of or from them;
 
(iii)  Documents, instruments, accounts, chattel paper, and general intangibles
relating to the Pledged Notes Receivable and the related Mortgages;
 
(iv)  All collateral under the Additional Credit Facility;
 
(v)  All books, records, reports, computer tapes, disks and software relating to
the Collateral; and
 
(vi)  Extensions, additions, improvements, betterments, renewals, substitutions
and replacements of, for or to any of the Collateral, wherever located, together
with the products, proceeds, issues, rents and profits thereof, and any
replacements, additions or accessions thereto or substitutions thereof.
 

--------------------------------------------------------------------------------


 
Commitment. The term “Commitment” shall refer singly to the obligation of each
Lender to make a Loan or Loans to Borrower in an aggregate amount not to exceed
the Pro Rata Percentage for each Lender of each Advance and collectively to all
Loans to be made by all Lenders as provided herein. The Commitment as of the
Closing Date is $50,000,000 in the aggregate outstanding at any time during the
Term of this Agreement, and may from time to time be increased or decreased by
Agent and Lenders upon written a written agreement setting forth the terms and
conditions of any increase or decrease by and between Agent, Lenders and
Borrower.
 
Common Elements. All common elements, including but not limited to any limited
common elements, as each such common element is defined or provided for in the
Declaration or other Timeshare Documents.
 
Custodian. Wells Fargo Bank, National Association or Wells Fargo Corporate Trust
Services having an address of 751 Kasota Ave, MAC# N9328-011, Minneapolis, MN
55414, or such other custodial Agent as may be approved by Agent in writing from
time to time. Custodian shall be Lender's Agent for the purpose of maintaining
possession of all present and future Collateral documents described in Section
3.4 hereof.
 
Custodial Agreement. The Custodial and Collateral Agency Agreement, dated as of
December 16, 2005 by and among Agent, as Agent for each Lender, Borrower and
Custodian, pursuant to which the Custodian is to maintain possession of all
present and future Collateral documents described in Section 3.4 hereof, or any
custodial agreement entered into as a replacement of such agreement.
 
Daily Balance. Shall mean, with respect to each day during the term of this
Agreement, the amount of an Obligation owed at the end of such day.
 
Debtor Relief Laws. Any applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, insolvency, reorganization or similar law, proceeding
or device providing for the relief of debtors from time to time in effect and
generally affecting the rights of creditors.
 
Declaration or Declarations. With respect to each Resort, the applicable
Declaration or Declarations described on Schedule 1.1(c) attached hereto.
 
Declarant Rights. Shall mean the rights of the declarant in the Declaration for
each Resort.
 
Default. An event or condition the occurrence of which immediately is or, with a
lapse of time or the giving or notice or both, becomes an Event of Default.
 
Designated Account. Shall mean account number 32900165597 of Borrower maintained
with Borrower’s Designated Account Bank, or such other deposit account of
Borrower (located within the United States) that has been designated as such, in
writing, by Borrower to Agent.
 
Designated Account Bank. Shall mean JP Morgan Chase Bank, ABA Number113000609.
 

--------------------------------------------------------------------------------




Disbursement Letter. Shall mean an instructional letter executed and delivered
by Borrower to Agent regarding the extensions of credit to be made on the
Closing Date, the form and substance of which is satisfactory to Agent.


Division or Commission. The governmental authority of each state in which a
Resort is located, having jurisdiction over the establishment and operation of
the Resorts in question and the sale of Intervals at such Resort.


EBITDA. The term EBITDA means, with respect to any Person for any period: (a)
the sum of (i) net income (but excluding any extraordinary gains or losses or
any gains or losses from the sale or disposition of assets other than in the
ordinary course of business), (ii) interest expense, (iii) depreciation and
amortization and other non-cash items properly deducted in determining net
income, and (iv) federal, state and local income taxes, in each case for such
Person for such period, computed and calculated in accordance with GAAP minus
(b) non-cash items properly added in determining net income, in each case for
the corresponding period.


Eligible Notes Receivable. Those Pledged Notes Receivable which satisfy each of
the following criteria:
 
(a) Borrower shall be the sole payee;
 
(b)  it arises from a bona fide sale by Borrower of one or more Intervals;
 
(c)  the Interval sale from which it arises shall not have been cancelled by
Purchaser, and any statutory or other applicable cancellation or rescission
period shall have expired and the Interval sale is otherwise in compliance with
this Agreement;
 
(d)  it is secured by a Mortgage on the purchased Interval;
 
(e)  principal and interest payments on it are payable to Borrower in legal
tender of the United States;
 
(f)  payments of principal and interest on it are payable in equal monthly
installments;
 
(g)  it shall have an original term of no more than one hundred twenty (120)
months;
 
(h)  a cash down payment has been received from Purchaser or the maker in an
amount equal to at least ten percent (10%) of the actual purchase price of a one
week Interval, and Purchaser shall have received no cash or other rebates of any
kind;
 
(i)  the first payment under each Note Receivable must be due and payable to
Borrower within 45 days of the closing date of the purchase of the Interval, no
monthly installment is more than thirty (30) days contractually past due at the
time of an Advance in respect of such Note Receivable, nor more than sixty (60)
days contractually past due at any time;
 

--------------------------------------------------------------------------------


 
(j)  the rate of interest payable on the unpaid balance is at least the rate
required so that when the Advance is made in respect of such Note Receivable the
average interest rate on all Eligible Notes Receivable in respect of which
Advances are outstanding shall not be less than twelve and one-half percent
(12.5%) per annum at any time;
 
(k)  Purchaser of the related Interval has immediate access, for the timeshare
“unit week” related to such purchase, to the Interval described in the Mortgage
securing such Note Receivable, which Interval has been completed, developed, and
furnished in accordance with the specifications provided in the Purchaser’s
purchase contract, public offering statement and other Timeshare Documents; and
Purchaser has, subject to the terms of the Declaration, purchase contract,
public offering statement and other Timeshare Documents, complete and
unrestricted access to the related Interval and the Resort;
 
(l)  neither Purchaser of the related Interval or any other maker of the Note is
an Affiliate of, or related to, or employed by Borrower;
 
(m)  Purchaser or other maker has no claim against Borrower and no defense,
set-off or counterclaim with respect to the Note Receivable;
 
(n)  the maximum remaining principal balance of any such Note Receivable shall
not exceed $50,000 and the total maximum remaining principal balance of the
Notes Receivable executed by any one Purchaser or other maker shall not exceed
$60,000 in the aggregate (or such greater amount as may be approved in writing
in advance by Agent);
 
(o)  it is executed by a U.S. or Canadian resident; provided, however, that up
to three percent (3%) of the outstanding principal balance of all Eligible Notes
Receivable may at any time be comprised of Notes Receivable executed by
residents of jurisdictions other than the U.S. or Canada;
 
(p)  the original of such Note Receivable has been endorsed to Agent and
delivered to the Custodian as provided in this Agreement, and the terms thereof
and all instruments related thereto shall comply in all respects with all
applicable federal and state laws and the regulations promulgated thereunder;
 
(q)  the Unit in which the timeshare Interval being financed or evidenced by
such Note Receivable is located, shall not be subject to any Lien which is not
previously consented to in writing by Agent;
 
(r)  the Note Receivable is in full compliance with all Applicable Laws;
 
(s)  no modifications or extensions of the Note Receivable have been agreed to
other than with the consent of Lender or consistent with Borrower’s established
collection practices;
 
(t)  the Note Receivable conforms to Borrower’s underwriting guidelines and
criteria as set forth on Schedule 1.1(d);
 

--------------------------------------------------------------------------------


 
(u)  the Note Receivable is evidenced by standard legal documentation and on a
form reviewed by and acceptable to Agent; and
 
(v)  if the loan is a newly originated Note Receivable which is replacing an
existing Eligible Note Receivable pledged as Collateral under the Agreement and
the proceeds have been used to finance the purchase of an Interval which is
being upgraded by the Purchaser to a more expensive Interval:
 
(1)  the principal balance of the existing Eligible Note Receivable which is
being upgraded may still be included for purposes of calculating the Borrowing
Base for a period of time expiring on the earlier to occur of (i) the 31st day
after the consumer documents effecting the upgrade have been executed or (ii)
the date on which any payment on such Eligible Note Receivable becomes thirty
(30) or more days past due;
 
(2)  on or before the second Business Day after the expiration of the statutory
rescission period in connection with any consumer documents executed effecting
any upgrade involving an Eligible Note Receivable and in any event within ten
(10) days of such upgrade, the Borrower shall deliver to the Agent or its
designee the original of the new promissory note, comparable instrument or
installment sale contract executed in connection with such upgrade duly endorsed
in blank by the Borrower and the Borrower will cause all payments made with
respect to such new promissory note, comparable instrument or installment sale
contract to be forwarded to the lockbox; and
 
(3)  any new upgraded Note Receivable involving a prior Eligible Note Receivable
shall only be included as part of the Borrowing Base if the prior Eligible Note
Receivable has been removed from the Borrowing Base and the new upgraded Note
Receivable satisfies all conditions for an Eligible Note Receivable.
 
Encumbered Intervals. The Intervals subject to the Mortgages.
 
Environmental Laws. Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time (“CERCLA”), the Resource
Conservation and Recovery Act of 1976, as amended from time to time (“RCRA”),
the Superfund Amendments and Reauthorization Act of 1986, as amended, the
federal Clean Air Act, the federal Clean Water Act, the federal Safe Drinking
Water Act, the federal Toxic Substances Control Act, the federal Hazardous
Materials Transportation Act, the federal Emergency Planning and Community Right
to Know Act of 1986, the federal Endangered Species Act, the federal
Occupational Safety and Health Act of 1970, the federal Water Pollution Control
Act, all state and local environmental laws, rules and regulations of each state
in which a Resort is located, as all of the foregoing legislation may be amended
from time to time, and any regulations promulgated pursuant to the foregoing;
together with any similar local, state or federal laws, rules, ordinances or
regulations either in existence as of the date hereof, or enacted or promulgated
after the date of this Agreement, that concern the management, control, storage,
discharge, treatment, containment, removal and/or transport of Hazardous
Materials or other substances that are or may become a threat to public health
or the environment; together with any common law theory involving Hazardous
Materials or substances which are (or alleged to be) hazardous to human health
or the environment, based on nuisance, trespass, negligence, strict liability or
other tortious conduct, or any other federal, state or local statute,
regulation, rule, policy, or determination pertaining to health, hygiene, the
environment or environmental conditions.
 

--------------------------------------------------------------------------------


 
Environmental Indemnification Agreement. The term “Environmental Indemnification
Agreement” shall mean the Environmental Indemnification Agreement made by
Borrower to Agent pursuant to this Loan Agreement, as the same may be amended
from time to time.
 
Event of Default. Defined in Section 8.1 of this Agreement.
 
Exchange Company. Resort Condominiums International, Inc. (“RCI”) or Interval
International, Inc. (“II”).
 
Fee Letter. Shall mean that certain fee letter, dated as of even date herewith,
between Borrower and Agent, in form and substance satisfactory to Agent.
 
Final Maturity Date. The term “Final Maturity Date” shall mean December 31,
2011.
 
Financial Statements. The tax returns and balance sheets and statements of
income and expense of the Borrower, and the related notes and schedules
delivered by Borrower to Agent prior to the Closing Date and provided for in
Section 4.4(c) of this Agreement; and the quarterly, annual and other periodic
financial statements and reports required to be provided to Agent pursuant to
Section 7.1(h).
 
GAAP. Generally accepted accounting principles, applied on a consistent basis,
as described in Opinions of the Accounting Principles Board of the American
Institute of Certified Public Accountants and/or in statements of the Financial
Accounting Standards Board which are applicable in the circumstances as of the
date in question.
 
Governmental Authority. Shall mean any federal, state, local, or other
governmental or administrative body, instrumentality, department, or agency or
any court, tribunal, administrative hearing body, arbitration panel, commission,
or other similar dispute-resolving panel or body.
 
Hazardous Materials. “Hazardous substances,” “hazardous waste” or “hazardous
constituents,” “toxic substances”, or “solid waste”, as defined in the
Environmental Laws, and any other contaminant or any material, waste or
substance which is petroleum or petroleum based, asbestos, polychlorinated
biphenyls, flammable explosives, or radioactive materials.
 
Hedging Agreement. Any and all transactions, agreements, or documents now
existing or hereafter entered into between Borrower or its Subsidiaries and a
Bank Product Provider, which provide for an interest rate, credit, commodity or
equity swap, cap, floor, collar, forward foreign exchange transaction, currency
swap, cross currency rate swap, currency option, or any combination of, or
option with respect to, these or similar transactions, for the purpose of
hedging Borrower’s or its Subsidiaries’ exposure to fluctuations in interest or
exchange rates, loan, credit exchange, security or currency valuations or
commodity prices.
 

--------------------------------------------------------------------------------


 
IRC. Shall mean the Internal Revenue Code of 1986, as in effect from time to
time.
 
IRS. Shall mean the Internal Revenue Service of the United States of America.


Indebtedness. (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, interest rate swaps, or other financial products, (c) all
obligations under Capital Leases, (d) all obligations or liabilities of others
secured by a Lien on any asset a Person or its Subsidiaries, irrespective of
whether such obligation or liability is assumed, (e) all obligations for the
deferred purchase price of assets (other than trade debt incurred in the
ordinary course of business and repayable in accordance with customary trade
practices), (f) all obligations owing under Hedging Agreements, and (g) any
obligation of Borrower or its Subsidiaries guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes
Indebtedness under any of clauses (a) through (f) above.
 
Interval. With respect to each Resort the undivided fractional fee interval
ownership interest as a tenant-in-common (sometimes referred to in the Timeshare
Documents as a vacation ownership interest, condoshare interest, or condoshare
week) in a Unit sold to a Purchaser by delivery of a deed for a time-share
period per calendar year (or, in the case of a biennial use period, per
alternate calendar year) of one week (as defined in the Declaration), together
with all appurtenant rights and interests, including, without limitation,
appurtenant rights to use Common Elements, and easement, license, access and use
rights in and to all Resort facilities and amenities (as described in the
Declaration), all as more particularly described in the Declaration or other
Timeshare Documents. Notwithstanding the foregoing, the term “Interval” shall
also include, with respect to the Oak N’ Spruce Resort only, the beneficial
interest in the entity which owns each of the Units at the Oak N’ Spruce Resort,
as evidenced by the delivery to the Purchaser of any such beneficial interest of
a certificate of beneficial interest for a timeshare period per calendar year
(or, in the case of biennial use period, per alternate calendar year) of one
week (as defined in the Oak N’ Spruce Resort Declaration), together with all
pertinent rights and interests, including, without limitation, a pertinent right
to use Common Elements, and easements, license, access and use rights in and to
all Oak N’ Spruce Resort facilities and amenities, all as more particularly
described in the Declaration or other Timeshare Documents for the Oak N’ Spruce
Resort.
 
Inventory Mortgage or Inventory Mortgages. The term “Inventory Mortgage” or
“Inventory Mortgages” shall mean singly and collectively, a properly recorded,
first priority mortgage, deed of trust, deed to secure debt, assignment of
beneficial interest or other security instrument, as applicable, executed and
delivered by Borrower encumbering all of the right, title and interest of the
Borrower in the Intervals and related or appurtenant easement, access and use
rights and benefits, that is collateral under the Additional Credit Facility.
 
Lender. Shall have the meaning set forth in the preamble to this Agreement, and
shall include any other Person made a party to this Agreement in accordance with
the provisions of Section 10.9.
 

--------------------------------------------------------------------------------


 
Lender Expenses. All (a) costs or expenses (including taxes, and insurance
premiums) required to be paid by Borrower or its Subsidiaries under any of the
Loan Documents that are paid or incurred by Agent or any Lender, (b) fees or
charges paid or incurred by Agent or any Lender in connection with the Borrower
and its Subsidiaries, including, fees or charges for photocopying, notarization,
couriers and messengers, telecommunication, public record searches (including
tax lien, litigation, bankruptcy and UCC searches), filing, recording,
publication, appraisal (including periodic Collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained in this Agreement), (c) costs and expenses incurred by
Agent or any Lender in the disbursement of funds to Borrower (by wire transfer
or otherwise), (d) charges paid or incurred by Agent or any Lender resulting
from the dishonor of checks relating to the Borrower or associated with the
Collateral, (e) reasonable costs and expenses paid or incurred by the Agent or
any Lender to correct any default or enforce any provision of the Loan
Documents, or in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) audit fees and expenses of Agent or any Lender related to audit
examinations of the Books to the extent of the fees and charges (and up to the
amount of any limitation) contained in this Agreement, (g) reasonable costs and
expenses of third party claims or any other suit paid or incurred by the Agent
or any Lender in enforcing or defending the Loan Documents or in connection with
the transactions contemplated by the Loan Documents or the Agent or any Lender’s
relationship with Borrower, (h) Agent and each Lender’s and Participant’s
reasonable fees and expenses (including attorneys fees) incurred in advising,
structuring, drafting, reviewing, administering, or amending the Loan Documents,
(i) Agent and each Lender’s and Participant’s reasonable fees and expenses
(including attorneys fees) incurred in terminating, enforcing (including
attorneys fees and expenses incurred in connection with a “workout,” a
“restructuring,” or an Insolvency Proceeding concerning Borrower or its
Subsidiaries or in exercising rights or remedies under the Loan Documents), or
defending the Loan Documents, irrespective of whether suit is brought, or in
taking any Remedial Action concerning the Collateral and (j) a $1,500 fee to WFF
to cover WFF’s marketing and advertising costs with respect to this Agreement
and the Loan Documents.
 
Lender Reference Rate. The rate of interest announced, from time to time, within
Wells Fargo at its principal office in San Francisco as its “prime rate”, with
the understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publication or publications as Wells Fargo may designate.


Lender-Related Person. Shall mean any Lender affiliated entity, and the
officers, directors, employees, and agents of a Lender.
 
Lien. Any interest in property securing an obligation owed to, or claim by, a
Person other than the owner of such property, whether such interest arises in
equity or is based on the common law, statute, or contract.
 
Loan or Receivables Loan. The term “Loan” or “Receivables Loan” means, as the
context requires, singly each Advance and collectively all Advances made by
Lenders to Borrower under or pursuant to this Agreement.
 

--------------------------------------------------------------------------------


 
Loan Documents. Collectively, this Agreement and the following documents and
instruments listed below as such agreements, documents, instruments or
certificates may be amended, renewed, extended, restated or supplemented from
time to time.
 
This Agreement;
The Note;
The Fee Letter
The Environmental Indemnification Agreement;
The Collateral Assignment of Notes Receivable and Mortgages;
Borrower’s Certificate and Request for Advance;
The Lockbox Agreement;
The Custodial Agreement;
The Servicing Agreement;
The Standby Servicing Agreement Assignment;
Financing Statements; UCC financing statements covering the Collateral, to be
filed with the Texas Secretary of State and the Secretary of State and/or such
other office where UCC financing statements are required to be filed pursuant to
the Code; and
Other Items; Such other agreements, documents, instruments, certificates and
materials as Agent may request to evidence the Obligations; to evidence and
perfect the rights and Liens and security interests of Agent, as agent for
Lenders, contemplated by the Loan Documents, and to effectuate the transactions
contemplated herein, as such agreements, documents, instruments or certificates
may be hereafter amended, renewed, extended, restated or supplemented from time
to time.


Loan Year. The period from the Closing Date through the last day of the next
full twelve (12) calendar month period and each twelve (12) calendar month
period thereafter.
 
Lockbox Agent. The JP Morgan Chase Bank, a New York banking association having a
place of business at 2200 Ross Avenue, Dallas, Texas 75201, or such other
financial institution as may be approved by Agent in writing from time to time.
 
Lockbox Agreement. The Lockbox and Servicing Agreement, dated as of December 16,
2005, by and among Borrower, Lenders, Agent, Servicing Agent and Lockbox Agent,
pursuant to which the Lockbox Agent is to provide lockbox, reporting and related
services and is to provide for the receipt of payments on the Notes Receivable
and the disbursement of such payments to Agent.
 
Mandatory Prepayment. Any prepayment required by Section 2.4(b) of this
Agreement.
 
Marketing and Sales Expenses. Shall mean all promotion, lead generation, sales
commissions and all other marketing expenses incurred or paid by Borrower
pursuant to any marketing agreements or otherwise.
 
Material Adverse Change. Shall mean (a) a material adverse change in the
business, prospects, operations, results of operations, assets, liabilities or
condition (financial or otherwise) of Borrower, taken as a whole, (b) a material
impairment of the ability of Borrower to perform its obligations under the Loan
Documents or of the Lender’s ability to enforce the Obligations or realize upon
the Collateral, or (c) any impairment of the enforceability or priority of the
Lender’s Liens with respect to the Collateral.
 

--------------------------------------------------------------------------------


 
Mortgage. A properly recorded, first priority mortgage, deed of trust, deed to
secure debt, assignment of beneficial interest or other security instrument, as
applicable, executed and delivered by each Purchaser to Borrower, securing a
Pledged Note Receivable and encumbering all of the right, title and interest of
such Purchaser in the related Encumbered Interval and related or appurtenant
easement, access and use rights and benefits. Agent acknowledges that
assignments of beneficial interest executed by Purchasers of Intervals at Oak N’
Spruce Resort will not be recorded and that Borrower will not be required to
provide Agent or Lenders with any title insurance with respect to Intervals at
Oak N’ Spruce Resort.
 
Note. The Receivables Loan Note.
 
Note Receivable. A promissory note executed in favor of Borrower in connection
with a Purchaser’s acquisition of an Interval.
 
Obligations. All Indebtedness due Agent, any Lender or any Affiliate of a
Lender, all Bank Product Obligations (including any amounts due and payable to
any Bank Product Provider in respect of Bank Products), all amounts due or
becoming due to Agent or any Lender in respect of the Loan under any of the Loan
Documents, including principal, interest, prepayment premiums, contributions,
taxes, insurance, loan charges, custodial fees, attorneys’ and paralegals’ fees
and expenses and other fees (including the fees provided for in the Fee Letter)
or expenses incurred by Agent or any Lender or advanced to or on behalf of
Borrower by Agent or any Lender pursuant to any of the Loan Documents, and the
prompt and complete payment and performance by the Borrower of all obligations,
indebtedness and liabilities pursuant to this Agreement or any of the Loan
Documents or otherwise.
 
Operating Contract or Operating Contracts. As defined in Section 6.20.
 
Participant. Participant shall mean, singly and collectively, any bank or other
entity, which is indirectly or directly funding to or through WFF with respect
to the Loan, in whole or in part, including, without limitation, any direct or
indirect assignee of WFF in the Loan.
 
Payment Authorization Agreement. Pre-authorized electronic debit agreement by a
Purchaser for payment of a Note Receivable.
 
Permitted Discretion. A determination made in the exercise of reasonable (from
the perspective of a secured asset-based lender in the same or similar
circumstances) business judgment.
 
Person. An individual, partnership, corporation, limited liability company,
trust, unincorporated organization, other entity, or a government or agency or
political subdivision thereof.
 
Pledged Notes Receivable. Any Note Receivable which at any time has been pledged
to Agent on behalf of Lenders by Borrower pursuant to this Agreement or any of
the Loan Documents.
 

--------------------------------------------------------------------------------


 
Prescribed Laws. The term “Prescribed Laws” shall mean, collectively, (a) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107 56) (the USA
PATRIOT Act), (b) Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism,
(c) the International Emergency Economic Power Act, 50 U.S.C. § 1701 et seq.,
(d) the Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and (d) all other
Legal Requirements relating to money laundering or terrorism, and, in each case,
any Executive Orders or regulations promulgated under any such laws.
 
Property or Properties. Any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.
 
Pro Rata Percentage. The applicable percentage of the Loan that each Lender has
agreed to make to Borrower pursuant to this Agreement as set forth in Schedule
1.0 hereto, as such percentage may from time to time be amended by Agent and the
applicable Lender.
 
Purchase Price. The total purchase price of a timeshare Interval, as set forth
in the Timeshare Documents and Note Receivable relating to the purchase of such
Interval.
 
Purchaser. Any Person who purchases one or more Intervals.
 
Quarterly Financial Report. Individually and collectively, as applicable, the
financial reports delivered in accordance with Section 7.1(h)(i).
 
Resort or Resorts (also “Eligible Resort” or “Eligible Resorts”). Individually
and collectively, as applicable, each or all of the interval ownership and
time-share projects consisting of: (i) (A) Holly Lake Ranch, Hawkins, Texas; (B)
Piney Shores Resort, Conroe, Texas; (C) Lake O’ The Woods, Flint, Texas; (D)
Hill Country Resort, Canyon Lake, Texas; (E) Ozark Mountain Resort, Kimberling
City, Missouri; (F) Holiday Hills Resort, Branson, Missouri; (G) Fox River
Resort, LaSalle County, Illinois; (H) Timber Creek Resort, Jefferson County,
Missouri (I) Oak N’ Spruce Resort, South Lee, Massachusetts; (J) Apple Mountain
Resort, Habersham County, Georgia; (K) The Villages, Flint, Texas and (L)
Silverleaf’s Seaside Resort, Galveston County, Texas; (M) Orlando Breeze Resort,
Davenport, Polk County, Florida (also sometimes individually and collectively
referred to herein as the “Existing Resorts”) and (ii) subject to Agent’s prior
written approval and satisfaction by the Borrower of the conditions precedent
set forth in Sections 3.5 and 4.4 hereof, the Additional Eligible Resorts. The
term “Resort” or “Resorts” includes, among other things, the undivided annual or
(biennial) timeshare ownership interests (Intervals) in the respective Resorts,
and the appurtenant exclusive rights to use Units in one or more buildings or
phases and all appurtenant or related properties, amenities, facilities,
equipment, appliances, fixtures, easements, licenses, rights and interests,
including without limitation, the Common Elements, as established by and more
fully defined and described in the respective Declarations, and the other
Timeshare Documents.
 
Resort Finance Facility. The term “Resort Finance Facility” shall mean that
certain credit facility provided by Resort Funding, LLC to Borrower pursuant to
the documents listed on Schedule 1.1(e) hereto (the “RFC Documents).
 

--------------------------------------------------------------------------------


 
Revolving Loan Period. The period during the Term in which the Borrower may
borrow, repay and re-borrow Advances and shall terminate on December 31, 2008.
 
Revolving Loan Term. Shall mean the period commencing on the Closing Date and
ending on December 31, 2008.
 
Servicing Agent. Lender’s exclusive Agent, which shall be such Person or Persons
designated by Borrower and approved by Agent in its sole discretion, for the
purposes of billing and collecting amounts due on account of the Pledged Notes
Receivable, providing reports pursuant to the Lockbox Agreement and performing
other servicing functions not performed by the Lockbox Agent. Borrower shall be
the Servicing Agent until an Event of Default shall have occurred and Agent
replaces Borrower as Servicing Agent as provided in Section 9.1 (i).
 
Silverleaf Club. Shall mean Silverleaf Club, a Texas non-profit corporation.
 
Silverleaf Finance II Documents. Shall mean the loan agreement, the developer
transfer agreement, the demand notes and all other agreements or documents
executed in connection with the TFC Conduit Loan, as each may be amended,
restated or otherwise modified from time to time.
 
SPV. Shall mean any special purpose entity created for the purpose of effecting
a securitization of certain of the assets of Borrower.
 
SPV Assets. Shall mean those assets sold or conveyed by Borrower to the SPV
pursuant to the documents created for the securitization transaction.
 
Standby Servicer. Shall mean the Person selected by Agent to act as standby
servicer in accordance with this Agreement. The Standby Servicer will be Concord
Servicing Corporation.
 
Standby Servicing Agreement. Shall mean the agreement pursuant to which the
Standby Servicer shall provide servicing functions with respect to the Pledged
Notes Receivable in accordance with Sections 9.1(i) hereof.
 
Subsidiary. Of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.
 
Survey. A plat or survey of the Resorts prepared by a licensed surveyor
acceptable to Agent.
 
Tangible Net Worth. Tangible Net Worth means, with respect to any Person, the
amount calculated in accordance with GAAP as: (i) the consolidated net worth of
such Person and its consolidated subsidiaries, minus (ii) the consolidated
intangibles of such Person and its consolidated subsidiaries, including, without
limitation, goodwill, trademarks, tradenames, copyrights, patents, patent
allocations, licenses and rights in any of the foregoing and other items treated
as intangible in accordance with GAAP. Notwithstanding the foregoing, if
subsequent to the Closing Date deferred sales are no longer considered an asset
under GAAP, Agent agrees, at the request of Borrower, to determine, in its
reasonable discretion, whether deferred sales should continue to be considered
an asset for purposes of determining Borrower’s Tangible Net Worth.
 

--------------------------------------------------------------------------------


 
Term. The period beginning on the Closing Date and ending on the Final Maturity
Date.
 
Textron Financial Facility. The term “Textron Financial Facility” shall mean
that certain credit facility provided by Textron Financial Corporation to
Borrower pursuant to the documents listed on Schedule 1.1(f) hereto (the “TFC
Documents).
 
TFC Conduit Loan. Shall mean that certain loan facility provided by Textron
Financial Corporation in accordance with the terms of the Silverleaf Finance II
Documents.
 
Timeshare Act. Any statute, act, regulation, ordinance, rule or law applicable
to the establishment and operation of the Resorts and the sales of the
Intervals.
 
Timeshare Documents. Any registration statement required under any Timeshare Act
approving the establishment and operation of the Resorts and the sales of
Intervals.
 
Timeshare Owners’ Association. With respect to each Resort, the applicable
not-for-profit corporations described on Schedule 1.1(g).
 
Total Interest Expense. For any period, the aggregate amount of interest
required to be paid or accrued by Borrower and its Subsidiaries during such
period on all indebtedness of Borrower and its consolidated Subsidiaries
outstanding during all or any part of such period, whether such interest was or
is required to be reflected as an item of expense or capitalized, including
payments consisting of interest in respect of any capitalized lease, or any
synthetic lease and including commitment fees, agency fees, facility fees,
balance deficiency fees and similar fees or expenses in connection with the
borrowing of money.
 
Transfer Account. The account established by Agent to which all Loans by Lenders
will be made.
 
UCC Financing Statements. The UCC-1 Financing Statements, naming the Borrower as
debtor and the Agent as secured party on behalf of Lenders, heretofore or
hereafter filed in connection with the Loan and all amendments thereto.
 
Unit. With respect to each Resort, one living unit in a building incorporated
into the Resort pursuant to the Declaration, together with all related or
appurtenant interests in services, easements and other rights or benefits, as
described and provided for in the Declaration, including but not limited to the
right to use the Resort amenities and facilities in accordance with the
Timeshare Documents.
 
Wells Fargo. Wells Fargo Bank, National Association, a national banking
association.
 
WFF. Wells Fargo Foothill, Inc.
 

--------------------------------------------------------------------------------


 
 
Section 2 -The Loan
 
2.1  Revolving Loan and Lending Limits. 
 
(a)    Revolving Loan; Lending Limits; Making of Loans. Upon the terms and
subject to the conditions set forth in Sections 2.1(c) Section 2.7 of this
Agreement, each Lender agrees severally, at any time and from time to time
during the Revolving Loan Period to make Advances to Borrower and Borrower may
borrow, repay and re-borrow during the Revolving Loan Term, in an aggregate
amount not to exceed at any time the lesser of each Lender’s Pro Rata Percentage
of: (i) the Borrowing Base, (ii) the Availability or (iii) the Commitment. The
Revolving Loan Period shall be the period during the Term in which the Borrower
may borrow, repay and re-borrow Advances and shall terminate in all respects on
December 31, 2008.
 
Borrower acknowledges, agrees and confirms that the obligations of all Lenders
to make Loans under this Agreement to Borrower is limited to the lesser of: (i)
the Borrowing Base, (ii) the Availability or (iii) the Commitment. Borrower
further acknowledges, agrees and confirms that the obligation of each Lender to
make loans hereunder to Borrower is limited to: (i) with respect to each Advance
hereunder, each Lender’s Pro Rata Percentage of any such Advance hereunder and
(ii) with respect to all Advances made hereunder, such Lender’s obligation
hereunder shall be limited to its commitment as set forth on Schedule 1.0.
 
Each Loan by a Lender shall be made ratably in accordance with each Lender’s
respective Pro Rata Percentage, provided, however, that the failure of any
Lender to make any required Loan shall not in itself relieve any other Lender of
its obligation to make any required Loan hereunder. Likewise, no Lender shall be
responsible or liable for the failure of any other Lender to make any Loan
required to be made by such other Lender, nor shall any Lender be obligated to
make any Loan or Loans in excess of its respective Pro Rata Percentage, but not
in excess of its Commitment, in the event that any other Lender fails or refuses
to make a Loan or Loans as provided hereunder. As and when additional Lenders
execute and deliver this Agreement, then (A) such additional Lenders shall be
deemed to have simultaneously purchased from each of the other Lenders who have
previously executed and delivered this Agreement, a share in such other Lenders’
Loans so that the amount of the Loans of all Lenders shall be pro rata as
otherwise set forth above and (B) such other adjustments shall be made from time
to time as shall be equitable to insure that the Advances to Borrower are made
ratably by each Lender in accordance with its respective Pro Rata Percentage.
 
(b)    Advances for Certain Fees. Borrower has advised Lender that Custodian
will bill on a monthly basis for its services. Borrower agrees that upon receipt
of a monthly billing from Custodian, it will, unless Custodian shall have
delivered such billing to Agent directly, review and approve such billing or
discuss and resolve with Custodian any discrepancies in such billing, within
five (5) days of receipt of such billing and advise Agent of Borrower’s approval
of such billing. Agent is authorized by Borrower to pay directly to Custodian
the amount of such billing as an Advance, to the extent of Availability, or as a
deduction from the next requested Advance by Borrower.
 
(c)    Maximum Amount of Advances. Notwithstanding anything to the contrary
contained herein, no Lender shall have an obligation to make an Advance or its
Pro Rata Percentage thereof hereunder to the extent that the aggregate of
Advances outstanding would cause the Loan to exceed the lesser of (i) Borrowing
Base, (ii) the Availability or (iii) the Commitment.
 

--------------------------------------------------------------------------------


 
(d)    Note Evidencing Borrower’s Obligations. Borrower’s obligations to pay the
principal of and interest on the Loan or Loans made by each Lender shall be
evidenced by the Note to the Agent, as Agent for each Lender, which Note shall
be dated as of the date hereof and be in the principal amount of $50,000,000.00.
The Note will mature on the Final Maturity Date, bear interest as provided in
Section 2.2 hereof and be otherwise entitled to the benefits of this Agreement.
Notwithstanding the stated principal amount of the Note, the aggregate
outstanding principal amount of the Loan at any time shall be the aggregate
principal amount owing on the Note at such time. Agent shall and is hereby
authorized to record in its internal books and records the date and amount of
each Advance made by Lenders, the Applicable Interest Rate and interest period
applicable thereto and each repayment thereof; and such books and records shall,
as between Borrower and each Lender, absent manifest error, constitute prima
facie evidence of the accuracy of the information contained therein. Failure by
Agent to so record any Advance made by Lenders (or any error in such
recordation) or any payment thereon shall not affect the Obligations of Borrower
under this Agreement or under the Note and shall not adversely affect Lender’s
rights under this Agreement with respect to the repayment thereof. At the
election of any Lender, Borrower shall execute and deliver to such Lender a note
in a stated principal amount equal to such Lender’s Pro Rata Percentage of the
Loan, which such note or notes shall be on the same terms and conditions as
provided above and which note or notes shall be included within the definition
of “Note” as such term is used herein.
 
(e)   Notice of Advances.
 
(i)  Upon receipt by Agent from Borrower of a written request for Advance in
accordance with Section 5 hereof and Borrower’s satisfaction of the requirements
set forth in Section 5 hereof, Agent shall give a written notice (a “Notice of
Borrowing”) to each Lender, (which Notice of Borrowing shall be given to each
Lender not less than two (2) Business Days prior to the date of the proposed
Advance), setting forth: (i) the total amount of the Advance requested by
Borrower; (ii) the Borrowing Base received from Borrower supporting such
requested Advance; (iii) the amount of all Loans remaining outstanding by each
respective Lender; (iv) the outstanding principal balance of the Loan; (v) each
such Lender’s Pro Rata Percentage of the requested Advance and (vi) the date on
which such Advance is to be made; or
 
(ii)  at its option, the Agent shall provide to each Lender: (A) each month by
the close of business on the fifth (5th) Business Day following receipt by Agent
from Borrower, but in no event later than the 30th day of the month: (i) a
reconciled Borrowing Base report (a “Borrowing Base Report”) in the form
attached as Exhibit B; and (ii) an updated trial balance and aging report for
the Pledged Notes Receivable (a “Collateral Data Report”); and (B) by the close
of business on the tenth (10th) Business Day following receipt by Agent from
Borrower of the Borrowing Base Report and the Collateral Data Report: (i) a
summary of all Advances made by Agent during the immediately preceding month (a
“Summary of Weekly Advances”); and (ii) a summary report of Advances and
repayments or collections for the immediately preceding month and a calculation
of the net Lender’s Advance required of such Lender with respect to all Advances
made during the immediately preceding month (a “Lender Advance Report”).
 

--------------------------------------------------------------------------------


 
(f)  Disbursement of Funds. 
 
(i)  If Notice of Borrowing is provided in accordance with Section 2.1(e) above,
then after receiving a Notice of Borrowing from Agent, each Lender shall, not
later than 11:00 a.m., Central Standard Time, on the date specified in such
Notice of Borrowing on which the proposed Advance is to be made, wire transfer
to Agent at the Transfer Account, in immediately available funds, an amount
equal to each such Lender’s Pro Rata Percentage of the proposed Advance as set
forth in the Notice of Borrowing. Upon Agent’s receipt of funds from each Lender
equal to the amount of the requested Advance, and subject to Borrower’s
compliance with the terms and conditions of this Agreement, Agent shall disburse
the Advance to Borrower by wire transfer of funds as directed in writing by
Borrower. If Agent shall not receive funds from any Lender as set forth above,
then the amount of the Advance in question shall be automatically reduced by an
amount equal to the missing Lender’s Pro Rata Percentage of the Advance in
question, and Agent shall, subject to Borrower’s compliance with the terms and
conditions of this Agreement, disburse the Advance in the reduced amount to
Borrower by wire transfer of funds as directed in writing by Borrower. Agent, in
its sole and absolute discretion, may (but shall not be obligated to) make the
full amount of the requested Advance available to Borrower prior to the receipt
by Agent from one or more Lenders of funds representing such Lender’s or
Lenders’ Pro Rata Percentage of the Advance in question. If the funds
representing such Lender’s or Lenders’ Pro Rata Percentage of the Advance in
question are not received by Agent within two (2) Business Days of the date of
such Advance, Borrower shall immediately, upon demand of Agent, repay such
amount to Agent. Nothing herein shall be deemed to relieve Agent or any Lender
from its obligations hereunder or to prejudice any rights Agent may have against
any Lender as a result of any Lender’s failure to make any Loan or Loans as
provided herein; or
 
(ii)  If notice of Advances is provided in accordance with Section 2.1(e) above,
then by the close of business on the third (3rd) Business Day following such
Lender’s receipt of the Lender Advance Report, such Lender shall wire transfer
to Agent at the Transfer Account, in immediately available funds, the net amount
due from such Lender as set forth in the Lender Advance Report. If the funds
representing such Lender’s amount of the Advance or Advances in question are not
received by Agent within five (5) Business Days of the date of such Lender’s
receipt of the Lender Advance Report, Borrower shall immediately, upon demand of
Agent, repay such amount to Agent. Nothing herein shall be deemed to relieve
Agent or any Lender from its obligations hereunder or to prejudice any rights
Agent may have against any Lender as a result of any Lender’s failure to make
any Loan or Loans as provided herein.
 
(g)  Monthly Collateral and Borrowing Base Reporting. Within ten (10) days
following the end of any calendar month, Borrower shall provide to Agent: (i) an
updated borrowing base report (a “Borrowing Base Report”) in the form attached
as Exhibit B; and (ii) an updated trial balance and aging report for the Pledged
Notes Receivable (a “Collateral Data Report”); and (iii) by the close of
business on the tenth (10th) Business Day following receipt by Agent from
Borrower of the Borrowing Base Report and the Collateral Data Report: (a) a
summary of all Advances made by Agent during the immediately preceding month (a
“Summary of Weekly Advances”); and (b) a summary report of Advances and
repayments or collections for the immediately preceding month.
 

--------------------------------------------------------------------------------


 
2.2  Interest Rates.
 
(a)  Interest Rates. Except as provided in clause (b) below, all Obligations
(except for Bank Product Obligations not charged to the Loan) that have been
charged to the Loan pursuant to the terms hereof shall bear interest on the
Daily Balance thereof at a per annum rate equal to the Applicable Interest Rate
from the date of Agent’s wiring of funds to Borrower through the date of Agent’s
receipt of repayment of the Loan (if received by Agent later than noon, Central
Standard Time, then interest accrual shall be through the next Business Day
following such receipt). The foregoing notwithstanding, at no time shall any
portion of the Obligations (other than Bank Product Obligations) bear interest
on the Daily Balance thereof at a per annum rate less than the rate stated in
the Applicable Interest Rate. To the extent that interest accrued hereunder at
the rate set forth herein would be less than the foregoing minimum daily rate,
the Applicable Interest Rate chargeable hereunder for such day automatically
shall be deemed increased to the minimum rate.
 
(b)  Default Rate. Upon the occurrence and during the continuation of an Event
of Default (and at the election of Agent), all Obligations (except for Bank
Product Obligations) that have been charged to the Loan pursuant to the terms
hereof shall bear interest on the Daily Balance thereof at a per annum rate
equal to the Applicable Default Rate. Each Lender’s Loan shall bear interest at
the Applicable Interest Rate or the Applicable Default Rate as applicable as of
the date funds are received by Agent as provided in Section 2.1(f) through the
date of Agent’s wiring of repayment funds to each Lender in accordance with
Sections 2.1(f) and 2.3(c).
 
2.3  Payments. From and after the Closing Date, Borrower agrees punctually to
pay or cause to be paid to Agent, as Agent for each Lender, all principal and
interest due under the Note in respect of the Loans. Interest and all other fees
payable hereunder shall be due and payable, in arrears, on the first day of each
month at any time that Obligations are outstanding. Borrower shall make the
following payments on the Loan:
 
(a)  Monthly Payments. Borrower shall direct or otherwise cause all makers of
all Pledged Notes Receivable to pay all monies due thereunder to the lockbox
established pursuant to the Lockbox Agreement, or as otherwise required by
Agent. One hundred percent (100%) of the cleared funds collected from the
Pledged Notes Receivable each week will be paid to Agent by the Lockbox Agent
pursuant to the Lockbox Agreement, and will be applied by Agent first to the
payment of costs or expenses incurred by Agent pursuant to this Agreement in
creating, maintaining, protecting or enforcing the Liens in and to the
Collateral and in collecting any amounts due any Lender in connection with the
Loan (“Collection Costs”) and the balance to each Lender in accordance with the
applicable percentage of the outstanding principal balance of the Loan that each
Lender has made (the “Pro Rata Payment Percentage”). Each Lender shall apply
each such payment in the following order: (i) to any interest accrued at the
Applicable Default Rate; (ii) then to interest accrued and payable at the
Applicable Interest Rate; and (iii) then to outstanding principal. In the event
that the cleared funds received by Agent are insufficient to pay the amounts
described in aforementioned clauses (i)-(ii), then Borrower shall pay the
difference to Agent on or before the fifth (5th) day of the following month. In
the event Borrower receives any payments on any of the Pledged Notes Receivable
directly from or on behalf of the maker or makers thereof, Borrower shall
receive all such payments in trust for the sole and exclusive benefit of
Lenders; and Borrower shall deliver to the Lockbox Agent all such payments (in
the form so received by Borrower) as and when received by Borrower, unless Agent
shall have notified Borrower to deliver directly to Agent all payments in
respect of the Pledged Notes Receivable which may be received by Borrower, in
which event all such payments (in the form received) shall be endorsed by
Borrower to Agent, as agent for Lenders and delivered to Agent promptly upon
Borrower’s receipt thereof.
 

--------------------------------------------------------------------------------


 
(b)  Final Payment. The entire outstanding principal amount of the Loan,
together with all other Obligations hereunder, shall be due and payable on the
Final Maturity Date.
 
(c)   Payments to Lender. Agent may at its sole and absolute discretion either:
(i) promptly upon receipt wire transfer to any Lender its Pro Rata Percentage of
any payment received from Borrower in accordance with this Section 2.3 or
Section 2.4; or (ii) include any Lender’s Pro Rata Percentage of any payment
received from Borrower in accordance with this Section 2.3 or Section 2.4 in the
Lender Advance Report pursuant to Section 2.1(g), for transfer to Lender
pursuant to Section 2.1(f).
 
2.4  Prepayments. 
 
(a)  Voluntary Prepayments. Except for regular payments of interest and
principal as provided hereunder, prepayments, (i) shall not be permitted during
the first Loan Year, and (ii) may be made in whole, but not in part, upon five
(5) days prior written notice to the Agent at any time after the end of the
first Loan Year upon payment of the applicable Prepayment Premium (whether such
prepayment results from voluntary payments by Borrower, acceleration, or
otherwise); provided, however, that (A) payments or prepayments of Pledged Notes
Receivable made by Purchasers who are not directly or indirectly solicited by
Borrower to make such prepayment shall not violate this Section 2.4(a), and no
Prepayment Premium shall be payable as a result of any such payment by
Purchasers; and (B) if at any time the Borrower wishes to release any Pledged
Notes Receivable for the purpose of including those Pledged Notes Receivable in
a Securitization pooling or similar conduit transaction, after 30 days’ prior
written notice to Agent, Borrower may prepay the principal balance of the Loan
in whole or in part, to the extent necessary to cause the then current
outstanding unpaid principal balance of the Loan to be equal to or less than the
Borrowing Base, and no Prepayment Premium will be due where such prepayment is
the result of a Securitization or similar conduit transaction closing, as
certified by Borrower to Agent. If Borrower voluntarily prepays the entire
Receivables Loan for any reason other than pursuant to a Securitization, such
prepayment must be accompanied by full payment of the outstanding balance under
the Additional Credit Facility.
 
(b)  Mandatory Prepayments. 
 
(i)  Overadvances. If at any time the outstanding principal balance of the Loan
exceeds the Borrowing Base or the Commitment, Borrower shall immediately either
(A) prepay the Loan in an amount necessary to reduce the outstanding principal
balance of the Loan to an amount within the lending limits set forth in Section
2.1, or (B) pledge and deliver to Agent such additional or replacement Eligible
Notes Receivable such that the remaining outstanding principal balance of the
Loan is within the lending limits set forth in Section 2.1.
 

--------------------------------------------------------------------------------


 
(ii)  Ineligible Pledged Notes Receivable. If at any time after the expiration
of the Revolving Loan Term, Agent determines that any Pledged Notes Receivable
which are included in the Borrowing Base, do not qualify as Eligible Notes
Receivable (“Ineligible Notes Receivable”), then Borrower shall, within five (5)
Business Days after notice, either (A) prepay the Loan in an amount equal to the
balance due under such Pledged Note Receivable, or (B) replace the Ineligible
Note Receivable with an Eligible Note Receivable having an outstanding aggregate
principal balance equal to or in excess of the outstanding principal balance of
such Ineligible Note Receivable. The pledge and delivery to Agent as agent for
Lenders of additional Eligible Notes Receivable shall comply with the document
delivery and recordation requirements set forth in Section 5.1 of this
Agreement.
 
(iii)  No Prepayment Premium. No Prepayment Premium shall be due in connection
with any mandatory prepayment made in accordance with Sections 2.4(b)(i) or
2.4(b)(ii) above.
 
(c)  Prepayment Premium. Except as specifically set forth in Section 2.4(a) and
2.4(b), above, any prepayment of the Loan pursuant to Section 2.4(a) above must
be accompanied by a prepayment premium (the “Prepayment Premium”) calculated, as
of immediately prior to such prepayment, as follows:
 
Date of Prepayment
 
Premium
     
During the second Loan Year;
 
three percent (3%) of the then outstanding balance of the Loan;
     
During the third Loan Year;
 
two percent (2%) of the then outstanding balance of the Loan;
     
During all Loan Years subsequent to the third Loan Year,
 
one percent (1%) of the then outstanding balance of the Loan;
     

 
(d)   Prepayment Premium upon Acceleration. If the Loan is accelerated based on
an Event of Default prior to the expiration of the first Loan Year, or if
Borrower undertakes a voluntary prepayment prior to expiration of the first Loan
Year, at Agent’s sole discretion, payments on the Loan must include the
Prepayment Premium that would be applicable if prepayment occurred in the second
Loan Year. 
 
2.5    Capital Adequacy Event. If, after the date hereof, a Lender determines
that (i) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies, or any
change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by Lender
or its parent bank holding company with any guideline, request, or directive of
any such entity regarding capital adequacy (whether or not having the force of
law), has the effect of reducing the return on Lender’s or such holding
company’s capital as a consequence of such Lender’s agreements hereunder to a
level below that which such Lender or such holding company could have achieved
but for such adoption, change, or compliance (taking into consideration Lender’s
or such holding company’s then existing policies with respect to capital
adequacy and assuming the full utilization of such entity’s capital) by any
amount deemed by Lender to be material, then Agent may notify Borrower thereof.
Following receipt of such notice, Borrower agrees to pay Agent on demand the
amount of such reduction of return of capital as and when such reduction is
determined, payable within 90 days after presentation by Lender of a statement
in the amount and setting forth in reasonable detail Lender’s calculation
thereof and the assumptions upon which such calculation was based (which
statement shall be deemed true and correct absent manifest error). In
determining such amount, Lender may use any reasonable averaging and attribution
methods.
 

--------------------------------------------------------------------------------


 
2.6    Fee Letter Fees. As and when due and payable under the terms of the Fee
Letter, Borrower shall pay to Agent the fees set forth in the Fee Letter.
 
2.7    Suspension of Advances. 
 
(a)    Suspension of Sales. If any stay, order, cease and desist order,
injunction, temporary restraining order or similar judicial or non-judicial
sanction shall be issued limiting or otherwise materially adversely affecting
any Interval sales activities, other business operations in respect of the
Resorts, or the enforcement of the remedies of Agent and Lenders hereunder,
then, in such event, Agent and Lenders shall have no obligation to make any
Advances hereunder: (i) in respect of Pledged Notes Receivable from the sale of
Intervals which are the subject of any stay, order, cease and desist order,
injunction, temporary restraining order or similar judicial or non-judicial
sanction that has been issued until the stay, order, cease and desist order,
injunction, temporary restraining order or similar judicial or non-judicial
sanction has been lifted or released to the satisfaction of Agent and (ii) in
respect of Pledged Notes Receivable from the sale of Intervals at any Resort if:
(x) the stay, order, cease and desist order, injunction, temporary restraining
order or similar judicial or non-judicial sanction in question has not been
lifted or released to the satisfaction of Agent within sixty (60) days of its
issuance and (y) there is a reduction in the total number of sales of Intervals
by Borrower in any Loan Year of more than twenty percent (20%) from the total
number of sales of Intervals in the immediately preceding Loan Year.
 
(b)    Change in Control. If there shall occur a change, singly or in the
aggregate, of more than fifty percent (50%) of the executive management of
Borrower as described in Schedule 2.7(b) hereto, Agent shall have no obligation
to make any Advances hereunder, unless within thirty (30) days prior thereto
Borrower provides Agent with written information setting forth the replacement
executive management personnel of Borrower together with a description of those
Persons’ experience, ability and reputation, and Agent, acting in good faith,
determines that the replacement management personnel’s experience, ability and
reputation is equal to or greater than that of Borrower’s executive management
as set forth on Schedule 2.7(b). Agent shall have no obligation to make any
Advances hereunder if more than two (2) of the five (5) Board of Directors’
positions are controlled by the Borrower’s bond holders.
 

--------------------------------------------------------------------------------


 
(c)    Change in Underwriting Standards. No Lender shall be obligated to fund
any Advance hereunder if there shall occur a change in the underwriting
standards, or the adherence thereto in the sole discretion of the Agent, of
Borrower with respect to the qualification or eligibility of Purchaser’s which
in the Permitted Discretion of Agent causes or would most likely result in a
Material Adverse Change in the Borrower’s business or if there shall occur a
change in the business of Borrower, which in the Permitted Discretion of Agent
causes or would most likely result in a Material Adverse Change in the
Borrower’s business.
 
(d)  Default or Event of Default. No Lender shall be obligated to fund any
Advance hereunder if a Default or Event of Default shall have occurred and be
continuing.
 
2.8    Pro Rata Treatment. Each repayment of principal and interest shall be
allocated among Lenders in accordance with their respective Pro Rata Payment
Percentage. Each Lender agrees that in computing such Lender’s portion of any
Advance to be made hereunder, Agent may, in its discretion, round each Lender’s
such Advance to the next higher or lower whole dollar amount. If any Lender
shall, through the exercise of a right of banker’s lien, set-off, counterclaim
or otherwise, obtain payment with respect to its Loans which results in its
receiving more than its Pro Rata Payment Percentage of any payments described
above, then (A) such Lender shall be deemed to have simultaneously purchased
from each of the other Lenders a share in such other Lender’s Loans so that the
amount of the Loans of all Lenders shall be pro rata as otherwise set forth
above, (B) such Lender shall immediately pay to the other Lenders their Pro Rata
Payment Percentage of the payments otherwise received as consideration for such
purchase and (C) such other adjustments shall be made from time to time as shall
be equitable to insure that all Lenders share such payments ratably. If all or
any portion of any such excess payment is thereafter recovered from Lender which
received the same, the purchase provided in this Section 2.8 shall be deemed to
have been rescinded to the extent of such recovery, without interest. Borrower
expressly consents to the foregoing arrangements and agrees that each Lender so
purchasing a portion of another Lender’s loans may exercise all rights of
payment (including all rights of set-off, banker’s lien or counterclaim) with
respect to such portion as fully as if such Lender were the direct holder of
such portion.
 
Section 3 - Collateral
 
3.1  Grant of Security Interest. To secure the payment and performance of the
Obligations, for value received, Borrower unconditionally and irrevocably
assigns, pledges and grants to Agent, as Agent for each Lender and the Bank
Product Providers:
 
(a)  a first priority security interest in the Eligible Notes Receivable pledged
to Agent on behalf of Lenders as provided herein, the Mortgages with respect
thereto and that portion of the other Collateral related thereto;
 
(b)  a second priority security interest in all collateral under the Additional
Credit Facility, subject only to the security interest securing the Additional
Credit Facility;
 
(c)  a security interest in all books, records, reports, computer tapes, disks
and software relating to the Collateral and all extensions, additions,
improvements, betterments, renewals, substitutions and replacements of, for or
to any of the Collateral, wherever located, together with the products,
proceeds, issues, rents and profits thereof, and any replacements, additions or
accessions thereto or substitutions thereof.
 

--------------------------------------------------------------------------------


 
For convenience of administration, Agent is acting as agent for Lenders under
the Agreement. Agent, as such agent, may execute any of its duties hereunder by
or through its agents, officers or employees and shall be entitled to rely upon
the advice of counsel as to its duties. Agent, as such agent, shall not be
liable to any Lender for any action taken or omitted to be taken by it in good
faith and shall neither be responsible to Lenders for the consequences of any
oversight or error of judgment nor be answerable to Lenders for any loss unless
the same shall happen through Agent’s gross negligence or willful misconduct. To
the extent that Agent, as such agent, shall not be reimbursed by Borrower for
any costs, liabilities or expenses incurred in such capacity, Lenders shall
reimburse Agent therefor pro rata in accordance with their respective Pro Rata
Percentages (including Agent as a Lender for this purpose). Each Lender agrees
that Agent shall be entitled to take and shall only be required to take, any
action which it is permitted to take under this Agreement.
 
3.2  Financing Statements; Priority of Liens. Borrower agrees, at its own
expense, to authorize the filing of financing statements, continuation
statements and amendments provided for by the Code and to execute and deliver
any and all other instruments or documents and take such other action as may be
required to perfect and to continue the perfection of Agent’s security interest
in the Collateral. Borrower hereby authorizes Agent to execute and/or file on
Borrower’s behalf any such financing statements, continuation statements and
amendments. Each Lender shall have an equal security interest in the Collateral
based upon its Pro Rata Percentage and no Lender’s security interest in the
Collateral shall have priority over any other Lender’s security interest in the
Collateral.
 
3.3  Insurance. Insurance coverage with respect to the Resort(s) is provided by
the Silverleaf Club. Borrower shall furnish Agent, upon request, with
satisfactory evidence that the Units, Buildings and Resorts are adequately
insured. Such insurance coverage shall insure against such risks, be in such
amounts, with such companies and on such other terms as Agent may reasonably
require. Each such policy shall name Agent as an additional insured and loss
payee as agent for Lenders, as their respective interests may appear.
 
3.4  Protection of Collateral; Reimbursement. The portion of the Collateral
consisting of: (i) the original Pledged Notes Receivable, (ii) the original
Mortgages, (iii) the original purchase contracts (including addendum) related to
such Pledged Notes Receivable and Mortgages, and (iv) originals or true copies
of the related truth-in-lending disclosure, loan application, warranty deed, and
if required by Agent, the related Purchaser’s acknowledgement receipt and the
Exchange Company application and disclosures, shall be delivered at Borrower’s
expense to the Custodian, and held in Custodian’s possession and control
pursuant to the Custodial Agreement. All fees and costs arising under the
Custodial Agreement shall be borne and paid by Borrower; and if Borrower fails
to promptly pay any portion thereof when due, Agent may, at its option, but
shall not be required to, pay the same and charge Borrower’s account therefor,
and Borrower agrees promptly to reimburse Agent therefor with interest accruing
thereon daily at the Default Rate. All sums so paid or incurred by Agent for any
of the foregoing and any and all other sums for which Borrower may become liable
hereunder and all costs and expenses (including attorneys’ and paralegals’ fees,
legal expenses and court costs) which Agent may incur in enforcing or protecting
its Lien on, or rights and interest in, the Collateral or any of its rights or
remedies under this Agreement or any other Loan Document or with respect to any
of the transactions hereunder or thereunder, until paid by Borrower to Agent
with interest at the Default Rate, shall be included among the Obligations, and,
as such, shall be secured by all of the Collateral. Agent shall not be liable or
responsible in any way for the safekeeping of any of the Collateral or for any
loss or damage thereto or for any diminution in the value thereof, or for any
act or default of the Custodian, Lockbox Agent, or Servicing Agent or any
warehouseman, carrier, forwarding agency, or other Person whomsoever.
 

--------------------------------------------------------------------------------


 
3.5  Additional Eligible Resorts. From time to time during the Term, Borrower
may propose to Agent that one or more additional time-share plans and projects
owned and operated by Borrower be included among the Eligible Resorts in respect
of which Advances may be made. Any such proposal will be in writing, and will be
accompanied or supported by the due diligence and supporting Borrower,
Affiliate, project, financial and related information identified in Section 4.4
hereto, and such other information as Agent may require. Borrower will
reasonably cooperate with Agent’s underwriting and due diligence, and Borrower
will be responsible for payment upon billing for Agent’s and each Lender’s
out-of-pocket expenses in connection therewith. Subject to Agent’s satisfactory
underwriting and due diligence review, including satisfaction of the conditions
in Section 4 and 5 hereof as they relate to such additional time-share resorts,
Agent may, but shall not be required to, approve one or more such additional
time-share resorts, including future phases or condominiums in an Existing
Eligible Resort, as an Eligible Resort qualifying for Advances under and subject
to the terms of this Agreement and the other Loan Documents.
 
Subject in each instance to Agent’s underwriting and due diligence review, and
Agent’s prior written approval, any project as may be approved by Agent and
Lenders after the Closing Date, if any, is hereinafter referred to as an
“Additional Eligible Resort”. Any Advances hereunder with respect to any
Additional Eligible Resort will be subject to all terms and conditions of this
Agreement and the other Loan Documents.
 
3.6  Modification of Eligible Notes Receivable. Notwithstanding anything herein
to the contrary, Borrower shall have the right to modify the interest rate and
term only of the Eligible Notes Receivable without Agent’s prior consent,
provided that: (i) any such change in the rate of interest on any one or more
Eligible Notes Receivable shall not reduce the average interest rate on all
Eligible Notes Receivable to less than twelve and one half percent (12 ½%) per
annum at any time; (ii) the term of no Eligible Notes Receivable shall be
increased to a term longer than one hundred twenty (120) months from the date of
the first required monthly payment of such Eligible Note Receivable, except that
with respect to any Eligible Note Receivable in respect of which one or more
monthly payments have been deferred, the term of such Eligible Note Receivable
may be extended one month for each such deferred payment provided, however, that
in no event shall the term of such Eligible Note Receivable be increased to a
term longer than one hundred twenty eight (128) months from the date of the
first required monthly payment of such Eligible Note Receivable; (iii) at no
time may Borrower so modify the terms of Eligible Notes Receivable constituting
more than fifteen percent (15%) of the outstanding principal balance of all
Eligible Notes Receivable at any time. Solely for purposes of calculating the
foregoing fifteen percent (15%) limit, an Eligible Note Receivable shall not be
considered “to have been modified” if the Purchaser in respect of such note: (y)
has made at least a ten percent (10%) down payment on the Interval and (z) has
made at least six (6) monthly payments, with at least four (4) payments being
made after the date the note was modified; (iv) Borrower immediately provides
Agent with notice of any such modification together with any original
documentation evidencing such modification and (v) no Eligible Note Receivable
is modified more than once in any twelve (12) month period or more than twice
during the term of such Eligible Note Receivable.
 

--------------------------------------------------------------------------------


 
3.7  Assumption of Obligations under Eligible Notes Receivable. Notwithstanding
anything herein to the contrary, upon the sale by a Purchaser of an Interval,
the new Purchaser of the Interval may be substituted as obligor under the
Eligible Note Receivable in question, provided that: (i) said new Purchaser
assumes in writing all of the obligations of the original obligor under the
Eligible Note Receivable in question; (ii) the Eligible Note Receivable
continues to meet all of the criteria for an Eligible Note Receivable as set
forth herein and (iii) the new Purchaser has made a cash down payment equal to
at least 10% of the original sales price of the Interval in question, which down
payment shall be in addition to the cash down payment made by the original
obligor.
 
3.8  Purchaser/Criteria. All Eligible Notes Receivable pledged as Collateral to
Agent subsequent to the Closing Date will be underwritten in a manner consistent
with the Borrower’s general underwriting guidelines and criteria, as approved in
writing by Agent and as set forth on Schedule 1.1(d), including, without
limitation: (i) the requirement that a majority of sales shall be made to
Purchasers with minimum annual income as follows: $35,000 for purchasers
residing in the state of Texas, $40,000 for purchasers residing in the state of
Illinois, and $45,000 for purchasers residing in the state of Massachusetts,
(ii) the requirement for a cash down payment of at least 15% of the sales price
of the Interval for any Purchaser with a FICO score less than 600, and (iii) the
requirement that the weighted average FICO Credit Bureau Scores of all
Purchasers with respect to which a FICO score can be obtained be not less than
640, provided that the aggregate outstanding principal balance of Eligible Notes
Receivable pledged to Agent with respect to which a FICO score can not be
obtained, does not exceed ten percent (10%) of the aggregate outstanding
principal amount of all Eligible Notes Receivable pledged to Agent. Borrower
shall not materially alter its general underwriting criteria without the prior
written approval of Agent, which approval, Agent may withhold in its sole
discretion. On a semi-annual basis, Borrower shall provide Agent with written
certification that the underwriting criteria as approved by Agent remain in full
force and effect and have not been revised or altered without Agent’s consent.
 
3.9  Cross Collateralization. The Collateral also secures the Obligations of
Borrower under the Additional Credit Facility. Upon repayment of this Loan and
the satisfaction by Borrower of all of the Obligations under this Loan, the
Collateral shall continue to secure the Additional Credit Facility as provided
in the documents evidencing and securing the Additional Credit Facility.
 
Section 4 - Conditions Precedent To The Closing
 
4.1  Conditions Precedent. The obligation of Agent and Lenders under this
Agreement and the obligation to fund any Advance, including the initial Advance,
hereunder shall be subject to the satisfaction of each of the following
conditions precedent, in addition to all of the conditions precedent set forth
elsewhere in the Loan Documents:
 
(a)  Representations, Warranties, Covenants and Agreements. The representations
and warranties contained in the Loan Documents are and shall be true and correct
in all respects, and all covenants and agreements have been complied with and
are correct in all respects, and all covenants and agreements to have been
complied with and performed by Borrower shall have been fully complied with and
performed to the satisfaction of Agent.
 

--------------------------------------------------------------------------------


 
(b)  No Prohibited Acts. Borrower shall not have taken any action or permitted
any condition to exist which would have been prohibited by any provision of this
Agreement or the Loan Documents.
 
(c)  No Changes. That all information and documents heretofore delivered by
Borrower to Agent with respect to Borrower or the Resorts, including information
and documents delivered in connection with the Additional Credit Facility,
remain true and correct in all respects.
 
(d)  Approval of Documents Prior to Closing Date. Borrower has delivered to
Agent (with copies to Agent’s counsel), and Agent has reviewed and approved the
form and content of all of the items specified in Subsection 4.1(d)(i) through
4.1(d)(v) below (the “Submissions”). Agent shall have the right to review and
approve any changes to the form of any of the Submissions. If Agent disapproves
of any changes to any of the Submissions, Agent shall have the right to require
Borrower either to cure or correct the defect objected to by Agent or to elect
not to fund the Loan or any Advance. Under no circumstances shall Agent’s
failure to approve or disapprove a change to any of the Submissions be deemed to
be an approval of such Submissions. All of the Submissions were and shall be
prepared at Borrower’s sole cost and expense, unless expressly stated to be an
obligation and expense of Agent. Agent shall have the right of prior approval of
any Person responsible for preparing a Submission (“Preparer”) and may
disapprove any Preparer in its sole discretion, for any reason, including
without limitation, that Agent believes that the experience, skill, reputation
or other aspect of the Preparer is unsatisfactory in any respect. All
Submissions required pursuant to this Agreement shall be addressed to Agent and
include the following language: “THE UNDERSIGNED ACKNOWLEDGES THAT WELLS FARGO
FOOTHILL, INC. AS AGENT FOR EACH LENDER IS RELYING ON THE WITHIN INFORMATION IN
CONNECTION WITH ITS DETERMINATION TO MAKE A LOAN TO SILVERLEAF RESORTS, INC. IN
CONNECTION WITH THE SUBJECT COLLATERAL.”
 
(i)  A certificate to be dated as of the Closing Date and signed by the
president, vice president, or secretary of Borrower, certifying that the
conditions specified in Sections 4.1(a), 4.1(b) and 4.1(c) above are true;
 
(ii)  Copies of the articles of incorporation and any amendments thereto of
Borrower not previously delivered to Agent, certified to be true and complete by
Borrower and the Secretary of State of the State of Texas and a current
certificate of good standing for Borrower, and copies of any by-laws of Borrower
and any amendments thereto not previously delivered to Agent, certified to be
true, correct and complete by the secretary or assistant secretary of Borrower;
 
(iii)  A certificate of the Secretary of Borrower certifying the adoption by the
Board of Directors of Borrower of a resolution authorizing Borrower to enter
into and execute this Agreement, the Note, and the other Loan Documents, to
borrow the Loan from the Lenders, and to grant to Agent for the benefit of the
Lenders a first priority security interest in and to the Collateral;
 

--------------------------------------------------------------------------------


 
(iv)  A certificate of the secretary or assistant secretary of Borrower
certifying the incumbency, and verifying the authenticity of the signatures, of
the specified officers of Borrower authorized to sign the Agreement, the Note
and the other Loan Documents; and
 
(v)  Copies or other evidence of all loans to Borrower from any officers,
shareholders, or Affiliates of Borrower not previously delivered to Agent.
 
(e)  Execution and Delivery of Loan Documents. Borrower shall have delivered to
Agent, on or before the Closing Date, the following Loan Documents, each of
which when required, shall be in recordable form:
 
(i)  This Agreement;
 
(ii)  Closing Opinions for Borrower;
 
(iii)  Note;
 
(iv)  The Fee Letter;
 
(v)  Environmental Indemnification Agreement;
 
(vi)  Intercreditor Agreement. Borrower, Agent, Textron Financial Corporation,
CapitalSource Finance, LLC, and Resort Funding Corporation shall have executed
and delivered to Agent, on or before the Closing Date, a modification of the
intercreditor agreement for the purpose of adding Agent as a party thereto, in
form, scope and substance satisfactory to Agent; and
 
(vii)  Other Items. Such other agreements, documents, instruments, certificates
and materials as Agent may request to evidence the Obligations; to evidence and
perfect the rights and Liens and security interests of Agent as agent for
Lenders contemplated by the Loan Documents, and to effectuate the transactions
contemplated herein.
 
(f)  Closing Date Conditions. On or before the Closing Date, the following
conditions shall be satisfied:
 
(i)  UCC Search. Agent shall have obtained, at Borrower’s cost, such searches of
the applicable public records as it deems necessary under Texas, and other
applicable law to verify that it will have a first and prior perfected Lien and
security interest covering all of the Collateral. Agent shall not be obligated
to fund any Advance if Agent determines that Lenders do not have a first and
prior perfected lien and security interest covering any portion of the
Collateral, except as expressly provided herein.
 

--------------------------------------------------------------------------------


 
(ii)  Litigation Search. Agent shall have obtained, at Borrower’s cost, an
independent search to verify that there are no bankruptcy, foreclosure actions
or other material litigation or judgments pending or outstanding against the
Resorts, any portion of the Collateral, Borrower, or any Affiliates of Borrower
(each a “Material Party”). The term “other material litigation” as used herein
shall not include matters in which (i) a Material Party is plaintiff and no
counterclaim is pending or (ii) which Agent determines in its sole discretion
exercised in good faith, are immaterial due to settlement, insurance coverage,
frivolity, or amount or nature of claim. Lenders shall not be obligated to fund
any Advance if Agent determines that any such litigation is pending.
 
(iii)  Insurance. Evidence that Borrower is maintaining all policies of
insurance required by and in accordance with Section 7.1(d) hereof, including
copies of the most current paid insurance premium invoices;
 
(iv)  Governmental Permits. To the extent not previously delivered to Agent,
copies of all applicable government permits, approvals, consents, licenses and
certificates with respect to the use and operation of the Resorts;
 
(g)  Taxes. Evidence satisfactory to Agent that all taxes and assessments owed
by or for which Borrower is responsible for collection have been paid with
respect to the Resorts and the Collateral, including but not limited to sales
taxes, room occupancy taxes, payroll taxes, personal property taxes, excise
taxes, intangible taxes, real property taxes and any assessments related to the
resorts or the Collateral. Copies of the most current tax bills for the Resorts
shall be provided to Agent.
 
4.2  Expenses. Borrower shall have paid all Lender Expenses (including any
amounts due and payable to any Bank Product Provider in respect of Bank
Products) required to be paid pursuant to this Agreement. Lenders shall have no
obligation to fund the Loan or make the initial Advance or any subsequent
Advance unless the amount of the Loan together with any moneys paid by Borrower
is sufficient to satisfy all fees and expenses required to be paid pursuant to
this Agreement.
 
4.3  Proceedings Satisfactory. Borrower shall execute all of the Loan Documents
approved by Agent on the Closing Date, and all actions taken in connection with
the execution or delivery of the Loan Documents, and all documents and papers
relating thereto, shall be satisfactory to Agent and its counsel. Agent and its
counsel shall have received copies of such documents and papers as Agent or such
counsel may reasonably request in connection therewith, all in form and
substance satisfactory to Agent and its counsel.
 
4.4  Conditions Precedent to Funding of Advances with Respect to Additional
Eligible Resorts. As provided in Section 3.5 hereof, Borrower may propose to
Agent that Agent approve one or more additional timeshare plans for inclusion
hereunder as an Additional Eligible Resort in respect of which Advances may be
made. The obligation of Lenders to fund any Advances with respect to an
Additional Eligible Resort shall be subject to the satisfaction of each of the
following conditions precedent, in addition to all of the conditions precedent
set forth elsewhere in the Loan Documents:
 

--------------------------------------------------------------------------------


 
(a)  Representations, Warranties, Covenants and Agreements. The representations
and warranties contained in the Loan Documents are and shall be true and correct
in all respects, and all covenants and agreements have been complied with and
shall be correct in all respects, and all covenants and agreements to have been
complied with and performed by Borrower shall have been fully complied with and
performed to the satisfaction of Agent.
 
(b)  No Prohibited Acts or Changes. Borrower shall not have taken any action or
permitted any condition to exist which would have been prohibited by any
provision of the Loan Documents and all information and documents heretofore
delivered by Borrower to Agent with respect to Borrower or the Resorts,
including information and documents delivered in connection with the Additional
Credit Facility, remain true and correct in all respects.
 
(c)  Approval of Documents Prior to Advance. Borrower has delivered or caused to
be delivered to Agent (with copies to Agent’s counsel), at least fifteen (15)
Business Days prior to the date of such Advance, and Agent has reviewed and
approved, at least five (5) Business Days prior to such date, the form and
content of all of the items specified in each of the Submissions required
pursuant to this Section 4.4. Agent shall have the right to review and approve
any changes to the form of any of the Submissions. If Agent disapproves of any
changes to any of the Submissions, Agent shall have the right to require
Borrower either to cure or correct the defect objected to by Agent or to elect
not to fund the Loan or any Advance. Under no circumstances shall Agent’s
failure to approve or disapprove a change to any of the Submissions be deemed to
be an approval of such Submissions. All of the Submissions were and shall be
prepared at Borrower’s sole cost and expense, unless expressly stated to be an
obligation and expense of Agent. Agent shall have the right of prior approval of
any Preparer and may disapprove any Preparer in its sole discretion, for any
reason, including without limitation, that Agent believes that the experience,
skill, reputation or other aspect of the Preparer is unsatisfactory in any
respect. All Submissions required pursuant to this Agreement shall be addressed
to Agent and include the following language: “THE UNDERSIGNED ACKNOWLEDGES THAT
WELLS FARGO FOOTHILL, INC., AS AGENT FOR EACH LENDER IS RELYING ON THE WITHIN
INFORMATION IN CONNECTION WITH ITS DETERMINATION TO MAKE A LOAN TO SILVERLEAF
RESORTS, INC. IN CONNECTION WITH THE SUBJECT COLLATERAL.”
 
(i)  a certificate in the form attached as Exhibit C, to be dated as of the date
of each such Advance and signed by the president, vice president, or secretary
of Borrower, certifying that the conditions specified in Sections 4.4(a) and
4.4(b) above are true;
 
(ii)  copies of the articles of incorporation of Borrower, together with any
amendments thereto certified to be true and complete by Borrower and the
Secretary of State of the State of Texas, a current certificate of good standing
for Borrower issued by the Secretary of State of the State of Texas, a current
certificate of authority to conduct business issued by the secretary of state in
each state in which the Borrower conducts business, and copies of the by-laws of
Borrower certified to be true, correct and complete by the secretary or
assistant secretary of Borrower;
 

--------------------------------------------------------------------------------


 
(iii)  a Survey for each Additional Eligible Resort for which Eligible Notes
Receivable are being pledged to Agent in connection with the Advance in
question;
 
(iv)  a certificate of the secretary or assistant secretary of Borrower
certifying the adoption by the board of directors thereof, respectively, of a
resolution authorizing the addition of the Resort in question as an Additional
Eligible Resort and to authorize Borrower to enter into, execute and deliver any
Documents in connection therewith;
 
(v)  a certificate of the secretary or assistant secretary of Borrower
certifying the incumbency, and verifying the authenticity of the signatures, of
the specified officers of Borrower authorized to sign all documents required in
connection with such Additional Eligible Resort as required pursuant to this
Section 4.4;
 
(vi)  an inspection report or reports covering each Additional Eligible Resort
for which Eligible Notes Receivable are being pledged to Agent in connection
with the Advance in question, including without limitation all real property and
personal property subject to the Declaration and all adjacent property,
confirming:
 
(1)  the absence of Hazardous Materials on the personal property and real
property comprising each such Additional Eligible Resort;
 
(2)  that the inspection firm has obtained, reviewed and included within its
report a CERCLIS printout from the Environmental Protection Agency (the “EPA”),
statements from the EPA and other applicable state and local authorities and a
Phase I Environmental Audit, all of which information shall confirm that there
are no known or suspected Hazardous Materials located at, used or stored on, or
transported to or from each such Additional Eligible Resort or in such proximity
thereto as to create a material risk of contamination of each such Additional
Eligible Resort;
 
(vii)  evidence that Borrower is maintaining all policies of insurance required
by and in accordance with Section 7.1(d) hereof, including copies of the most
current paid insurance premium invoices;
 
(viii)  evidence that Borrower and the Timeshare Documents for each Additional
Eligible Resort for which Eligible Notes Receivable are being pledged to Agent
as agent for Lenders in connection with the Advance in question are in
compliance with all Applicable Laws in connection with its sales of Intervals,
including without limitation, the Timeshare Acts;
 

--------------------------------------------------------------------------------


 
(ix)  a current preliminary title report or certificate of title for each
Additional Eligible Resort for which Eligible Notes Receivable are being pledged
to Agent in connection with the Advance in question, with copies of all title
exceptions;
 
(x)  copies of all applicable governmental permits, approvals, consents,
licenses, and certificates for the establishment of each Additional Eligible
Resort for which Eligible Notes Receivable are being pledged to in connection
with the Advance in question as timeshare projects in accordance with the
applicable Timeshare Act, and for the occupancy and intended use and operation
of each such Additional Eligible Resort, including the Units, including a letter
certification from Borrower regarding zoning classification and compliance,
letters or other satisfactory evidence from utility companies, governmental
entities or other persons confirming that water, sewer (sanitary and storm),
electricity, solid waste disposal, telephone, police, fire and rescue services
are being provided to each Resort, and any business licenses necessary for
operation of each such Additional Eligible Resort;
 
(xi)  certified true, correct and complete copies of all of the Timeshare
Documents for each Additional Eligible Resort for which Eligible Notes
Receivable are being pledged to Agent as agent for Lenders in connection with
the Advance in question;
 
(xii)  evidence satisfactory to Agent that all taxes and assessments owed by or
for which Borrower is responsible for collection have been paid, including but
not limited to sales taxes, room occupancy taxes, payroll taxes, personal
property taxes, excise taxes, intangibles taxes, real property taxes, and income
taxes, and any assessments related to each Additional Eligible Resort for which
Eligible Notes Receivable are being pledged to Agent as agent for Lenders in
connection with the Advance in question and copies of the most current paid tax
bills for each such Additional Eligible Resort evidencing that each such
Additional Eligible Resort have been segregated from all other property on the
applicable municipal taxrolls;
 
(xiii)  written confirmation from an architect covering each Additional Eligible
Resort, for which Eligible Notes Receivable are being pledged to Agent as agent
for Lenders in connection with the Advance in question as to the physical
condition of the improvements at each such Additional Eligible Resort, including
that soil conditions are sufficient to support all existing and any contemplated
improvements to the real property; which written confirmation shall be in form
and substance reasonably acceptable to Agent;
 

--------------------------------------------------------------------------------


 
(xiv)  such credit references on Borrower as Agent deems necessary in its sole
discretion;
 
(xv)  copies or other evidence of all loans to Borrower from any officers,
shareholders, or Affiliates of Borrower, if any;
 
(xvi)  a commitment to issue Mortgagee Title Policies from Title Company for
each such Additional Eligible Resort. Notwithstanding anything heretofore to the
contrary, if any claim, lien, encumbrance, charge or other matter arises with
respect to any Interval or Intervals for which an Eligible Note Receivable has
been pledged to Agent as agent for Lenders pursuant to this Agreement, then, in
such event:
 

a.  
The Note Receivable with respect to the Interval in question shall cease to be
an Eligible Note Receivable and Borrower immediately shall either replace the
Note Receivable in question or make a Mandatory Prepayment, if necessary, as
provided in Section 2.4(b) hereof; and

 

b.  
The Resort at which the Interval in question is located shall cease to be an
Additional Eligible Resort, unless and until Borrower shall cure any such claim,
lien, encumbrance, charge or other matter to the satisfaction of Agent.
Furthermore, any and all further requests for Advances in respect of such Resort
must be accompanied by satisfactory Mortgagee Title Policies for all Intervals
with respect to which such Advances are requested.

 
(d)    Financial Statements To Be Delivered Prior to Advance. A current set of
the Financial Statements;
 
(e)    Additional Documents To Be Delivered Prior to Advance. To the extent not
previously delivered hereunder or in connection with the Additional Credit
Facility, Borrower will execute, or cause to be executed with respect to each
Additional Eligible Resort, an Assignment of Notes Receivable and Mortgages,
Borrower’s Affidavit with Respect to the Additional Eligible Resorts and an
Environmental Indemnification Agreement; and with respect to any improvements,
including any Units, constructed at a Resort within the twenty-four month period
prior to any Advance with respect to an Additional Eligible Resort, Borrower
shall also deliver to Agent, for its approval, such documents and instruments as
Agent may reasonably request in connection with such newly constructed
improvements, including, without limitation, copies of building permits, plans
and specifications, construction and architectural contracts, title insurance
insuring over, among other things, mechanics liens, certificates of occupancy
and satisfactory evidence of the completion of such improvements and such other
documents, instruments, agreements, tests, reports and inspections as Agent may
require with respect to Borrower or any applicable Affiliate, the Loan or any
Resort, including any Additional Eligible Resort; and upon request of Agent,
Borrower shall deliver evidence, satisfactory to Agent, that there is no
material litigation, written complaint, suit, action, written claim or written
charge pending against Borrower or any Affiliate with any court or with any
governmental authority with respect to the Resorts, the Timeshare Documents, any
Eligible Notes Receivable, any Interval, or any marketing, offer or sale of any
Interval.
 

--------------------------------------------------------------------------------


 
(f)    Physical Inspection. Agent shall be satisfied with its physical
inspection of the Additional Eligible Resorts.
 
(g)  UCC Search. Agent shall have obtained, at Borrower’s cost, such searches of
the applicable public records as it deems necessary under all applicable law to
verify that it has a first and prior perfected Lien and security interest
covering all of the Collateral. Agent shall not be obligated to fund any Advance
if Agent determines that Lenders do not have a first and prior perfected lien
and security interest covering any portion of the Collateral, except as
expressly provided herein.
 
(h)  Litigation Search. Agent shall have obtained, at Borrower’s cost, an
independent search to verify that there are no bankruptcy, foreclosure actions
or other material litigation or judgments pending or outstanding against the
Additional Eligible Resorts, any portion of the Collateral, Borrower, or any
Affiliate, (each a “Material Party”). The term “other material litigation” as
used herein shall not include matters in which (i) a Material Party is plaintiff
and no counterclaim is pending or (ii) which Agent determines, in its sole
discretion, exercised in good faith, are immaterial due to settlement, insurance
coverage, frivolity, or amount or nature of claim. Agent shall not be obligated
to fund any Advance if it determines that any such litigation is pending.
 
(i)  Opinions of Borrower’s Counsel. Borrower shall deliver to Agent for the
benefit of Agent and each Lender, at Borrower’s sole cost and expense, such
opinions of counsel, including counsel admitted in each state in which each
Additional Eligible Resort is located, as to such matters with respect to
Borrower and each Additional Eligible Resort as Agent may request, and in form
and substance acceptable to Agent in its sole discretion.
 
(j)  Funding Procedure. Borrower shall have complied to Agent’s satisfaction
with each of the conditions precedent to funding of an Advance set forth in
Section 5 hereof.
 
(k)  Management of Resort. Borrower shall provide evidence satisfactory to Agent
that Borrower, or an Affiliate, is the manager or operator of each Resort,
pursuant to a written management or operating agreement, in form and substance
satisfactory to Agent, which with respect to all Resorts shall have a term of at
least three years.
 
(l)  Other Items. Such other agreements, documents, instruments, certificates
and materials as Agent may request to determine the acceptability of any such
Additional Eligible Resort, to evidence the Obligations, to evidence and perfect
the rights and Liens and security interests of Agent contemplated by the Loan
Documents, and to effectuate the transactions contemplated herein, including,
without limitation, true copies of all Resort Documents for each such Additional
Eligible Resort, all Timeshare Documents and operating and management contracts
and agreements, evidence of compliance with the applicable Timeshare Act and
other Applicable Laws, evidence of all required governmental licenses and
permits; title searches; title commitments or policies, including complete and
legible copies of each title exception, engineering, environmental and soil
reports and evidence of compliance with all applicable zoning and building
codes; each of which shall be satisfactory to Agent in its Permitted Discretion.
 

--------------------------------------------------------------------------------


 
Section 5 - Funding Procedure
 
5.1  The obligation of any Lender to make any Advance shall be subject to the
satisfaction of all of the following conditions precedent:
 
(a)  Requests for Advances. Each request for an Advance shall:
 
(i)  be in writing in form attached hereto as Exhibit D, certify the amount of
the then-current Borrowing Base and specify the principal amount of the Advance
requested and designate the account to which the proceeds of such Advance are to
be transferred;
 
(ii)  state that the representations and warranties of Borrower contained in the
Agreement and any closing or funding related certifications are true and correct
as of the date of the request and, after giving effect to the making of such
requested Advance, will be true and correct as of the date on which the
requested Advance is to be made;
 
(iii)  state that no Default or Event of Default exists as of the date of the
request and, after giving effect to the making of such requested Advance, no
Default or Event of Default would exist as of the date on which the requested
Advance is to be made;
 
(iv)  be delivered to the office of Agent at least five (5) Business Days prior
to the date of the requested Advance;
 
(v)  be signed by a principal financial officer of Borrower;
 
(vi)  certify that Borrower has no knowledge of any asserted or threatened
defense, offset, counterclaim, discount or allowance in respect of each Note
Receivable to be pledged in connection with such requested Advance, or in
respect of any of the Pledged Notes Receivable;
 
(vii)  contain an aging report of the Pledged Notes Receivable; identifying,
among other things, which among them are Eligible Notes Receivable; and
 
(viii)  contain a delinquency report which shall be in form and substance
satisfactory to Agent and shall show which of such Notes Receivable is
delinquent and the duration of such delinquency, and which of such Pledged Notes
Receivable is not an Eligible Note Receivable;
 

--------------------------------------------------------------------------------


 
(b)  Loan Documents/Collateral. Not less than five (5) Business Days prior to
the date of any Advance, Borrower shall have:
 
(i)  delivered to Agent a list of all Eligible Notes Receivable and related
Mortgages which are to be the subject of such requested Advance, indicating the
unpaid principal balance owing on each of the Pledged Notes Receivable deemed to
be an Eligible Note Receivable, together with such additional information as
Agent may require;
 
(ii)  delivered to Agent (or, if Agent shall so instruct, a designee appointed
by Agent in writing) (A) the original of each Pledged Note Receivable (duly
endorsed with the words “Pay to the order of Wells Fargo Foothill, Inc., as
Agent, with recourse”), (B) the original of each Mortgage securing such Pledged
Notes Receivable, (C) the original of each purchase contract (including addenda)
relating to the Pledged Notes Receivable and Mortgages, (D) originals or true
copies of the related truth-in-lending disclosures, loan application, warranty
deed, Payment Authorization Agreement and, if required by Agent, the related
Purchaser’s acknowledgement, receipt and exchange company application,
disclosures and materials, and (E) with respect to each Eligible Note Receivable
from the sale of Intervals at Oak N’ Spruce evidence satisfactory to Agent of
the filing in the appropriate recorder’s office of the original UCC-1 Financing
Statement, naming the Purchaser of the Interval giving rise to the Eligible Note
Receivable as debtor and Borrower as secured party (the “Purchaser Financing
Statement”), perfecting Borrower’s security interest in the applicable Interval
to secure the Purchaser’s obligations under the Eligible Note Receivable and
naming Borrower as assignor and Agent as assignee, assigning to Agent, all of
Borrower’s right, title and interest under each Purchaser Financing Statement.
 
(iii)  delivered to Agent a duly executed Assignment of Notes Receivable and
Mortgages assigning to Agent all of Borrower’s right, title and interest in and
to each such Pledged Note Receivable and the related Mortgage; and
 
(iv)  subject to Section 4.4(c)(xvi) hereof, delivered to Agent, with respect to
each Encumbered Interval, a commitment for a Mortgagee’s Title Policy showing
that the Mortgage in respect of such Interval has been assigned to Agent and
insuring in favor of Agent the first priority Lien of such Mortgage in the
amount of the Advance to be made in respect of such Pledged Note Receivable,
with a satisfactory title insurance policy to be issued within forty five (45)
days from the date of the Advance.
 
The Mortgages and the assignments thereof to Agent shall each be duly recorded
in the applicable land records. The Mortgagee’s Title Policies shall be in form
and substance satisfactory to Agent and shall be issued by a title insurance
company satisfactory to Agent (the “Title Company”), and name Agent, as agent
for Lenders, as the insured party therein as agent for Lenders. The funding of
the requested Advance, delivery of the Collateral and issuance of the title
insurance policy, and recording of the assignments or any releases may, in
Agent’s discretion, be effected by way of an escrow arrangement with the Title
Company or other fiduciary, the form and substance of which shall be
satisfactory to Agent.
 

--------------------------------------------------------------------------------


 
(c)  Other Conditions. In addition to the other conditions set forth in this
Agreement, the making of the initial or any subsequent Advance shall be subject
to the satisfaction of the following conditions:
 
(i)  no Default or Event of Default shall exist immediately prior to the making
of such requested Advance or, after giving effect thereto, immediately after the
making of such requested Advance;
 
(ii)  each agreement required to have been executed and delivered in connection
with any prior Advance shall be consistent with the terms of this Agreement and
shall be in full force and effect;
 
(iii)  the date on which such requested Advance is to be made shall be a
Business Day;
 
(iv)  Borrower shall have delivered to Agent a certification showing the dollar
amount of the requested Advance based on the Eligible Notes Receivable pledged
to Agent, and the Notes Receivable being pledged contemporaneously with each
requested Advance in the form attached hereto as Exhibit D;
 
(v)  not more than one Advance shall have previously been made in the same
calendar month in which such requested Advance is to be made, unless Agent, in
its sole discretion, agrees to make an additional Advance during such calendar
month;
 
(vi)  such requested Advance shall be in a principal amount of not less than
$50,000, unless Agent, in its sole discretion, agrees to make an Advance in an
amount less than $50,000;
 
(vii)  Agent shall have determined that the requested Advance, when added to the
aggregate outstanding principal amount of all previous Advances, if any, does
not, based on the Eligible Notes Receivable that have been duly pledged in favor
of Agent exceed the lesser of: (i) total amount of the Borrowing Base, (ii) the
Availability or (iii) the Commitment;
 
(viii)  if Agent shall so require, Agent shall have received an executed closing
protection letter issued by the Title Company, which shall be reasonably
acceptable to Agent; and
 
(ix)  each Lender shall have agreed to make and does make an Advance in an
amount equal to its respective Pro Rata Percentage.
 
(d)  Expenses. The Borrower shall have paid all Lender Expenses (including any
amounts due and payable to any Bank Product Provider in respect of Bank
Products) required to be paid by Borrower pursuant to this Agreement in
connection with such requested Advance or any conditions related thereto.
 

--------------------------------------------------------------------------------


 
(e)  Proceedings Satisfactory. All actions taken in connection with such
requested Advance and all documents and papers relating thereto shall be
satisfactory to Agent and its counsel. Agent and its counsel shall have received
copies of such documents and papers as Agent or such counsel may reasonably
request in connection with such requested Advance, all in form and substance
reasonably satisfactory to Agent and its counsel.
 
(f)  Partial Waiver of Requirement for Title Insurance Policies Upon
Satisfactory Maintenance of Inventory Control Procedures. Anything in Section
5.1(b)(iv) hereof to the contrary notwithstanding, the delivery of a commitment
for a Mortgagee Title Policy and a Mortgagee Title Policy shall be required only
with respect to twenty-five percent (25%) of the Eligible Notes Receivable
delivered to Agent in respect of each advance, subject to the following
requirements and limitations:
 
(i)  Borrower shall be in full compliance with the Inventory Control Procedures
(as defined in Section 6.23 herein); and
 
(ii)  Agent shall have the right in its sole discretion to determine those
Eligible Notes Receivable in respect of which commitments for Mortgagee Title
Policies and also the Mortgagee Title Policies themselves shall be required.
 
In the event that Borrower fails to satisfy the requirements of Subparagraph
5.1(f)(i), then, immediately upon such failure, the partial waiver provided
under this subparagraph shall no longer be effective.
 
Section 6 - General Representations And Warranties
 
Borrower hereby represents and warrants to Agent and each Lender as follows:
 
6.1  Organization, Standing, Qualification. Borrower: (a) is a duly organized
and validly existing Texas corporation duly organized, validly existing and in
good standing under the laws of the State of Texas, and (b) has all requisite
power, corporate or otherwise, to conduct its business and to execute and
deliver, and to perform its obligations under, the Loan Documents.
 
6.2  Authorization, Enforceability, Etc. 
 
(a)  The execution, delivery and performance by Borrower of the Loan Documents
has been duly authorized by all necessary corporate action by Borrower and does
not and will not: (i) violate any provision of the certificate or articles of
incorporation of Borrower, bylaws of Borrower, or any agreement, law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect to which Borrower is a party or is subject; (ii) result in,
or require the creation or imposition of, any Lien upon or with respect to any
asset of Borrower other than Liens in favor of Agent and Lenders; or (iii)
result in a breach of, or constitute a default by Borrower under, any indenture,
loan or credit agreement or any other agreement, document, instrument or
certificate to which Borrower is a party or by which it or any of its assets are
bound or affected.
 

--------------------------------------------------------------------------------


 
(b)  No approval, authorization, order, license, permit, franchise or consent
of, or registration, declaration, qualification or filing with, any governmental
authority or other Person, including without limitation, the Division or the
Timeshare Owners’ Association is required in connection with the execution,
delivery and performance by Borrower of any of the Loan Documents.
 
(c)  The Loan Documents constitute legal, valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms.
 
(d)  Borrower has, or will have, good and marketable title to the Collateral,
free and clear of any lien, security interest, charge or encumbrance except for
the security interests created by this Agreement or any Loan Document or
otherwise created in favor of Agent or those specifically consented to in
writing by Agent or permitted hereunder. No financing statement or other
instrument similar in effect covering all or any part of the Collateral is on
file in any recording office, except such as may have been filed in favor of
Lenders hereunder or Agent as permitted hereunder.
 
(e)  The execution and delivery of the Loan Documents, the delivery and
endorsement to Agent as agent for Lenders of the Pledged Notes Receivable, the
filing of the UCC-1’s with the office of the secretary of state of the state in
which Borrower is organized and the Assignment of Notes Receivable and Mortgages
in the official records of the county in which the applicable Resort is located,
create in favor of Agent as agent for Lenders a valid and perfected continuing
first, as applicable, priority security interest in the Collateral. The
Collateral shall secure the full payment and performance of the Obligations.
 
(f)  None of the Pledged Notes Receivable is forged or has affixed thereto any
unauthorized signatures or has been entered into by any Person without the
required legal capacity; and during the term of the Agreement, none will be
forged, or will have affixed thereto, any unauthorized signatures.
 
(g)  Except as permitted in Sections 3.6 and 3.7 hereof, there have been no
modifications or amendments to the Pledged Notes Receivable or Mortgages.
 
(h)  The makers of the Eligible Notes Receivable have no defenses, offsets,
counterclaims or claims relating to the Eligible Notes Receivable or the
Mortgages.
 
(i)  The Pledged Notes Receivable and the Mortgages were executed and delivered
by Purchasers in favor of Borrower in connection with the purchase of the
related Encumbered Intervals.
 
(j)  The Mortgages constitute and will constitute valid and enforceable first
and prior liens and security interests on the Encumbered Intervals.
 
(k)  The Pledged Notes Receivable and the Mortgages are and shall remain in full
force and effect, are and will be valid and binding obligations of the
respective makers in favor of Agent as holder on behalf of Lenders; and Borrower
further warrants and guarantees the value, quantity, sound condition, grade and
quality of the Encumbered Intervals and rights, properties, easements and
interests appurtenant or related thereto.
 

--------------------------------------------------------------------------------


 
(l)  The grant of the security interests described herein has not affected and
will not affect the validity or enforceability of the obligations of the
respective makers of the Pledged Notes Receivable under such Notes Receivable or
the respective Mortgages.
 
(m)   Neither Agent nor any Lender shall be required to take, and Borrower has
taken any and all required steps to protect Agent and each Lender’s security
interest in the Collateral (other than maintaining possession of the portion of
the Collateral constituting instruments); and neither Agent nor any Lender is or
shall be required to collect or realize upon the Collateral or any distribution
of interest or principal, nor shall loss of, or damage to, the Collateral
release Borrower from any of the Obligations.
 
6.3  Financial Statements and Business Condition. The Financial Statements for
the first nine (9) months of the calendar year 2005, are, to the best of
Borrower’s knowledge, accurate and fairly represent the financial condition of
the Borrower for the periods in question, subject to the written qualifications
set forth therein. To the best of Borrower’s knowledge, there are no material
liabilities, direct or indirect, fixed or contingent, of Borrower, except as
disclosed to Agent in writing. 
 
6.4  Taxes.
 
In accordance with the requirements set forth in the Declaration, Borrower
represents and warrants that Borrower, Silverleaf Club, or the applicable
Timeshare Owners’ Association, as required, has paid or will have paid in full,
prior to delinquency, all ad valorem taxes and other taxes and assessments
against the Resorts and the Collateral; and Borrower knows of no basis for any
additional taxes or assessments against the Resorts or the Collateral. Borrower,
Silverleaf Club, or the applicable Timeshare Owners’ Association, as the case
may be, has filed all tax returns required to have been filed by it and has paid
or will pay prior to delinquency, all taxes shown to be due and payable on such
returns, including interest and penalties thereon, and all other taxes which are
payable by it to the extent the same have become due and payable.
 
6.5  Title to Properties: Prior Liens. Borrower has good and marketable title to
all of the Collateral and to all unsold Units and Intervals at each Resort, and
all rights, properties and benefits appurtenant to or benefiting them. Borrower
is not in default under any of the documents evidencing or securing any
indebtedness which is secured, wholly or in part, by any portion of any Resort
or any portion or all the Collateral and no event has occurred which with the
giving of notice, the passage of time or both, would constitute a default under
any of the documents evidencing or securing any such indebtedness. Other than
the Liens granted in favor of Agent, the Liens granted to secure the Additional
Credit Facility, and the liens described in Schedule 6.5 attached hereto, there
are no liens or encumbrances against the Collateral, or against any Resort.
 
6.6  Subsidiaries, Affiliates and Capital Structure. Borrower has no
Subsidiaries or Affiliates which have any involvement or interest in any Resort
in any way. None of the Affiliates of Borrower are parties to any proxies,
voting trusts, shareholders agreements or similar arrangements pursuant to which
voting authority, rights or discretion with respect to Borrower is vested in any
other Person.
 

--------------------------------------------------------------------------------


 
6.7  Litigation, Proceedings, Etc. Except for those matters identified in
Schedule 6.7 hereto, there are no actions, suits, proceedings, orders or
injunctions pending or threatened against or affecting Borrower, the Resorts or
the Timeshare Owners’ Association at law or in equity, or before or by any
governmental authority or other tribunal, which (a) could have a material
adverse effect on Borrower or (b) relate to the Loan or which could have a
material effect on the Collateral or the Resorts. Borrower has received no
notice from any court, governmental authority or other tribunal alleging that
Borrower or the Resorts have violated the Timeshare Act, any of the rules or
regulations thereunder, the Declaration or any other Applicable Laws, agreements
or arrangements that could have any material effect on the Loan, the Collateral
or the Resorts.
 
6.8  Licenses, Permits, Etc. Borrower, the Resorts, the Timeshare Owners’
Associations or Borrower’s Affiliates involved in the operations of the Resorts,
and, to the best of Borrower’s knowledge after diligent inquiry, other Persons
involved in the operations of the Resorts, possess all requisite franchises,
certificates of convenience and necessity, operating rights, approvals,
licenses, permits, consents, authorizations, exemptions and orders as are
necessary to carry on its or their business as now being conducted, without any
known conflict with the rights of others and, with respect to Borrower, the
Resorts and the Timeshare Owners’ Associations, in each case subject to no
mortgage, pledge, Lien, lease, encumbrance, charge, security interest, title
retention agreement or option other than as provided for by this Agreement.
 
6.9  Environmental Matters. Except as otherwise noted on Schedule 6.9: (a) no
Resort contains any Hazardous Materials, (b) no Hazardous Materials are used or
stored at or transported to or from the Resorts, (c) neither Borrower nor the
Resorts nor any manager thereof nor to Borrower’s knowledge, the Timeshare
Owners’ Associations, have received notice from any governmental agency, entity
or other Person with regard to Hazardous Materials on, under or affecting any
Resort, and (d) neither Borrower, the Resorts, nor any portion thereof, nor to
Borrower’s knowledge after diligent inquiry, the Timeshare Owners’ Associations,
are in violation of any Environmental Laws.
 
6.10  Full Disclosure. No information, exhibit or written report or the content
of any schedule furnished by or on behalf of Borrower to Agent or any Lender in
connection with the Loan or the Resorts contains any material misstatement of
fact or omits the statement of a material fact necessary to make the statement
contained herein or therein not misleading. Borrower knows of no fact or
condition which will prevent the sale of Intervals to Purchasers or prevent the
operation of the Resorts in accordance with the Declarations and related public
offering statements, and in accordance with applicable law, or prevent Borrower
from performing its Obligations pursuant to the Loan Documents.
 
6.11  Use of Proceeds/Margin Stock. None of the proceeds of the Loan will be
used to purchase or carry any margin stock (as defined under Regulation G, T, S,
X or U of the Board of Governors of the Federal Reserve System, as in effect
from time to time), and no portion of the proceeds of the Loan will be extended
to others for the purpose of purchasing or carrying margin stock. None of the
transactions contemplated in the Agreement (including, without limitation, the
use of the proceeds from the Loan) will violate or result in the violation of
Section 7 of the Securities Exchange Act of 1934, as amended, or any regulations
issued pursuant thereto, including, without limitation, Regulations G, T, S, U
and X of the Board of Governors of the Federal Reserve System, 12 C.F.R.,
Chapter 11.
 

--------------------------------------------------------------------------------


 
6.12  Defaults. Borrower has no knowledge of any Default or Event of Default not
disclosed to Agent in writing. Borrower has no knowledge of any default or event
of default under any loan facility or with any Lender. Borrower has no knowledge
of any condition or event, which, with the passage of time, notice or both,
would constitute an Event of Default or an event of default under any loan
facility or with any Lender.
 
6.13  Compliance with Law. Borrower
 
(a)  is not in violation, nor are any of its Resorts, or the business operations
in respect of any of the Resorts, or to Borrower’s knowledge after diligent
inquiry, the Timeshare Owners’ Association, in violation, of the Timeshare Act,
or any laws, ordinances, governmental rules or regulations of any state in which
a Resort is located, any political subdivision of said states or any other
jurisdiction to which Borrower or the Resorts, or the business operations
conducted in respect of the Resorts, or the Timeshare Owners’ Association, are
subject;
 
(b)  has not failed, nor have the Resorts or, to Borrower’s knowledge, the
Timeshare Owners’ Associations failed, to obtain any consents or joinders, or
any approvals, licenses, permits, franchises or other governmental
authorizations, or to make or cause to be made any filings, submissions,
registrations or declarations with any government or agency or department
thereof, necessary to the establishment, ownership or operation of the Resorts
or any of Borrower’s Properties, or to the conduct of Borrower’s business,
including, without limitation, the operation of the Resorts and the sale, or
offering for sale, of Intervals therein; which violation or failure to obtain or
register materially adversely affects Borrower, the Resorts or the business,
prospects, profits, properties or condition (financial or otherwise) of Borrower
or the Resorts. Borrower has, to the extent required by its activities and
businesses, and the operations of the Resorts, fully complied with: (1) all of
the applicable provisions of (a) the Consumer Credit Protection Act;
(b) Regulation Z of the Federal Reserve Board; (c) the Equal Credit Opportunity
Act; (d) Regulation B of the Federal Reserve Board; (e) the Federal Trade
Commission’s 3-day cooling-off Rule for Door-to-Door Sales; (f) Section 5 of the
Federal Trade Commission Act; (g) the Interstate Land Sales Full Disclosure Act
(“ILSA”); (h) federal postal laws; (i) applicable state and federal securities
laws; (j) applicable usury laws; (k) applicable trade practices, home and
telephone solicitation, sweepstakes, anti-lottery and consumer credit and
protection laws; (l) applicable real estate sales licensing, disclosure,
reporting and escrow laws; (m) the Americans With Disabilities Act and related
accessibility guidelines (“ADA”); (n) the Real Estate Settlement Procedures Act
(“RESPA”); (o) all amendments to and rules and regulations promulgated under the
foregoing acts or laws; (p) the Federal Trade Commission’s Privacy of Consumer
Financial Information Rule and (q) other applicable federal statutes and the
rules and regulations promulgated thereunder; and (2) all of the applicable
provisions of the Timeshare Acts, any law or laws of any state (and the rules
and regulations promulgated thereunder) relating to ownership, establishment or
operation of the Resorts, or the sale, offering for sale, or financing of
Intervals;
 
(c)  has made diligent inquiry, and to the best of Borrower’s knowledge, all
persons or entities owning an interest in Borrower: (i) are not currently
identified on United States Office of Foreign Assets Control (“OFAC”) List; and
(ii) are not persons or entities with whom a citizen of the United States is
prohibited to engage in transactions by any trade embargo, economic sanction, or
other prohibition of Untied States law, regulation, or Executive Order of the
President of the United States. The OFAC List currently is accessible through
the internet website www.treas.gov/ofac/t11sdn.pdf.
 

--------------------------------------------------------------------------------


 
(d)  represents and warrants that at all times throughout the term of the Loan,
(i) none of the funds or other assets of Borrower shall constitute property of,
or shall be beneficially owned, directly or indirectly, by, any Person subject
to trade restrictions under the Prescribed Laws (each such Person, an “Embargoed
Person”), with the result that the investment in Borrower (whether directly or
indirectly), is or would be prohibited by law or the Loan made by Lender is or
would be in violation of law; (ii) no Embargoed Person shall have any interest
of any nature whatsoever in Borrower with the result that the investment in
Borrower (whether directly or indirectly), is or would be prohibited by law or
the Loan is or would be in violation of law; and (iii) none of the funds of
Borrower shall be derived from any unlawful activity with the result that the
investment in Borrower (whether directly or indirectly), is or would be
prohibited by law or the Loan is or would be in violation of law.
 
6.14  Restrictions of Borrower. Borrower will not be, on or after the date
hereof, a party to any contract or agreement which prohibits Borrower’s
execution of or compliance with the terms of this Agreement, the other Loan
Documents, or the Additional Credit Facility Agreement. Borrower has not agreed
or consented to cause or permit in the future (upon the happening of a
contingency or otherwise) any of the Collateral, whether now owned or hereafter
acquired, to be subject to a Lien except in favor of Agent as provided herein
and under the Additional Credit Facility.
 
6.15  Broker’s Fees. Borrower, Agent and each Lender represent to each other
that none of them has made any commitment or taken any action which will result
in a claim for any brokers’, finders’ or other similar fees or commitments with
respect to the transactions described in the Agreement. Borrower agrees to
indemnify Agent and each Lender and save and hold Agent and each Lender harmless
from all claims of any Person for any broker’s or finder’s fee or commission,
and this indemnity shall include reasonable attorneys’ fees and legal expenses.
 
6.16  Deferred Compensation Plans. Borrower has no pension, profit sharing or
other compensatory or similar plan (herein called a “Plan”) providing for a
program of deferred compensation for any employee or officer. No fact or
situation, including but not limited to, any “Reportable Event,” as that term is
defined in Section 4043 of the Employee Retirement Income Security Act of 1974
as the same may be amended from time to time (“Pension Reform Act”), exists or
will exist in connection with any Plan of Borrower which might constitute
grounds for termination of any Plan by the Pension Benefit Guaranty Corporation
or cause the appointment by the appropriate United States District Court of a
Trustee to administer any such Plan. No “Prohibited Transaction” within the
meaning of Section 406 of the Pension Reform Act exists or will exist upon the
execution and delivery of the Agreement or the performance by the parties hereto
of their respective duties and obligations hereunder. Borrower will (1) at all
times make prompt payment of contributions required to meet the minimum funding
standards set forth in Sections 302 through 305 of the Pension Reform Act with
respect to each of its Plans; (2) promptly, after the filing thereof, furnish to
Agent copies of each annual report required to be filed pursuant to Section 103
of the Pension Reform Act in connection with each Plan for each Plan Year,
including any certified financial statements or actuarial statements required
pursuant to said Section 103; (3) notify Agent immediately of any fact,
including, but not limited to, any Reportable Event arising in connection with
any Plan which might constitute grounds for termination thereof by the Pension
Benefit Guaranty Corporation or for the appointment by the appropriate United
States District Court of a Trustee to administer the Plan; and (4) notify Agent
of any “Prohibited Transaction” as that term is defined in Section 406 of the
Pension Reform Act. Borrower will not (a) engage in any Prohibited Transaction
or (b) terminate any such Plan in a manner which could result in the imposition
of a Lien on the Property of Borrower pursuant to Section 4068 of the Pension
Reform Act.
 

--------------------------------------------------------------------------------


 
6.17  Labor Relations. The employees of Borrower are not a party to any
collective bargaining agreement with Borrower, and, to the best knowledge of
Borrower and its officers, there are no material grievances, disputes or
controversies with any union or any other organization of Borrower’s employees,
or threats of strikes, work stoppages or any asserted pending demands for
collective bargaining by any union or organization.
 
6.18  Resort. 
 
(a)  Timeshare Plan. Each Resort has been established and dedicated, and is and
will remain, a time-share plan and project in full compliance with all
Applicable Laws and regulations, including without limitation, the Timeshare
Act.
 
(b)  Access. Each Resort has direct access to a publicly dedicated road and all
roadways inside each Resort are subject to an access and use easement or other
dedication or provision that benefits and will continue to benefit all
Purchasers.
 
(c)  Utilities. Electric, sanitary and stormwater sewer, telephone, water
facilities and other necessary utilities are available in sufficient capacity to
service each Resort and any easements necessary to the furnishing of such
utility services have been obtained and duly recorded, and inure to the benefit
of each Resort and each Timeshare Owners’ Association.
 
(d)  Amenities. Each Purchaser of an Interval has and will have access to and
the full use and enjoyment of all of the Common Elements and public utilities of
the Resort in which such interval is located, all in accordance with the
Declaration and Timeshare Documents.
 
(e)  Construction. All costs arising from the construction or acquisition of any
Units and any other improvements and the purchase of any fixtures or equipment,
inventory, furnishings or other personalty located in, at, or on the Resorts
have been paid or will be paid when due.
 
(f)  Sale of Intervals. The marketing, sale, offering of sale, rental,
solicitation of Purchasers or, if applicable, lessees, and financing of
Intervals in the Resort: (1) do not constitute the sale, or the offering of
sale, of Securities subject to the registration requirements of the Securities
Act of 1933, as amended, or any state securities law; (2) do not violate the
Timeshare Act or any land sales or consumer protection law, statute or
regulation of the state where the Resort is located or any other state or
jurisdiction in which a Purchaser resides or in which sales or solicitation
activities occur; and (3) do not violate any consumer credit or usury statute of
state where the Resort is located or any other state or jurisdiction in which a
Purchaser resides or in which sales or solicitation activities occur. All
marketing and sales activities are performed by employees of Borrower, all of
whom are and shall be properly licensed in accordance with Applicable Laws.
 

--------------------------------------------------------------------------------


 
(g)  Tangible Property. Except for specific items which may be owned by
independent contractors, the machinery, equipment, fixtures, tools and supplies
used in connection with the Resort, including without limitation, with respect
to the operations and maintenance of the Common Elements, are owned either by
Borrower, Silverleaf Club, or the applicable Timeshare Owners’ Association.
 
(h)  Operating Contracts. Borrower, Silverleaf Club, or the applicable Timeshare
Owners’ Association has entered into the contracts, agreements, and arrangements
necessary for the operation of the Resorts, including but not limited to those
with respect to utilities, maintenance, management, services, marketing and
sales.
 
6.19  Timeshare Regimen Reports. Borrower has furnished to Agent true and
correct copies of the Timeshare Documents listed on Schedule 6.19, which consist
of all those placed on file by Borrower with the Divisions or any federal, state
or local regulatory or recording agencies, offices or departments. All such
filings and/or recordations, and all joinders and consents, necessary in order
to establish the plan in respect of the Resorts, including without limitation,
the Units, Intervals, and all appurtenant Common Elements, and all related use
and access rights, have been done or obtained and all laws, regulations and
statutes, and all agreements or arrangements, in connection therewith have been
complied with.
 
6.20  Operating Contracts. The contracts, agreements and arrangements comprising
those agreements or arrangements relating to the operation of the Resorts,
including without limitation, with respect to utilities, maintenance,
management, services, marketing and sales under which the fees to be paid equal
or exceed $50,000.00 (collectively, all such agreements and arrangements are
referred to herein as the “Operating Contracts”) are unmodified and in full
force and effect and shall remain free and clear of any lien.
 
6.21  Architectural and Environmental Control. All Units, Common Elements and
other improvements at, upon or appurtenant to the Resort are and will be in
compliance with the design, use, architectural and environmental control
provisions, if any, set forth in the Declaration.
 
6.22  Tax Identification. Borrower’s federal taxpayer’s identification number
is: 75-2259890.
 
6.23  Inventory Control Procedures. Borrower has provided to Agent a true and
complete copy of Borrower's Inventory, Sales and Assignments procedures (the
"Inventory Control Procedures"), a copy of which is attached hereto as Exhibit
E. Borrower is and shall at all times be in full compliance with the Inventory
Control Procedures from the date hereof until the Loan is repaid in full.
Borrower shall permit Agent, its officers, employees, auditors, and other agents
or designees to review the books and records of Borrower and make such other
examinations and inspections as Agent in its sole discretion deems necessary to
determine that Borrower is in full compliance with such Inventory Control
Procedures.
 
6.24  Additional Representations and Warranties. This Agreement, the Note and
the other Loan Documents constitute the legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with their respective
terms.
 

--------------------------------------------------------------------------------


 
Section 7 - Covenants
 
7.1  Affirmative Covenants. So long as any portion of the Obligations remains
unsatisfied, Borrower hereby covenants and agrees with Agent and each Lender as
follows:
 
(a)  Payment and Performance of Obligations. Borrower shall pay all of the Loan
and related expenses (including any amounts due and payable to any Bank Product
Provider in respect of Bank Products) when and as the same become due and
payable, and Borrower shall strictly observe and perform all of the Obligations,
including without limitation, all covenants, agreements, terms, conditions and
limitations contained in the Loan Documents, and will do all things necessary
which are not prohibited by law to prevent the occurrence of any Event of
Default hereunder; and Borrower will maintain an office or agency in the State
of Texas where notices, presentations and demands in respect of the Loan
Documents may be made upon Borrower. Such office or agency and the books and
records of Borrower shall be maintained at 1221 Riverbend Drive, Suite 120,
Dallas, Texas 75221 until such time as Borrower shall so notify Agent, in
writing, of any change of location of such office or agency.
 
(b)  Maintenance of Existence, Qualification and Assets. Borrower shall at all
times (i) maintain its legal existence, (ii) maintain its qualification to
transact business and good standing in any state and in any jurisdiction where
it conducts business in connection with the Resorts, and (iii) comply or cause
compliance with all governmental laws, rules, regulations and ordinances
applicable to the Resorts, Borrower or its business, including, without
limitation, the Timeshare Act.
 
(c)  Consolidation and Merger. Borrower will not consolidate with or merge into
any other Person or permit any other Person to consolidate with or merge into
it, unless: (i) Borrower is the continuing or surviving corporation in any such
consolidation or merger and (ii) prior to and immediately after such
consolidation or merger, Borrower shall not be in default hereunder.
 
(d)  Maintenance of Insurance. Borrower, or if required pursuant to the
Declaration, the Timeshare Owners’ Association, shall maintain (or Borrower
shall cause to be maintained) at all times during the term of this Agreement,
policies of insurance with premiums being paid when due, and shall deliver to
Agent originals of insurance policies issued by insurance companies, in amounts,
in form and in substance, and with expiration dates, all acceptable to Agent and
containing a waiver of subrogation rights by the insuring company, a
non-contributory standard mortgagee benefit clause, or their equivalents, and a
mortgagee loss payable endorsement in favor of and satisfactory to Agent on
behalf of each Lender, and breach of warranty coverage, providing the following
types of insurance on and with respect to Borrower (or, as appropriate, the
respective Associations) and the Resort:
 
(i)  Fire and extended coverage insurance (including lightning, hurricane,
tornado, wind and water damage, vandalism and malicious mischief coverage)
covering the improvements and any personal property located in or on the Resorts
in an amount not less than the full replacement value of such improvements and
personal property, and said policy of insurance shall provide for a deductible
acceptable to Agent, breach of warranty coverage, replacement cost endorsements
satisfactory to Agent, and shall not permit co-insurance;
 

--------------------------------------------------------------------------------


 
(ii)  Public liability and property damage insurance covering the Units and the
Resorts in amounts and on terms satisfactory to Agent; and
 
(iii)  Such other insurance on the Resorts or any replacements or substitutions
therefor including, without limitation, flood insurance (if the Property is or
becomes located in an area which is considered a flood risk by the U.S.
Emergency Management Agency or pursuant to the National Flood Insurance
program), in such amounts and upon terms as may from time to time be reasonably
required by Agent.
 
To the extent any other timeshare receivable lender has any rights to approve
the form of insurance policies with respect to the Resorts, the amounts of
coverage thereunder, the insurers under such policies, or the designation of an
attorney-in-fact for purposes of dealing with damage to any part of the Resorts
or insurance claims or matters related thereto, or any successor to such
attorney-in-fact, or any changes with respect to any of the foregoing, Borrower
shall take all steps as may be necessary (and, after turnover, if any, of
control of the Resort to the Timeshare Owners’ Association, Borrower shall use
its best efforts) to ensure that Agent on behalf of each Lender shall at all
times have a co-equal right, with such other lender (including, without
limitation, Borrower or any third-party lender), to approve all such matters and
any proposed changes in respect thereof; and Borrower shall not cause or permit
any changes with respect to any insurance policies, insurers, coverage,
attorney-in-fact, or insurance trustee, if any, without Agent’s prior written
approval.
 
In the event of any insured loss or claim in respect of the Resorts or the
Units, Borrower shall apply (or cause to be applied), and Borrower covenants
that the Timeshare Owners’ Association shall apply (or cause to be applied), all
proceeds of such insurance policies in a manner consistent with the Timeshare
Documents and the Timeshare Act.
 
All insurance policies required pursuant to this Agreement (or the Timeshare
Documents or Timeshare Act) shall provide that the coverage afforded thereby
shall not expire or be amended, canceled, modified or terminated without at
least thirty (30) days prior written notice to Agent. At least thirty (30) days
prior to the expiration date of each policy maintained pursuant to this Section
7.1(d), a renewal or replacement thereof satisfactory to Agent shall be
delivered to Agent. Borrower shall deliver or cause to be delivered to Agent
receipts evidencing the payment for all such insurance policies and renewals or
replacements.
 
In the event of any fire or other casualty to or with respect to the
improvements on or at the Resorts, Borrower covenants that Borrower or the
Timeshare Owners’ Association, as the case may be, will promptly restore or
repair (or cause to be restored, repaired or replaced) the damaged improvements
and repair or replace any other personal property to the same condition as
immediately prior to such fire or other casualty and, with respect to the
improvements and personal property on the Resorts, in accordance with the terms
of the Timeshare Documents or Timeshare Act. The insufficiency of any net
insurance proceeds shall in no way relieve Borrower or, as applicable, Borrower
and Timeshare Owners’ Association, of its obligation to restore, repair or
replace such improvements and other personal property in accordance with the
terms hereof, of the Declaration or other Timeshare Documents or of the
Timeshare Act, and Borrower covenants that Borrower or, as the case may be, the
Timeshare Owners’ Association, shall promptly comply and cause compliance with
the provisions of the Declaration and other Timeshare Documents, or of the
Timeshare Act relating to such restoration, repair or replacement. Borrower
shall, unless an Event of Default has occurred, apply all insurance proceeds
payable to or received by it, in accordance with the applicable Declaration. If
an Event of Default has occurred, Agent may, in its sole discretion, apply all
insurance proceeds in accordance with the applicable Declaration or to the
repayment of the Loan.
 

--------------------------------------------------------------------------------


 
(e)  Maintenance of Security. Borrower shall execute and deliver (or cause to be
executed and delivered) to Agent all security agreements, financing statement
filing authorizations, assignments and such other agreements, documents,
instruments and certificates, and supplements and amendments thereto, and take
such other actions, as Agent deems necessary or appropriate in order to maintain
as valid, enforceable and perfected first priority lien and security interest,
as applicable, all Liens and security interests in the Collateral granted to
Agent as agent for Lenders to secure the Obligations. Except as permitted under
Section 3.6, Borrower shall not grant extensions of time for the payment of,
compromise for less than the full face value or release in whole or in part, any
Purchaser or other Person liable for the payment of, or allow any credit
whatsoever except for the amount of cash to be paid upon, any Collateral or any
instrument, chattel paper or document representing the Collateral.
 
(f)  Payment of Taxes and Claims. Borrower will pay, and, as applicable pursuant
to the Declaration, Borrower covenants that the Timeshare Owners’ Association
will pay, when due, all taxes imposed upon the Resorts, the Collateral,
Borrower, the Timeshare Owners’ Association, or any of its or their property, or
with respect to any of its or their franchises, businesses, income or profits,
real and personal property, or with respect to the Loan or any of the Loan
Documents; and Borrower and the Timeshare Owners’ Association, as the case may
be, shall pay all other charges and assessments against Borrower, the Collateral
and the Resorts before any claim (including, without limitation, claims for
labor, services, materials and supplies) arises for sums which have become due
and payable. Except for the Liens in connection with the Additional Credit
Facility, Liens set forth on Schedule 6.5 and the Liens in favor of Agent on
behalf of Lenders granted pursuant to the Loan Documents, and except as
otherwise specifically provided for herein, Borrower covenants that no statutory
or other Liens whatsoever (including, without limitation, mechanics’,
materialmens’, judgment or tax liens) shall attach to any of the Collateral or
the Resorts except for such Liens as are expressly provided for pursuant to the
Declaration. In the event any such Lien attaches to any of the Collateral or the
Resorts Borrower shall, within thirty (30) days after any such Lien attaches,
either (i) cause such Lien to be released of record or (ii) provide Agent with a
bond in accordance with the Applicable Laws of the State, issued by a corporate
surety acceptable to Agent, in an amount and form acceptable to Agent.
 
(g)  Inspections. Borrower shall, at any time and from time to time and at the
expense of Borrower, permit Agent or any Lender or its respective agents or
representatives (provided such Lender has coordinated such inspection with
Agent) to inspect the Resorts, the Collateral and if necessary, in Agent’s
opinion, to ascertain or assure Borrower’s compliance with the terms of this
Agreement, any of Borrower’s other assets or Property, and to examine and make
copies of and abstracts from its and, to the extent it has access thereto or
possession thereof, the Timeshare Owners’ Association’s, books, accounts,
records, original correspondence, computer tapes, disks, software, and other
papers as it may desire; and to discuss its affairs, finances and accounts with
any of its officers, employees, Affiliates, contractors or independent public
accountants (and by this provision Borrower authorizes said accountants to
discuss with Agent, its Agents or representatives, the affairs, finances and
accounts of Borrower). Agent and each Lender agree to use reasonable efforts not
to unreasonably interfere with Borrower’s business operations in connection with
any such inspections. Without limiting the foregoing, Agent shall have the right
to make such credit investigations as Agent may deem appropriate in connection
with its review of Notes Receivable, and Borrower shall make available to Agent
all credit information in Borrower’s possession or under its control or to which
it may have access, with respect to Purchasers or other obligors under Notes
Receivable as Agent may request.
 

--------------------------------------------------------------------------------


 
(h)  Reporting Requirements. So long as any portion of the Obligations remains
unsatisfied, Borrower shall furnish (or cause to be furnished, as the case may
be) to Agent the following:
 
(i)  The Following Collateral Reports.
 
Within 1 Business Day of occurrence or receipt
(a)    Upon becoming aware of the existence of any condition or event which
constitutes a Default or an Event of Default, Borrower shall deliver to Agent a
written notice specifying the nature and period of existence thereof and what
action Borrower is taking or proposes to take with respect thereto.
 
(b)    Upon becoming aware that the holder of any material obligation or of any
evidence of material indebtedness of the Borrower has given notice or taken any
other action with respect to a claimed default or event of default thereunder, a
written notice specifying the notice given or action taken by such holder and
the nature of the claimed default or event of default and what action the
Borrower is taking or proposes to take with respect thereto;
 
(c)    Promptly upon receipt thereof, one (1) copy of each other report
submitted to Borrower by independent public accountants or other Persons in
connection with any annual, interim or special audit made by them of the books
of Borrower;
Weekly
(d)    None at this time.
   
Monthly (not later than the 10th Business Day of each month)
(e)    a Borrowing Base Report and all supporting reports and documentation
which includes a detailed calculation of the Availability as of the end of the
month,
 
(f)    a reconciliation to the detailed calculation of the Availability
previously provided to Agent,
 
(g)    a detailed calculation of Borrower’s obligations, if any, with respect to
Bank Product Agreements and a confirmation of payment or reimbursement of all
funds received during the prior month from Purchasers for homeowner fees and
expenses to each of the Timeshare Owners’ Associations,
 
(h)    monthly aging Reports on all Notes Receivable
Quarterly
(i)    a sales report, detailing the sales of all Intervals at the Resorts for
the period covered thereby, certified by Borrower to be true, correct and
complete and otherwise in a form approved by Agent, provided however, upon 30
days prior written notice Lender may require this report to be furnished on a
monthly basis,
 
(j)    such additional information as Agent may request with respect to the
Collateral, or the financial condition of Borrower,
Annually
(k)    a sales report, detailing the sales of all Intervals at the Resorts for
the period covered thereby, certified by Borrower to be true, correct and
complete and otherwise in a form approved by Agent, and
Upon request by Agent
(l)    such other reports as to the Collateral, or the financial condition of
Borrower, as Agent may request.

 
 

--------------------------------------------------------------------------------


 
 
In addition, (i) to the extent required by Agent, in Agent’s Permitted
Discretion, Borrower agrees to facilitate the establishment of electronic
collateral reporting systems, which will be administered and maintained by
Agent, and to cooperate with Agent to facilitate and implement a system of
electronic collateral reporting in order to provide electronic reporting of each
of the items set forth above, provided however the cost to Borrower for such set
up of the electronic collateral reporting systems shall not exceed $5,000, and
(ii) a senior member of the management of Borrower or other representative
acceptable to Agent will meet with Agent, telephonically at least once in each
calendar quarter and in person once each six (6) months, to review and discuss
matters relating to Borrower’s business, prospects, projections and affairs as
is determined to be reasonable and appropriate by Agent.
 
(ii)  Quarterly and Annual Financial Reports. As soon as available, but in any
event upon Borrower’s filing of its Securities and Exchange Commission Form
10-Q, a statement of income and expense and a balance sheet of Borrower for the
calendar or fiscal period then ended, and in the case of the second, and third
calendar or fiscal quarters ended a statement showing the period then ended and
cumulative numbers for the portion of the year then ended, all in such detail
and scope as may be reasonably required by Agent and prepared by management on a
basis consistent with prior accounting periods and accompanied by an Officer’s
Certificate in the form of Exhibit F. In addition to the above, as soon as
available, but in any event upon Borrower’s filing of its Securities and
Exchange Commission Form 10-K reflecting Borrowers financial results for each
calendar year or other fiscal year as may be applicable (a “Fiscal Year”), an
audited statement of income and expense of Borrower for the annual period ended
as of the end of such Fiscal Year, and a balance sheet of Borrower as of the end
of such Fiscal Year, all in such detail and scope as may be reasonably required
by Agent and prepared in accordance with GAAP and on a basis consistent with
prior accounting periods. Each annual financial statement of Borrower shall be
prepared by an independent certified public accountant, acceptable to Agent, in
its sole discretion. Such audited annual statements shall also be in form and
content satisfactory to Agent.
 
(iii)  Maintenance of Inventory Control. Borrower shall maintain and at all
times fully comply with the Inventory Control Procedures from the date hereof
until the Loan is repaid in full. Borrower shall permit Agent, its officers,
employees, auditors, and other agents or designees to review the books and
records of Borrower and make such other examinations and inspections as Agent in
its sole discretion deems necessary to determine that Borrower is in full
compliance with such Inventory Control Procedures.
 
(iv)  Material Adverse Developments. Immediately upon becoming aware of any
claim, action, proceeding, development or other information which may materially
and adversely affect Borrower, the Collateral, the Resorts, the business,
prospects, profits or condition (financial or otherwise) of Borrower, or the
ability of Borrower to perform its Obligations under the Agreement, Borrower
shall provide Agent with telephonic or telegraphic notice, followed by telefaxed
and mailed written confirmation, specifying the nature of such development or
information and such anticipated effect;
 
(v)  Other Information. Borrower shall deliver to Agent: (i) within five (5)
days of the filing thereof with the United States Securities and Exchange
Commission, copies of each Form 8-K, 10-Q and 10-K filed by Borrower; (ii) at
least semi-annually during the Term (or more frequently upon request of Agent),
current addresses and telephone numbers for each obligor under an Eligible Note
Receivable pledged to Agent on behalf of Lenders hereunder and (iii) any other
information related to the Loan, the Collateral, the Resorts or Borrower as
Agent may in good faith request including, without limitation, annually, federal
call reports relating to Lockbox Agent. 
 
(vi)  Annual Operating Plan. On or before December 31 of each calendar year,
Borrower shall deliver to Agent its Annual Operating Plan.
 
(i)  Records. Borrower shall keep adequate records and books of account
reflecting all financial transactions of Borrower and with respect to the
Resorts in which complete entries will be made in accordance with GAAP. In
addition, Borrower shall keep, and shall promptly deliver to Agent upon Agent’s
request therefor, complete, timely and accurate records of all sales of
Intervals and all payments in respect of Pledged Notes Receivable.
 

--------------------------------------------------------------------------------


 
(j)  Management. Borrower shall: (i) remain engaged in the active management of
the Resorts, (ii) unless Borrower notifies Agent in writing at least thirty (30)
days in advance of its new location, retain its executive offices at 1221
Riverbend Drive, Suite 120, Dallas, Texas 75221, and (iii) continue to perform
duties substantially similar to those presently performed as provided in the
management agreement relating to each Resort. No management agreement for any
Resort shall be modified, assigned, extended, terminated or entered into nor
shall the current method of operation and management of the Resorts be changed
in any material manner, without the prior written approval of Agent.
 
(k)  FICA. Borrower shall furnish to Agent within thirty (30) days after the
expiration of each calendar quarter proof reasonably satisfactory to Agent that
Borrower’s obligations to make deposits for F.I.C.A., social security and
withholding taxes have been satisfied.
 
(l)  Operating Contracts. Subject to the rights of the Timeshare Owners’
Association as set forth in the Timeshare Documents, no Operating Contract shall
be modified, extended, terminated or entered into, without the prior written
approval of Agent, if any such modification, extension, termination or new
agreement could have a material adverse impact on the operation of the Resorts
or the Collateral.
 
(m)  Notices. Borrower shall notify Agent within five (5) Business Days of the
occurrence of any event (i) as a result of which any representation or warranty
of Borrower contained in any Loan Documents would be incorrect or materially
misleading if made at that time, or (ii) as a result of which Borrower is not in
full compliance with all of its covenants and agreements contained in this
Agreement or any Loan Document, or (iii) which constitutes or, with the passage
of time, notice or a determination by Agent would constitute, an Event of
Default.
 
(n)  Maintenance. Borrower shall maintain, or shall cause to be maintained, or
to the extent provided for pursuant to the Declaration, shall use its best
efforts to cause the Timeshare Owners’ Association to maintain, and the Resorts
in good repair, working order and condition and shall make all necessary
replacements and improvements to the Resorts consisting of real property so that
the value and operating efficiency of the Resorts will be maintained at all
times and so that the Resorts remain in compliance in all respects with the
Timeshare Act, the Timeshare Documents and other applicable law.
 
(o)  Claims. Borrower shall promptly notify Agent of any claim, action or
proceeding affecting the Resorts or Collateral, or any part thereof, or Agent,
any Lender or any of the security interests or rights granted in favor of Agent
hereunder or under any of the Loan Documents. At the request of Agent, Borrower
shall appear in and defend in favor of each Lender, at Borrower’s sole expense,
any such claim, action or proceeding.
 
(p)  Registration and Regulations.
 
(i)  Local Legal Compliance. Borrower will comply, and will cause the Resorts to
comply, with all applicable servitudes, restrictive covenants, applicable
planning, zoning or land use ordinances and building codes, all applicable
health and Environmental Laws and regulations, and all other Applicable Laws,
rules, regulations, agreements or arrangements.
 

--------------------------------------------------------------------------------


 
(ii)  Registration Compliance. Borrower will maintain, or cause to be
maintained, all necessary registrations, current filings, consents, franchises,
approvals, and exemption certificates, and Borrower will make or pay, or cause
to be made or paid, all registrations, declarations or fees with the Division
and any other government or any agency or department thereof, whether in the
state or another jurisdiction, required in connection with the Resorts and the
occupancy, use and operation thereof, the incorporation of Units into the
time-share plan established pursuant to the Declaration and the other Timeshare
Documents, and the sale, advertising, marketing, and offering for sale of
Intervals. All such registrations, filings and reports will be truthfully
completed; and true and complete copies of such registrations, applications,
consents, licenses, permits, franchises, approvals, exemption certificates,
filings and reports will be delivered to Agent. Borrower shall advise Agent of
any changes with respect to its marketing or sales programs in any jurisdiction,
including jurisdictions other than the state, and at Agent’s request from time
to time, Borrower shall deliver to Agent: (A) written statements by the
applicable state authorities, in form acceptable to Agent, stating that no
registration is necessary for the sale of Intervals in the particular state,
(B) an opinion of counsel in form acceptable to Agent and rendered by counsel
acceptable to Agent, stating that no such registration is necessary, or (C) such
other evidence of compliance with Applicable Laws as Agent may require; and
 
(iii)  Other Compliance. Borrower has, in all material respects, complied with
and will comply with all laws and regulations of the United States, the State of
Texas, each state in which an applicable Resort or Collateral is located, any
political subdivision of either such state and any other governmental,
quasi-governmental or administrative jurisdiction in which Intervals have been
sold or offered for sale, or in which sales, offers of sale or solicitations
with respect to the Resorts have been or will be conducted, including to the
extent applicable, but not limited to: (1) the Timeshare Act; (2) the Consumer
Credit Protection Act; (3) Regulation Z of the Federal Reserve Board; (4) the
Equal Credit Opportunity Act; (5) Regulation B of the Federal Reserve Board;
(6) the Federal Trade Commission’s 3-day cooling-off Rule for Door-to-Door
Sales; (7) Section 5 of the Federal Trade Commission Act; (8) ILSA; (9) federal
postal laws; (10) applicable state and federal securities laws; (11) applicable
usury laws; (12) applicable trade practices, home and telephone solicitation,
sweepstakes, anti-lottery and consumer credit and protection laws;
(13) applicable real estate sales licensing, disclosure, reporting and escrow
laws; (14) the ADA; (15) RESPA; (16) all amendments to and rules and regulations
promulgated under the foregoing acts or laws; (17) the Federal Trade
Commission’s Privacy of Consumer Financial Information Rule; (18) other
applicable federal statutes and the rules and regulations promulgated
thereunder; and (19) any state law or law of any state (and the rules and
regulations promulgated thereunder) relating to ownership, establishment or
operation of the Resort, or the sale, offering for sale, or financing of
Intervals.
 

--------------------------------------------------------------------------------


 
(q)  Other Documents. Borrower will maintain to the satisfaction of Agent and
make available to Agent and other Lenders, accurate and complete files relating
to the Resorts, the Pledged Notes Receivable and other Collateral, and such
files will contain true copies of each Pledged Note Receivable, as amended from
time to time, copies of all relevant credit memoranda relating to such Notes
Receivable and all collection information and correspondence relating thereto.
Without limiting the foregoing, Borrower shall maintain evidence of its
compliance with the requirements of Section 3.8.
 
(r)  Further Assurances. Borrower will execute and deliver, or cause to be
executed and delivered, such other and further agreements, documents,
instruments, certificates and assurances as, in the judgment of Agent exercised
in good faith may be necessary or appropriate to more effectively evidence or
secure, and to ensure the performance of, the Obligations. In addition, Borrower
shall deliver to Agent from time to time upon each request by Agent such
documents, instruments or other matters or items as Agent may require to
evidence Borrower’s compliance with the covenants set forth in this Section 7.1
and Section 3.8.
 
(s)  Utilities. Borrower will cause, or to the extent provided for pursuant to
the Declaration, covenants to use its best efforts to ensure that the Timeshare
Owners’ Association, or the manager of the Resorts, as applicable, will cause,
electric, sanitary and stormwater sewer, water facilities, drainage facilities,
solid waste disposal, telephone and other necessary utilities to be available to
the Resorts in sufficient capacity to service the Resorts.
 
(t)  Amenities. Borrower will cause, or to the extent provided for pursuant to
the Declarations, will use its best efforts to ensure that the Timeshare Owners’
Association, or the manager of the Resort, as applicable, will cause, the
Resorts to be maintained in good condition and repair, and in accordance with
the provisions of the applicable Timeshare Documents, and Borrower will cause
each Purchaser of an Interval at the Resorts to have continuing access to, and
the use of, to the extent of such Purchaser’s time-share periods, all of the
Common Elements and related or appurtenant services, rights and benefits, all as
provided in the Declaration and the Timeshare Documents.
 
(u)  Expenses and Closing Fees. Whether or not the transactions contemplated
hereunder are completed, Borrower shall pay all expenses of Agent, each Lender
and any Participant, whether at the Closing Date or subsequent thereto relating
to negotiating, preparing, documenting, closing and enforcing this Agreement,
including, but not limited to:
 
(i)  the cost of preparing, reproducing and binding this Agreement, the other
Loan Documents and all Exhibits and Schedules thereto;
 
(ii)  the reasonable fees and disbursements of Agent’s, each Lender’s and each
Participants’ counsel;
 
(iii)  Agent’s, each Lender’s and each Participants’ reasonable out-of-pocket
expenses;
 

--------------------------------------------------------------------------------


 
(iv)  all reasonable fees and expenses (including fees and expenses of Agent’s,
each Lender’s and each Participants’ counsel) relating to any amendments,
waivers, consents or subsequent closings pursuant to the provisions hereof;
 
(v)  all costs, outlays, legal fees and expenses of every kind and character had
or incurred in (1) the interpretation or enforcement of any of the provisions
of, or the creation, preservation or exercise of rights and remedies under, any
of the Loan Documents including the costs of appeal (2) the preparation for,
negotiations regarding, consultations concerning, or the defense or prosecution
of legal proceedings involving any claim or claims made or threatened against
Agent arising out of this transaction or the protection of the Collateral
securing the Loan or Advances made hereunder, expressly including, without
limitation, the defense by Agent, each Lender and each Participant of any legal
proceedings instituted or threatened by any Person to seek to recover or set
aside any payment or setoff theretofore received or applied by Agent, each
Lender and each Participant with respect to the Obligations, and any and all
appeals thereof; and (3) the advancement of any expenses provided for under any
of the Loan Documents;
 
(vi)  all expenses relating to the maintenance and administration of the Lockbox
and Lockbox Account by the Lockbox Agent and Servicing and any escrow by the
Title Company or any other escrow agent;
 
(vii)  all costs and expenses incurred by Agent under the Note, and all late
charges under the Note;
 
(viii)  all real and personal property taxes and assessments, documentary stamp
and intangible taxes, sales taxes, recording fees, title insurance premiums and
other title charges, document copying, transmittal and binding costs, appraisal
fees, lien and judgment search costs, fees of architects, engineers,
environmental consultants, surveyors and any special consultants, construction
inspection fees, brokers fees, escrow fees, wire transfer fees, and all travel
and out-of-pocket expenses of Agent, each Lender and each Participant to conduct
inspections or audits. Without limitation of the foregoing, Borrower shall pay
the costs of UCC and other searches, UCC and other Loan Document recording fees
and applicable taxes, and premiums on each Mortgagee Title Policy delivered to
Agent pursuant to this Agreement; and
 
(ix) audit, appraisal, and valuation fees and charges as follows: (i) a fee of
$950 per day, per auditor, plus out-of-pocket expenses for each financial audit
of Borrower performed by personnel employed or contracted by Agent, which audits
shall be conducted at Borrower’s expense as frequently as Agent shall determine
and (ii) if implemented, a fee of $950 per day, per applicable individual, plus
out-of-pocket expenses for the establishment of electronic collateral reporting
systems, provided the aggregate fee to be paid by Borrower for this service
shall not exceed $5,000.
 

--------------------------------------------------------------------------------


 
With respect to the fees payable by Borrower under clauses (ii), (iii), and (iv)
above, provided that no Event of Default or condition, omission or act which,
with the passage of time, notice or both, would constitute an Event of Default,
has occurred, Agent, each Lender and/or each Participant shall provide Borrower
in advance, as applicable, with good faith estimates of: (1) the reasonable fees
and disbursements of such party’s counsel; (2) such party’s reasonable
out-of-pocket expenses; and (3) the reasonable fees and expenses of such party
and its counsel relating to any amendments, waivers, consents or subsequent
closings pursuant to the provisions hereof, respectively; and such fees,
disbursements and expenses shall be in accordance with such good faith
estimates.
 
(v)  Indemnification of Agent and Lender. In addition to (and not in lieu of)
any other provisions of any Loan Document providing for indemnification in favor
of Agent or Lenders, Borrower shall defend, indemnify and hold harmless Agent
and each Lender, its respective subsidiaries, affiliates, officers, directors,
agents, employees, representatives, consultants, contractors, servants, and
attorneys, as well as the respective heirs, personal representatives, successors
or assigns of any or all of them (hereafter collectively the “Indemnified Lender
Parties”), from and against, and promptly pay on demand or reimburse each of
them with respect to, any and all liabilities, claims, demands, losses, damages,
costs and expenses (including without limitation, reasonable attorneys’ and
paralegals’ fees and costs), actions or causes of action of any and every kind
or nature whatsoever asserted against or incurred by any of them by reason of or
arising out of or in any way related or attributable to (i) this Agreement, the
Loan Documents, or the Collateral; (ii) the transactions contemplated under any
of the Loan Documents or any of the Timeshare Documents, including without
limitation, those in any way relating to or arising out of the violation of any
federal or state laws, including the Timeshare Act; (iii) any breach of any
covenant or agreement or the incorrectness or inaccuracy of any representation
and warranty of Borrower contained in this Agreement or any of the Loan
Documents (including without limitation any certification of Borrower delivered
to Lender or Agent); (iv) any and all taxes, including real estate, personal
property, sales, mortgage, excise, intangible or transfer taxes, and any and all
fees or charges, including, without limitation under the Timeshare Act, which
may at any time arise or become due prior to the payment, performance and
discharge in full of the Obligations; (v) the breach of any representation or
warranty as set forth herein regarding any Environmental Laws; (vi) the failure
of Borrower to perform any obligation or covenant herein required to be
performed pursuant to any Environmental Laws; (vii) the use, generation,
storage, release, threatened release, discharge, disposal or presence on, under
or about the Resorts of any Hazardous Materials; (viii) the removal or
remediation of any Hazardous Materials from the Resorts required to be performed
pursuant to any Environmental Laws or as a result of recommendations of any
environmental consultant or as required by Agent; (ix) claims asserted by any
Person (including without limitation any governmental or quasi-governmental
agency, commission, department, instrumentality or body, court, arbitrator or
administrative board (collectively, a “Governmental Agency”), in connection with
or any in any way arising out of the presence, use, storage, disposal,
generation, transportation, release, or treatment of any Hazardous Materials on,
in, under or affecting the Resorts; (x) the violation or claimed violation of
any Environmental Laws in regard to the Resorts; or (xi) the preparation of an
environmental audit or report on the Resorts, whether conducted by a Lender,
Agent, Borrower or a third-party, or the implementation of environmental audit
recommendations. Such indemnification shall not give Borrower any right to
participate in the selection of counsel for Agent or any Lender or the conduct
or settlement of any dispute or proceeding for which indemnification may be
claimed. Agent and each Lender agree to give Borrower written notice of the
assertion of any claim or the commencement of any action or lawsuit described in
this Section. It is the express intention of the parties hereto that the
indemnity provided for in this Section, as well as the disclaimers of liability
referred to in this Agreement, are intended to and shall protect and indemnify
Agent and each Lender from the consequences of Agent’s and each Lender’s own
negligence, whether or not that negligence is the sole or concurring cause of
any liability, obligation, loss, damage, penalty, action, judgment, suit, claim,
cost, expense or disbursement provided, however, that Borrower shall not be
required to protect and indemnify Agent or any Lender from the consequences of
Agent’s or any such Lender’s gross negligence, where that gross negligence is
the sole cause of the liability, obligation, loss, damage, penalty, action,
judgment, suit, claim, cost, expense or disbursement for which indemnification
or protection would otherwise be required. The provisions of this Section shall
survive the full payment, performance and discharge of the Obligations and the
termination of this Agreement, and shall continue thereafter in full force and
effect. In addition to the above, Borrower has advised Agent that payments from
Purchasers will include reimbursements from such Purchasers of Time Share
Owners’ Association fees and expenses and Borrower hereby authorizes Agent to
apply such payments and reimbursements to the outstanding Obligations due from
Borrower to Agent and Lenders and Borrower will pay not less frequently than
monthly all sums due to such Time Share Owners’ Associations. Borrower hereby
indemnifies and holds Agent and each Lender harmless from the application of
such payments and agrees that it is its sole responsibility to remit funds to
each Time Share Owners’ Association to reimburse such Time Share Owners’
Association for the payments made by Purchasers.
 

--------------------------------------------------------------------------------


 
(w)  Standby Servicer. Borrower will maintain the agreement for the Standby
Servicer in full force and effect. Borrower agrees that upon the occurrence of a
Default or Event of Default hereunder, the Standby Servicer will assume full
control over the servicing of all Pledged Notes Receivable, reporting solely to
Agent, as provided in Sections 9.1(i).
 
(x)  Additional Loan Facility Documents and TFC Conduit Loan Documents. Borrower
will comply with the terms and conditions of the CapitalSource Finance Facility,
the Resort Finance Facility, the Textron Facility and the TFC Conduit Loan.
Nothing contained herein shall prohibit or limit Borrower’s ability to amend or
modify any of the CSF Documents or any of the RFC Documents or any of the TFC
Documents or any document in connection with the TFC Conduit Loan or documents
evidencing any other indebtedness of Borrower, provided Borrower provides Agent
with a copy of the fully executed loan documents promptly within ten (10) days
after execution.
 
(y)  Financial Covenants.
 
(i)  Tangible Net Worth. Borrower shall, on and after the Closing Date, at all
times have and maintain a Tangible Net Worth of $108,000,000.
 
(ii)  Marketing and Sales Expenses. As of the last day of each fiscal quarter,
commencing with the fiscal quarter ending December 31, 2005, Borrower will not
permit the four quarter cumulative ratio of Marketing and Sales Expenses to the
Borrower’s net proceeds from the sale of Intervals as recorded on the Borrower’s
financial statements for the immediately preceding four (4) consecutive fiscal
quarters of the Borrower to equal or exceed a ratio of .570 to 1.
 
(iii)  Maximum Loan Delinquency. Borrower will not permit as of the last day of
each calendar quarter its over 30-day delinquency rate on its entire Notes
Receivable portfolio to be greater than ten percent (10%).
 
(iv)  Interest Coverage. For the calendar quarter of Borrower ending December
31, 2005 and for each calendar quarter thereafter, the average of the Interest
Coverage Ratio for Borrower for such calendar quarter and the Interest Coverage
Ratios for each of the three immediately preceding calendar quarters shall be at
least 1.25:1. The term Interest Coverage Ratio means with respect to any Person
for any calendar quarter, the ratio of (a) EBITDA for such period less capital
expenditures as determined in accordance with GAAP, for such period to (b) the
Total Interest Expense minus all non-cash items constituting interest expense
for such period.
 
(v)  Profitable Operations. Borrower will not permit Consolidated Net Income (a)
for any fiscal year, commencing with the fiscal year ending December 31, 2005,
to be less than $1.00 and (b) for any two consecutive fiscal quarters (reviewed
on an individual rather than on an aggregate basis) to be less than $1.00.
 
(vi)  Maximum Debt to Tangible Net Worth. Borrower shall maintain a ratio of (i)
the outstanding amount of Indebtedness of Borrower (excluding Subordinated
Debt), to (ii) Tangible Net Worth, each as measured on a fiscal quarter-end
basis commencing the calendar quarter ending December 31, 2005 and for each
fiscal quarter thereafter, which is less than or equal to 6.00 to 1.00;
 
(vii)  Minimum FICO Scores.Borrower shall not permit, for any calendar quarter,
the weighted average FICO Credit Bureau Scores of all sales with respect to
which a FICO score can be obtained to be less than 640.
 
7.2  Negative Covenants. So long as any portion of the Obligations remain
unsatisfied, Borrower hereby covenants and agrees with Agent and each Lender as
follows:
 
(a)  Limitation on Other Debt, Further Encumbrances. Borrower will not obtain
financing and grant liens with respect to the Collateral. Notwithstanding
anything herein to the contrary, Borrower may, without first obtaining the
written consent of Agent obtain financing and grant liens with respect to any of
its assets or other property except for the Collateral and those assets or
property restricted by a negative pledge provided: (i) Borrower provides ten
days prior written notice to Agent setting forth the terms and conditions of
such financing; (ii) no Event of Default or condition, omission or act which,
with the passage of time, notice or both, would constitute an Event of Default,
has occurred; (iii) such financing does not result in an Event of Default
hereunder or under any documents evidencing any other indebtedness of Borrower;
and (iv) Agent is promptly provided a copy of the fully executed loan documents
relating thereto.
 

--------------------------------------------------------------------------------


 
(b)  Restrictions on Transfers. Except as hereinafter specifically provided,
Borrower shall not, whether voluntarily or involuntarily, by operation of law or
otherwise, (i) without obtaining the prior written consent of Agent (which
consent may be given, withheld or conditioned by Agent in Agent’s sole
discretion), transfer, sell, pledge, convey, hypothecate, factor or assign all
or any portion of the Collateral, the Encumbered Intervals, the Common Elements
relating to the Encumbered Intervals or any Resort facilities or amenities, or
contract to do any of the foregoing, including, without limitation, pursuant to
options to purchase, and so-called installment sales contracts, land contracts,
or contracts for deed, provided that the foregoing restriction on transfers
shall not apply to the conveyance of SPV Assets to the SPV, (ii) without
obtaining the prior written consent of Agent (which consent may be given,
withheld or conditioned by Agent in Agent’s sole discretion), lease or license
all or any portion of the Collateral, the Encumbered Intervals, the Common
Elements relating to the Encumbered Intervals or any Resort facilities or
amenities (except for the license created in favor of SPV under any license
agreement with Borrower, Silverleaf Club or any timeshare owners association, to
use or access the reservation system or related computer hardware or software
for any Resort), or change the legal or actual possession or use thereof, (iii)
permit the assignment, transfer, delegation, change, modification or diminution
of the duties or responsibilities of Borrower, of any manager of the Resorts
approved by Agent as manager of the Resorts (except for an assignment of such
duties to a professional management company or companies reasonably acceptable
to Agent in advance) without obtaining the prior written consent of Agent (which
consent shall not be unreasonably withheld), or (iv) without obtaining the prior
written consent of Agent (which consent may be given, withheld or conditioned by
Agent in Agent’s sole discretion), cause or permit the assignment, pledge or
other encumbrance of any of the Operating Contracts or all or any portion of
Borrower’s right, title or interest in the Declaration. Without limiting the
generality of the preceding sentence, and subject to the terms of this
Agreement, the prior written consent of Agent (as specified above) shall be
required for (A) any transfer of the Encumbered Intervals, the Common Elements
relating to the Encumbered Intervals or any Resort facilities or amenities or
any part thereof made to a subsidiary or Affiliate or otherwise, (B) any
transfer of all or any part of the Encumbered Intervals, the Common Elements
relating to the Encumbered Intervals or any Resort facilities or amenities by
Borrower to its stockholders or Affiliates or vice versa, and (C) any corporate
merger or consolidation, disposition or other reorganization, except as
permitted in Section 7.1(c). In the event that Agent is willing to consent to a
transfer which would otherwise be prohibited by this Section 7.2(b) Agent may
condition its consent on such terms as it desires, including, without
limitation, an increase in the Applicable Interest Rate and the requirement that
Borrower pay a transfer fee, together with any expenses incurred by Agent in
connection with the granting of such consent (including, without limitation,
attorneys’ fees and expenses). If Borrower violates the terms of this Section
7.2(b), in addition to any other rights or remedies which Agent may have herein,
in any other Loan Document, or at law or in equity, Agent may by written notice
to Borrower increase, effective immediately as of the date of such violation,
the Applicable Interest Rate to the Applicable Default Rate.
 
(c)  Use of Lender or Agent’s Name. Borrower will not, and will not permit any
Affiliate to, without the prior written consent of Agent, such Lender or a
Participant, use the name of Agent, any Lender or any Participant or the name of
any affiliate of Agent, any Lender or any Participant in connection with any of
their respective businesses or activities, except in connection with internal
business matters and as required in dealings with governmental agencies.
 

--------------------------------------------------------------------------------


 
(d)  Transactions with Affiliates. Except as provided in the SPV Documents,
without the prior written consent of Agent, which shall not unreasonably be
withheld, Borrower will not enter into any transaction with any Affiliate in
connection with the Resorts, including, without limitation, relating to the
purchase, sale or exchange of any assets or properties or the rendering of any
service, except in the ordinary course of, and pursuant to the reasonable
requirements of, the operations of the Resorts and upon fair and reasonable
terms.
 
(e)  Restrictive Covenants. Borrower will not without Agent’s prior written
consent seek, consent to, or otherwise acquiesce in, any change in any private
restrictive covenant, planning or zoning law or other public or private
restriction, which would limit or alter the use of the Resorts.
 
(f)  Subordinated Obligations. Borrower will not, directly or indirectly,
(i) permit any payment to be made in respect of any indebtedness, liabilities or
obligations, direct or contingent, (the “Subordinated Debt”) to any of its
shareholders or their affiliates or which are subordinated by the terms thereof
or by separate instrument to the payment of principal of, and interest on, the
Note; (ii) permit the amendment, rescission or other modification of any such
subordination provisions of any of Borrower’s subordinated obligations in such a
manner as to affect adversely the Lien in and to the Collateral or Agent’ senior
priority position and entitlement as to payment and rights with respect to the
Note and the Obligations, or (iii) permit the prepayment or redemption, except
for mandatory prepayments, of all or any part of Borrower’s obligations to its
shareholders, or of any subordinated obligations of Borrower except in
accordance with the terms of such subordination. Notwithstanding anything to the
contrary in this Section 7.2(f), so long as Borrower’s Tangible Net Worth
remains in compliance with Section 7.1(y)(i), Borrower may: (i) retire unsecured
subordinated debt, and/or (ii) declare dividends, buy back stock, and perform
other equity transactions.
 
(g)  Timeshare Regime. Without Agent’s prior written consent, Borrower shall not
amend, modify or terminate the Declarations or other Timeshare Documents, or any
other restrictive covenants, agreements or easements regarding the Resorts
(except for routine non-substantive modifications which have no impact on the
Collateral). Except as otherwise provided herein, Borrower shall not assign its
rights as developer under the Declarations without Agent’s prior written
consent, or file or permit to be filed any additional covenants, conditions,
easements or restrictions against or affecting the Resorts (or any portion
thereof) without Agent’s prior written consent, which consent shall not be
unreasonably withheld.
 
(h)  Name Change. Borrower will not change its name or state of organization.
 
(i)  Collateral. Borrower shall not take any action (nor permit or consent to
the taking of any action) which might impair the value of the Collateral or any
of the rights of Agent or any Lender in the Collateral, nor shall Borrower cause
or permit any amendment to or modification of the form or terms of any of the
Pledged Notes Receivable, Mortgages or, except as specifically provided herein
above, the other Timeshare Documents.
 

--------------------------------------------------------------------------------


 
(j)  Marketing/Sales. Borrower shall not market, attempt to sell or sell or
permit or justify any sales or attempted sales of any Intervals except in
compliance with the Timeshare Act and Applicable Laws in state and other
jurisdictions where marketing, sales or solicitation activities occur.
 
(k)  Modification of Other Documents. Borrower shall not amend or modify the
Standby Servicing Agreement, without the prior written consent of Agent, which
consent shall not be unreasonably withheld.
 
(l)  Declarant’s Rights and Management Agreements. Borrower covenants, pledges
and agrees that until the Loan and all other amounts due and owing under the
this Agreement and the other Loan Documents are paid in full Borrower will not,
voluntarily or involuntarily, directly or indirectly, mortgage, pledge, assign,
sell, transfer, hypothecate, encumber, convey or grant a security interest in
any: (i) contract or agreement, whether written, oral or otherwise, whether now
or hereafter existing, including any management or operating contract and
agreement, between Borrower or any Affiliate of the Borrower and the governing
body of any Resort, with respect to the management and operation of the Resort;
or (ii) any rights of the Declarant (the “Declarant Rights”) arising under the
Declaration creating any Resort, or under the Bylaws for the Resort, whether now
or hereafter existing.
 
(m)  Modifications of Documents, Additional Loan Facility Documents, Silverleaf
Finance II Documents and Other Debt Instruments. Nothing contained herein shall
prohibit or limit Borrower’s ability to amend or modify any of the CSF Documents
or any of the RFC Documents or any of the TFC Documents or any document in
connection with the TFC Conduit Loan or documents evidencing any other
indebtedness of Borrower, provided Borrower provides Agent with a copy of the
fully executed loan documents promptly within ten (10) days after execution.
 
(n)  Change in Certain Accounting Practices. Borrower covenants, pledges and
agrees that until the Loan and all other amounts due and owing under the this
Agreement and the other Loan Documents are paid in full Borrower will not,
voluntarily or involuntarily, directly or indirectly, without the prior written
consent of Agent and each Lender, make any change to the existing policies of
Borrower in connection with its accounting for delinquent accounts.
 
Section 8 - Events Of Default
 
8.1  Nature of Events. An “Event of Default” shall exist if any of the following
shall occur:
 
(a)  Payments. If Borrower shall fail to make, as and when due, any payment or
mandatory prepayment of principal, interest, fees or other amounts with respect
to the Loan and such failure shall continue for five (5) days after notice of
such failure is provided by Agent.
 
(b)  Covenant Defaults. If Borrower shall fail to perform or observe any
covenant, agreement or warranty contained in this Agreement or in any of the
Loan Documents, (other than with respect to: (i) the failure to make timely
payments in respect of the Loan as provided in Section 8.1(a); (ii) the failure
to deliver payments made under the Pledged Notes Receivable directly to Agent as
required pursuant to Section 2.3 as provided in Section 8.1(h); or (iii)
violation of: (y) the financial covenants in Section 7.1(y); or (z) any negative
covenants in Section 7.2 and, such failure shall continue for fifteen (15) days
after notice of such failure is provided by Agent, provided however, that if
Borrower commences to cure such failure within such 15 day period, but, because
of the nature of such failure, cure cannot be completed within 15 days
notwithstanding diligent effort to do so, then, provided Borrower diligently
seeks to complete such cure, an Event of Default shall not result unless such
failure continues for a total of thirty (30) days and provided further that it
shall not be a Default or an Event of Default, if during the initial sixty (60)
days after the Closing Date Borrower is not able to achieve compliance with all
covenants relating to the Collateral.
 

--------------------------------------------------------------------------------


 
(c)  Warranties or Representations. If any representation or other statement
made by or on behalf of Borrower in this Agreement, in any of the Loan Documents
or in any instrument furnished in compliance with or in reference to the Loan
Documents, is false, misleading or incorrect in any material respect as of the
date made or reaffirmed.
 
(d)  Enforceability of Liens. If any lien or security interest granted by
Borrower to Agent in connection with the Loan is or becomes invalid or
unenforceable or is not, or ceases to be, a perfected first priority lien or
security interest, as applicable, in favor of Agent, encumbering the asset which
it is intended to encumber, and Borrower fails to cause such lien or security
interest to become a valid, enforceable, first and prior lien or security
interest in a manner satisfactory to Agent within ten (10) days after Agent
delivers written notice thereof to Borrower.
 
(e)  Involuntary Proceedings. If a case is commenced or a petition is filed
against Borrower under any Debtor Relief Law; a receiver, liquidator or trustee
of Borrower or of any material asset of Borrower is appointed by court order and
such order remains in effect for more than forty-five (45) days; or if any
material asset of Borrower is sequestered by court order and such order remains
in effect for more than forty-five (45) days.
 
(f)  Proceedings. If Borrower voluntarily seeks, consents to or acquiesces in
the benefit of any provision of any Debtor Relief Law, whether now or hereafter
in effect; consents to the filing of any petition against it under such law;
makes an assignment for the benefit of its creditors; admits in writing its
inability to pay its debts generally as they become due; or consents or suffers
to the appointment of a receiver, trustee, liquidator or conservator for it, or
any part of its, assets.
 
(g)  Attachment, Judgment, Tax Liens. The issuance, filing, levy or seizure
against the Collateral, or, with respect to the Resorts or the Obligations,
against Borrower of one or more attachments, injunctions, executions, tax liens
or judgments for the payment of money cumulatively in excess of $100,000.00,
which is not discharged in full or stayed within thirty (30) days after issuance
or filing.
 
(h)  Failure to Deposit Proceeds. If Borrower shall fail to deliver payments
made under the Pledged Notes Receivable directly to Agent as required pursuant
to Section 2.3 above, or if Borrower shall take any other act which Agent or any
Lender shall deem to be a conversion of the Collateral or fraudulent with
respect to Agent or any Lender.
 
(i)  Timeshare Documents. If the Declaration, any of the other documents
creating or governing the Resorts, its timeshare regime, or the Timeshare
Owners’ Association, or the restrictive covenants with respect to the Resorts,
shall be terminated, amended or modified without Agent’s prior written consent
(except for routine non-substantive modifications which have no impact on the
Collateral).
 

--------------------------------------------------------------------------------


 
(j)  Removal of Collateral. If Borrower conceals, removes, transfers, conveys,
assigns or permits to be concealed, removed, transferred, conveyed or assigned,
any of the Collateral in violation of the terms of the Loan Documents or with
the intent to hinder, delay or defraud its creditors or any of them including,
without limitation, Agent or any Lender.
 
(k)  Other Defaults. If a material default shall occur in any of the covenants
or Obligations set forth in any of the Loan Documents.
 
(l)  Material Adverse Change. Any material adverse change in the financial
condition of Borrower or in the condition of the Collateral. For purposes of
this provision, a decline in the net worth of Borrower of $500,000.00 or less
shall not be considered a material adverse change.
 
(m)  Default by Borrower in Other Agreements. Any default as defined in the
applicable loan agreement, by Borrower (i) in the payment of any indebtedness to
any lender, including any indebtedness owed under the Capital Source Finance
Facility, the Resort Finance Facility, the Textron Financial Facility or the
Additional Credit Facility; (ii) in the payment or performance of other
indebtedness for borrowed money or obligations secured by any part of the
Resort; (iii) in the payment or performance of other material indebtedness or
obligations (material indebtedness or obligations being defined for purposes of
this provision as any indebtedness or obligation in excess of $200,000) where
such default accelerates or permits the acceleration (after the giving of notice
or passage of time or both) of the maturity of such indebtedness, or permits the
holders of such indebtedness to elect a majority of the board of directors of
Borrower (whether or not such default[s] have been waived by such holder) or
(iv) the acceleration by CapitalSource Finance, LLC under the CSF Documents,
Resort Funding, LLC under the RFC Documents, Textron Financial Corporation under
the TFC Documents or the bondholders of their respective credit facilities.
 
(n)  Use of Resorts. Any act or failure to act by Borrower which materially and
adversely limits the rights of Purchasers to use Common Elements, and related or
appurtenant easement, access and use rights and benefits of any of the Resorts,
including but not limited to a default by Borrower or any Affiliate under any
loan document or Declaration to which Borrower or any Affiliate is a party.
 
(o)  Violation of Negative Covenants. Borrower violates any negative covenants
set forth in Section 7.2.
 
(p)  Violation of Financial Covenants. Borrower violates any financial covenants
set forth in Section 7.1(y).
 
(q)  Use of Loan Proceeds. If the proceeds of any Advance are used in
contravention of Section 6.11.
 

--------------------------------------------------------------------------------


 
Section 9 - Remedies
 
9.1  Remedies Upon Default. Should an Event of Default occur, Agent on behalf of
each Lender, may, take any one or more of the actions described in this Section
9, all without notice to Borrower:
 
(a)  Acceleration. Without demand or notice of any nature whatsoever, declare
the unpaid balance of the Loans, or any part thereof, immediately due and
payable, whereupon the same shall be due and payable.
 
(b)  Termination of Obligation to Advance. Terminate any obligation of Lenders
to lend under this Agreement in its entirety, or any portion of any such
commitment, to the extent Agent shall deem appropriate, all without notice to
Borrower.
 
(c)  Judgment. Reduce each Lender’s claim to judgment, foreclose or otherwise
enforce each Lender’s security interest in all or any part of the Collateral by
any available judicial or other procedure under law.
 
(d)  Sale of Collateral. After notification, if any, provided for in Section 9.2
below, Agent may sell or otherwise dispose of, at the office of Agent, or
elsewhere, as chosen by Agent, all or any part of the Collateral, and any such
sale or other disposition may be as a unit or in parcels, by public or private
proceedings, and by way of one or more contracts (it being agreed that the sale
of any part of the Collateral shall not exhaust Agent’s power of sale, but sales
may be made from time to time until all of the Collateral has been sold or until
the Obligations have been paid in full and fully performed), and at any such
sale it shall not be necessary to exhibit the Collateral. Borrower hereby
acknowledges and agrees that a private sale or sales of the Collateral, after
notification as provided for in Section 9.2, shall constitute a commercially
reasonable disposition of the Collateral sold at any such sale or sales, and
otherwise, commercially reasonable action on the part of Agent.
 
(e)  Retention of Collateral. At its discretion, retain such portion of the
Collateral as shall aggregate in value to an amount equal to the aggregate
amount of the Loans, in satisfaction of the Obligations, whenever the
circumstances are such that Agent is entitled on behalf of Lenders and elects to
do so under applicable law.
 
(f)  Receiver. Apply by appropriate judicial proceedings for appointment of a
receiver for the Collateral, or any part thereof, and Borrower hereby consents
to any such appointment.
 
(g)  Purchase of Collateral. Buy the Collateral at any public or private sale.
 
(h)  Exercise of Other Rights. Agent on behalf of each Lender, shall have all
the rights and remedies of a secured party under the Code and other legal and
equitable rights to which it may be entitled, including, without limitation, and
without notice to Borrower, the right to continue to collect all payments made
on the Pledged Notes Receivable, and to apply such payments to the Obligations,
and to sue in its own name the maker of any defaulted Pledged Notes Receivable.
Agent may also exercise any and all other rights or remedies afforded by any
other Applicable Laws or by the Loan Documents as Agent shall deem appropriate,
at law, in equity or otherwise, including, but not limited to, the right to
bring suit or other proceeding, either for specific performance of any covenant
or condition contained in the Loan Documents or in aid of the exercise of any
right or remedy granted to Agent in the Loan Documents. Agent shall also have
the right to require Borrower to assemble any of the Collateral not in Agent’s
possession, at Borrower’s expense, and make it available to Agent at a place to
be determined by Agent which is reasonably convenient to both parties, and Agent
shall, on behalf of the Lenders, have the right to take immediate possession of
all of the Collateral, and may enter the Resorts or any of the premises of
Borrower or wherever the Collateral shall be located, with or without process of
law wherever the Collateral may be, and, to the extent such premises are not the
property of Agent, to keep and store the same on said premises until sold (and
if said premises be the property of Borrower, Borrower agrees not to charge
Agent or any Lender for use and occupancy, rent, or storage of the Collateral,
for a period of at least ninety (90) days after sale or disposition of the
Collateral).
 

--------------------------------------------------------------------------------


 
(i)  Replacement of Manager and Servicer. Without demand or notice of any nature
whatsoever, upon an Event of Default, Agent may terminate any then existing
servicing agreement and replace any then existing Servicer with the Standby
Servicer or such other servicer as Agent may select in its Permitted Discretion.
Agent shall also have the right to assume management of the Resorts.
 
9.2  Notice of Sale. Reasonable notification of time and place of any public
sale of the Collateral or reasonable notification of the time after which any
private sale or other intended disposition of the Collateral is to be made shall
be sent to Borrower and to any other person entitled under the Code to notice;
provided, however, that if the Collateral threatens to decline speedily in value
or is of a type customarily sold on a recognized market, Agent may sell or
otherwise dispose of the Collateral without notification, advertisement or other
notice of any kind. It is agreed that notice sent not less than five (5)
calendar days prior to the taking of the action to which such notice relates is
reasonable notification and notice for the purposes of this Section 9.2. Agent
shall have the right to bid at any public or private sale on behalf of Lenders.
Out of money arising from any such sale, Agent shall retain an amount equal to
all of its costs and charges, including attorneys’ fees for advice, counsel or
other legal services or for pursuing, reclaiming, seeking to reclaim, taking,
keeping, removing, storing and advertising such Collateral for sale, selling
same and any and all other charges and expenses in connection therewith and in
satisfying any prior Liens thereon. Any balance shall be applied upon the
Obligations, and in the event of deficiency, Borrower shall remain liable to
Lenders. In the event of any surplus, such surplus shall be paid to Borrower or
to such other Persons as may be legally entitled to such surplus. If, by reason
of any suit or proceeding of any kind, nature or description against Borrower,
or by Borrower or any other party against Agent or any Lender, which in Agent’s
sole discretion makes it advisable for Agent to seek counsel for the protection
and preservation of Lenders’ security interest, or to defend the interest of
Lenders, such expenses and counsel fees shall be allowed to Agent and the same
shall be made a further charge and Lien upon the Collateral.
 
In view of the fact that federal and state securities laws may impose certain
restrictions on the methods by which a sale of Collateral comprised of
Securities may be effected after an Event of Default, Borrower agrees that upon
the occurrence or existence of an Event of Default, Agent may, on behalf of
Lenders, from time to time, attempt to sell all or any part of such Collateral
by means of a private placement restricting the bidding and prospective
purchasers to whose who will represent and agree that they are purchasing for
investment only and not for, or with a view to, distribution. In so doing, Agent
may solicit offers to buy such Collateral, or any part of it for cash, from a
limited number of investors deemed by Agent, in its reasonable judgment, to be
responsible parties who might be interested in purchasing the Collateral, and if
Agent solicits such offers from not less than two (2) such investors, then the
acceptance by Agent of the highest offer obtained therefrom shall be deemed to
be a commercially reasonable method of disposition of such Collateral.
 

--------------------------------------------------------------------------------


 
9.3  Application of Collateral; Termination of Agreements. Upon the occurrence
of any Event of Default: (i) each Lender may, with or without proceeding with
such sale or foreclosure or demanding payment or performance of the Obligations,
without notice, terminate each Lender’s further performance under this Agreement
or any other agreement or agreements between Lender and Borrower, without
further liability or obligation by Agent or any Lender; (ii) Agent may, on
behalf of Lenders, at any time, appropriate and apply on any Obligations any and
all Collateral in its, the Custodian’s, or the Lockbox Agent’s possession and
(iii) each Lender may apply any and all balances, credits, deposits, accounts,
reserves, indebtedness or other moneys due or owing to Borrower held by Lender
hereunder or under any other financing agreement or otherwise, whether accrued
or not. Neither such termination, nor the termination of this Agreement by lapse
of time, the giving of notice or otherwise, shall absolve, release or otherwise
affect the liability of Borrower in respect of transactions prior to such
termination, or affect any of the Liens, security interests, rights, powers and
remedies of Agent or Lenders, but they shall, in all events, continue until all
of the Obligations are satisfied.
 
9.4  Rights of Agent Regarding Collateral. In addition to all other rights
possessed by Agent or Lenders, Agent, at its option, may on behalf of each
Lender from time to time after there shall have occurred an Event of Default,
and so long as such Event of Default remains uncured, at its sole discretion,
take the following actions:
 
(a)  Transfer all or any part of the Collateral into the name of Agent or its
nominee;
 
(b)  Take control of any proceeds of any of the Collateral;
 
(c)  Extend or renew the Loan and grant releases, compromises or indulgences
with respect to the Obligations, any portion thereof, any extension or renewal
thereof, or any security therefor, to any obligor hereunder or thereunder; and
 
(d)  Exchange certificates or instruments representing or evidencing the
Collateral for certificates or instruments of smaller or larger denominations
for any purpose consistent with the terms of this Agreement.
 
9.5  Delegation of Duties and Rights. Agent may execute any of its duties and/or
exercise any of its rights or remedies under the Loan Documents by or through
its officers, directors, employees, attorneys, agents or other representatives.
 
9.6  Agent and/or Lenders not in Control. Except as expressly provided herein or
in any Loan Document, none of the covenants or other provisions contained in
this Agreement or in any Loan Document shall give Agent or any Lender the right
or power to exercise control over the affairs and/or management of Borrower.
 
9.7  Waivers. The acceptance by Agent or any Lender at any time and from time to
time of partial payments of the Loan or performance of the Obligations shall not
be deemed to be a waiver of any Event of Default then existing. No waiver by
Agent or any Lender of any Event of Default shall be deemed to be a waiver of
any other or subsequent Event of Default. No delay or omission by Agent or any
Lender in exercising any right or remedy under the Loan Documents shall impair
such right or remedy or be construed as a waiver thereof or an acquiescence
therein, nor shall any single or partial exercise of any such right or remedy
preclude other or further exercise thereof, or the exercise of any other right
or remedy under the Loan Documents or otherwise. Further, except as otherwise
expressly provided in this Agreement or by applicable law, Borrower and each and
every surety, endorser, guarantor and other party liable for the payment or
performance of all or any portion of the Obligations, severally waive notice of
the occurrence of any Event of Default, presentment and demand for payment,
protest, and notice of protest, notice of intention to accelerate, acceleration
and nonpayment, and agree that their liability shall not be affected by any
renewal or extension in the time of payment of the Loan, or by any release or
change in any security for the payment or performance of the Loan, regardless of
the number of such renewals, extensions, releases or changes.
 

--------------------------------------------------------------------------------


 
9.8  Cumulative Rights. All rights and remedies available to any Lender or Agent
under the Loan Documents shall be cumulative of and in addition to all other
rights and remedies granted under any of the Loan Document, at law or in equity,
whether or not the Loan is due and payable and whether or not Agent shall have
instituted any suit for collection or other action in connection with the Loan
Documents.
 
9.9  Expenditures by Agent or Lender. Any sums expended by or on behalf of Agent
or by Lenders pursuant to the exercise of any right or remedy provided herein
shall become part of the Obligations and shall bear interest at the Default
Rate, from the date of such expenditure until the date repaid.
 
9.10  Diminution in Value of Collateral. Neither Agent nor any Lender shall have
any liability or responsibility whatsoever for any diminution or loss in value
of any of the Collateral, specifically including that which may arise from Agent
or any Lender’s negligence or inadvertence, whether such negligence or
inadvertence is the sole or concurring cause of any damage.
 
9.11  Agent’s Knowledge. Agent shall not be deemed to have knowledge or notice
of the occurrence of any Event of Default unless Agent has actual knowledge of
the Event of Default or has received a notice from a Lender or Borrower
referring to this Agreement and describing such Event of Default. Each Lender
agrees that upon learning of the existence of an Event of Default, it will
promptly notify Agent thereof in writing. Any such notice by a Lender, shall be
in writing sufficient to identify the nature of the Event of Default.
 
9.12  Lender’s Enforcement Rights. Each Lender has assigned to Agent its
absolute and unconditional right to enforce the payment of its Note. No Lender
may unilaterally enforce any Lien or security interest in the Collateral, or
bring suit against Borrower to enforce such Lender’s rights hereunder or under
its Note.
 
Section 10 - Certain Rights Of Lender
 
10.1  Protection of Collateral. Agent on behalf of each Lender may at any time
and from time to time take such actions as Agent deems necessary or appropriate
to protect the Lender’s Liens and security interests in and to preserve the
Collateral, and to establish, maintain and protect the enforceability of
Lender’s rights with respect thereto, all at the expense of Borrower. Borrower
agrees to cooperate fully with all of Agent’s efforts to preserve the Collateral
and Lender’s Liens, security interests and rights and will take such actions to
preserve the Collateral and Lender’s Liens, security interests and rights as
Agent may direct, including, without limitation, by promptly paying upon
Lender’s demand therefor, all documentary stamp taxes or other taxes that may be
or may become due in respect of any of the Collateral. All of Agent’s expenses
of preserving the Collateral and each Lender’s liens and security interests and
rights therein shall be added to the Loan.
 

--------------------------------------------------------------------------------


 
10.2  Performance by Agent. If Borrower fails to perform any agreement contained
herein, Agent may itself perform, or cause the performance of, such agreement,
and the expenses (including any amounts due and payable to any Bank Product
Provider in respect of Bank Products) of Agent or WFF incurred in connection
therewith shall be payable by Borrower under Section 10.5 below. In no event,
however, shall Agent or any Lender have any obligation or duties whatsoever to
perform any covenant or agreement of Borrower contained herein or in any of the
Loan Documents, Timeshare Documents or Operating Contracts, and any such
performance by Agent shall be wholly discretionary with Agent. The performance
by Agent, of any agreement or covenant of Borrower on any occasion shall not
give rise to any duty on the part of Agent to perform any such agreements or
covenants on any other occasion or at any time. In addition, Borrower
acknowledges that neither Agent nor any Lender shall at any time or under any
circumstances whatsoever have any duty to Borrower or to any third party to
exercise any of Lender’s rights or remedies hereunder.
 
10.3  No Liability of Agent or Lender. Neither the acceptance of this Agreement
by Agent and each Lender, nor the exercise of any rights hereunder by Lender or
Agent on its behalf, shall be construed in any way as an assumption by Agent or
any Lender of any obligations, responsibilities or duties of Borrower arising in
connection with any Resort or under the Timeshare Documents or Timeshare Acts,
or under any of the Operating Contracts, or in connection with any other
business of Borrower, or the Collateral, or otherwise bind Agent or any Lender
to the performance of any obligations with respect to any Resort or the
Collateral; it being expressly understood that neither Agent nor Lender shall be
obligated to perform, observe or discharge any obligation, responsibility, duty,
or liability of Borrower with respect to any Resort or any of the Collateral, or
under any of the Timeshare Documents, the Timeshare Acts or under any of the
Operating Contracts, including, but not limited to, appearing in or defending
any action, expending any money or incurring any expense in connection
therewith. Without limitation of the foregoing, neither this Agreement, any
action or actions on the part of Agent taken hereunder, prior to or following
the occurrence of an Event of Default shall constitute an assumption by Agent of
any obligations of Borrower with respect to any Resort or any documents or
instruments executed in connection therewith, and Borrower shall continue to be
liable for all of its obligations thereunder or with respect thereto. Borrower
agrees to indemnify, protect, defend and hold Agent and each Lender harmless
from and against any and all claims, demands, causes of action, losses, damages,
liabilities, suits, costs and expenses, including, without limitation,
attorneys’ fees and court costs, asserted against or incurred by Agent and each
Lender by reason of, arising out of, or connected in any way with (i) any
failure or alleged failure of Borrower to perform any of its covenants or
obligations with respect to each Resort or to the Purchasers of any of the
Intervals, (ii) a breach of any certification, representation, warranty or
covenant of Borrower set forth in any of the Loan Documents, (iii) the ownership
of the Pledged Notes Receivable and the rights, titles and interests assigned
hereby, or intended so to be, (iv) the debtor-creditor relationships between
Borrower on the one hand, and the Agent or Lender, on the other, or (v) the
operation of the Resorts or sale of Intervals. The obligations of Borrower to
indemnify, protect, defend and hold Agent and each Lender harmless as provided
in this Agreement are absolute, unconditional, present and continuing, and shall
not be dependent upon or affected by the genuineness, validity, regularity or
enforceability of any claim, demand or suit from which Agent or any Lender is
indemnified. The indemnity provisions in this Section 10.3 shall survive the
satisfaction of the Obligations and termination of this Agreement, and remain
binding and enforceable against the Borrower, or its successors or assigns.
Borrower hereby waives all notices with respect to any losses, damages,
liabilities, suits, costs and expenses, and all other demands whatsoever hereby
indemnified, and agrees that its obligations under this Agreement shall not be
affected by any circumstances, whether or not referred to above, which might
otherwise constitute legal or equitable discharges of its obligations hereunder.
 

--------------------------------------------------------------------------------


 
10.4  Right to Defend Action Affecting Security. Agent may, at Borrower’s
expense, appear in and defend any action or proceeding at law or in equity which
Agent in good faith believes may affect the security interests granted under
this Agreement, including without limitation, with respect to the Collateral or
the value of thereof or each Lender’s rights under any of the Loan Documents.
 
10.5  Expenses. All expenses (including any amounts due and payable to any Bank
Product Provider in respect of Bank Products) payable by Borrower, under any
provision of this Agreement shall be an Obligation of the Borrower and shall be
paid by Borrower to Agent, upon demand, and shall bear interest at the Default
Rate from the date of expense until repaid by Borrower.
 
10.6  Lender’s Right of Set-Off. Each Lender shall have the right to set-off
against any Collateral any Obligations then due and unpaid by Borrower provided
that Lender remits to Agent all such sums received as a result of such set-off
so that Agent may insure the distribution thereof in accordance with each
Lenders Pro Rata Payment Percentage.
 
10.7  No Waiver. No failure or delay on the part of Agent in exercising any
right, remedy or power under this Agreement or in giving or insisting upon
strict performance by Borrower hereunder or in giving notice hereunder shall
operate as a waiver of the same or any other power or right, and no single or
partial exercise of any such power or right shall preclude any other or further
exercise thereof or the exercise of any other such power or right. Agent,
notwithstanding any such failure, shall have the right thereafter to insist upon
the strict performance by Borrower of any and all of the terms and provisions of
this Agreement to be performed by Borrower. The collection and application of
proceeds, the entering and taking possession of the Collateral, and the exercise
by Agent of the rights of Lenders contained in the Loan Documents and this
Agreement shall not cure or waive any default, or affect any notice of default,
or invalidate any acts done pursuant to such notice. No waiver by Agent or any
Lender of any breach or default of or by any party hereunder shall be deemed to
alter or affect Lender’s rights hereunder with respect to any prior or
subsequent default.
 
10.8  Right of Agent to Extend Time of Payment, Substitute, Release Security,
Etc. Without affecting the liability of any Person or entity including without
limitation, for the payment of any of the Obligations or without affecting or
impairing Lender’s Lien on the Collateral, or the remainder thereof, as security
for the full amount of the Loan unpaid and the Obligations, Agent may from time
to time, without notice: (a) release any Person liable for the payment of the
Loan, (b) extend the time or otherwise alter the terms of payment of the Loan,
(c) accept additional security for the Obligations of any kind, including deeds
of trust or mortgages and security agreements, (d) alter, substitute or release
any property securing the Obligations, (e) realize upon any collateral for the
payment of all or any portion of the Loan in such order and manner as it may
deem fit, or (f) join in any subordination or other agreement affecting this
Agreement or the lien or charge thereof.
 

--------------------------------------------------------------------------------


 
10.9  Assignments and Participations
 
(a)    Any Lender may assign and participate and delegate to one or more
assignees or participants (each an “Assignee”) all, or any ratable part of all,
of the Obligations and the other rights and obligations of Lender hereunder and
under the other Loan Documents; provided, however, that each Lender so doing
shall give Agent concurrent written notice of each such assignment and provided
further that Agent shall continue to deal solely and directly only with each
Lender in connection with the interest so assigned to an Assignee.
 
(b)    In connection with any such assignment or participation or proposed
assignment or participation, any Lender may disclose all documents and
information which it now or hereafter may have relating to Borrower and its
businesses.
 
(c)    Any other provision in this Agreement notwithstanding, any Lender which
is a banking institution may at any time create a security interest in, or
pledge, all or any portion of its rights under and interest in this Agreement in
favor of any Federal Reserve Bank in accordance with Regulation A of the Federal
Reserve Bank or U.S. Treasury Regulation 31 CFR §203.24, and such Federal
Reserve Bank may enforce sole through Agent such pledge or security interest in
any manner permitted under Applicable Laws but at all times subject to the
rights and limitations contained herein.
 
(d)    Agent acknowledges that as of the date hereof, WFF is the only Lender.
Subsequent to the date hereof, in the event that Agent desires to allow another
party to executed a joinder agreement or become a Lender under the provisions of
this Agreement, Borrower shall have a right of prior approval of such action,
provided that Borrower shall not unreasonably withhold its approval of any
additional Lender and provided further that Borrower’s non response for a period
of ten (10) Business Days after being notified by Agent of such action shall be
deemed to be approval of Borrower to such action of Agent.
 
10.10  Notice to Purchaser. Borrower authorizes any of Agent, Lockbox Agent or
Servicing Agent (but none of Agent, Lockbox Agent nor Servicing Agent shall be
obligated) to communicate at any time and from time to time with any Purchaser
or any other Person primarily or secondarily liable under a Pledged Note
Receivable with regard to the Lien of Agent thereon and any other matter
relating thereto, and by no later than the Closing Date, Borrower shall deliver
to Agent a notification to the Purchasers executed in blank by Borrower and in
form acceptable to Agent, pursuant to which the Purchasers (or other obligors)
may be directed to remit all payments in respect of the Collateral as Agent may
require.
 
10.11  Collection of the Notes. Borrower hereby directs and authorizes each
party liable for the payment of the Pledged Notes Receivable, and by no later
than the Closing Date shall direct in writing each such party, to pay each
installment thereon to Lockbox Agent pursuant to the Lockbox Agreement, unless
and until directed otherwise by written notice from Agent or, at Agent’s
direction, from Borrower, after which such parties are and shall be directed to
make all further payments on the Pledged Notes Receivable in accordance with the
directions of Agent.
 

--------------------------------------------------------------------------------


 
Following the occurrence of an Event of Default, Agent shall have the right to
require that all payments becoming due under the Pledged Notes Receivable be
paid directly to Agent, as agent for Lenders, and Agent is hereby authorized to
receive, collect, hold and apply the same in accordance with the provisions of
this Agreement. In the event that following the occurrence of an Event of
Default, Agent or Lockbox Agent does not receive any installment of principal or
interest due and payable under any of the Pledged Notes Receivable on or prior
to the date upon which such installment becomes due, Agent may, at its election
(but without any obligation to do so), give or cause Lockbox Agent to give
notice of such default to the defaulting party or parties, and Agent shall have
the right (but not the obligation), subject to the terms of such Notes, to
accelerate payment of the unpaid balance of any of the Pledged Notes Receivable
in default and to foreclose each of the Mortgages securing the payment thereof,
and to enforce any other remedies available to the holder of such Pledged Notes
Receivable with respect to such default. Borrower hereby further authorizes,
directs and empowers Agent (and Lockbox Agent or any other Person as may be
designated by Agent in writing) to collect and receive all checks and drafts
evidencing such payments and to endorse such checks or drafts in the name of
Borrower and upon such endorsements, to collect and receive the money therefor.
The right to endorse checks and drafts granted pursuant to the preceding
sentence is irrevocable by Borrower, and the banks or banks paying such checks
or drafts upon such endorsements, as well as the signers of the same, shall be
as fully protected as though the checks or drafts have been endorsed by
Borrower.
 
10.12  Power of Attorney. Borrower does hereby irrevocably constitute and
appoint Agent as Borrower’s true and lawful Agent and attorney-in-fact, with
full power of substitution, for Borrower and in Borrower’s name, place and
stead, or otherwise, to (a) endorse any checks or drafts payable to Borrower in
the name of Borrower and in favor of Agent on behalf of each Lender, (b) to
demand and receive from time to time any and all property, rights, titles,
interests and liens hereby sold, assigned and transferred, or intended so to be,
and to give receipts for same, (c) from time to time to institute and prosecute
in Agent’s own name any and all proceedings at law, in equity, or otherwise,
that Agent may deem proper in order to collect, assert or enforce any claim,
right or title, of any kind, in and to the property, rights, titles, interests
and liens hereby sold, assigned or transferred, or intended so to be, and to
defend and compromise any and all actions, suits or proceedings in respect of
any of the said property, rights, titles, interests and liens, (d) upon an Event
of Default to change the Borrower’s post office mailing address, and
(e) generally to do all and any such acts and things in relation to the
Collateral as Agent shall in good faith deem advisable. Borrower hereby declares
that the appointment made and the powers granted pursuant to this Section 10.12
are coupled with an interest and are and shall be irrevocable by Borrower in any
manner, or for any reason, unless and until a release of the same is executed by
Agent and duly recorded in the appropriate public records of Dallas County,
Texas.
 
10.13  Relief from Automatic Stay, Etc. To the fullest extent permitted by law,
in the event the Borrower shall make application for or seek relief or
protection under the federal bankruptcy code (“Bankruptcy Code”) or other Debtor
Relief Laws, or in the event that any involuntary petition is filed against the
Borrower under such Code or other Debtor Relief Laws, and not dismissed with
prejudice within 45 days, the automatic stay provisions of Section 362 of the
Bankruptcy Code are hereby modified as to Agent and each Lender to the extent
necessary to implement the provisions hereof permitting set-off and the filing
of UCC Financing Statements or other instruments or documents; and Agent and
each Lender shall automatically and without demand or notice (each of which is
hereby waived) be entitled to immediate relief from any automatic stay imposed
by Section 362 of the Bankruptcy Code or otherwise, on or against the exercise
of the rights and remedies otherwise available to Lenders as provided in the
Loan Documents.
 

--------------------------------------------------------------------------------


 
Section 11 - Term Of Agreement
 
This Agreement shall continue in full force and effect and the security
interests granted hereby and the duties, covenants and liabilities of Borrower
hereunder and all the terms, conditions and provisions hereof relating thereto
shall continue to be fully operative until all of the Obligations have been
satisfied in full. Borrower expressly agrees that if Borrower makes a payment to
Agent on behalf of any Lender, which payment or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, or otherwise required to
be repaid to a trustee, receiver or any other party under any Debtor Relief
Laws, state or federal law, common law or equitable cause, then to the extent of
such repayment, the Obligations or any part thereof intended to be satisfied and
the Liens provided for hereunder securing the same shall be revived and
continued in full force and effect as if said payment had not been made.
 
Section 12 - Miscellaneous
 
12.1  Notices. All notices, requests and other communications to any party
hereunder shall be in writing and shall be given to such party at its address
set forth below or at such other address as such party may hereafter specify for
the purpose of notice to Agent, any Lender or Borrower. Each such notice,
request or other communication shall be effective (a) if given by mail, when
such notice is deposited in the United States Mail with first class postage
prepaid, addressed as aforesaid, provided that such mailing is by registered or
certified mail, return receipt requested, (b) if given by overnight delivery,
when deposited with a nationally recognized overnight delivery service such as
Federal Express or Airborne with all fees and charges prepaid, addressed as
provided below, or (c) if given by any other means, when delivered at the
address specified in this Section 12.1.
 

If to Borrower:
Silverleaf Resorts, Inc.

    1221 Riverbend Drive, Suite 120

    Dallas, TX 75221

    Attn: Mr. Robert Mead, CEO

     

  With a Copy to:  Meadows, Owens, Collier, Reed, Cousins and Blau

    3700 Nations Bank Plaza

    901 Main St.

    Dallas, TX 75202

    Attn: George R. Bedell, Esq.

     

  If to Lender: Wells Fargo Foothill, Inc.

    13727 Noel Road

    Suite 1020

    Dallas, Texas 75240

    Attn: Loan Portfolio Manager

    Fax No. 972-387-5775

 

--------------------------------------------------------------------------------


 

     

  With a Copy to: Polivy & Taschner, LLC

    Six Central Row, 2nd Floor

    P.O. Box 230294

    Hartford, CT 06123-0294

    Richard B. Polivy, Esq.

    Dale M. Clayton, Esq.

    Phone: (860) 560-1180

    Fax: (860) 560-1354

    RPolivy@aol.com

    dmclaytonesq@sbcglobal.net

 
12.2  Survival. All representations, warranties, covenants and agreements made
by Borrower herein, in the other Loan Documents or in any other agreement,
document, instrument or certificate delivered by or on behalf of Borrower under
or pursuant to the Loan Documents shall be considered to have been relied upon
by Lenders and shall survive the delivery to Lenders of such Loan Documents (and
each part thereof), regardless of any investigation made by or on behalf of
Lenders.
 
12.3  Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT AS MAY
BE EXPRESSLY PROVIDED THEREIN TO THE CONTRARY) SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, EXCLUSIVE OF
ITS CHOICE OF LAWS PRINCIPLES.
 
12.4  Limitation on Interest. Agent and each Lender and Borrower intend to
comply at all times with applicable usury laws. All agreements between Agent,
each Lender and Borrower, whether now existing or hereafter arising and whether
written or oral, are hereby limited so that in no contingency, whether by reason
of demand or acceleration of the maturity of the Note or otherwise, shall the
interest contracted for, charged, received, paid or agreed to be paid to Agent
or any Lender exceed the highest lawful rate permissible under applicable usury
laws. If, from any circumstance whatsoever fulfillment of any provision hereof,
of the Note or of any other Loan Documents shall involve transcending the limit
of such validity prescribed by any law which a court of competent jurisdiction
may deem applicable hereto, then ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity; and if from any circumstance
Agent or any Lender shall ever receive anything of value deemed interest by
applicable law which would exceed the highest lawful rate, such amount which
would be excessive interest shall be applied to the reduction of the principal
of the Loan and not to the payment of interest, or if such excessive interest
exceeds the unpaid balance of principal of the Loan, such excess shall be
refunded to Borrower. All interest paid or agreed to be paid to Lenders shall,
to the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full period until payment in full of the principal so that
the interest on the Loan for such full period shall not exceed the highest
lawful rate. Borrower agrees that in determining whether or not any interest
payment under the Loan Documents exceeds the highest lawful rate, any
non-principal payment (except payments specifically described in the Loan
Documents as “interest”) including without limitation, prepayment fees and late
charges, shall to the maximum extent not prohibited by law, be an expense, fee,
premium or penalty rather than interest. Agent and each Lender hereby expressly
disclaim any intent to contract for, charge or receive interest in an amount
which exceeds the highest lawful rate. The provisions of the Note, this
Agreement, and all other Loan Documents are hereby modified to the extent
necessary to conform with the limitations and provisions of this Section 12.4,
and this Section 12.4 shall govern over all other provisions in any document or
agreement now or hereafter existing. This Section 12.4 shall never be superseded
or waived unless there is a written document executed by Agent, each Lender and
the Borrower, expressly declaring the usury limitation of this Agreement to be
null and void, and no other method or language shall be effective to supersede
or waive this paragraph.
 

--------------------------------------------------------------------------------


 
12.5  Invalid Provisions. If any provision of this Agreement or any of the other
Loan Documents is held to be illegal, invalid or unenforceable under present or
future laws effective during the term thereof, such provision shall be fully
severable, this Agreement and the other Loan Documents shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof or thereof, and the remaining provisions hereof or
thereof shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance therefrom.
Furthermore, in lieu of such illegal, invalid or unenforceable provision there
shall be added automatically as a part of this Agreement and/or the Loan
Documents (as the case may be) a provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and be legal, valid and
enforceable.
 
12.6  Successors and Assigns. This Agreement and the other Loan Documents shall
be binding upon and inure to the benefit of Borrower, Agent and each Lender and
their respective successors and assigns; provided that Borrower may not transfer
or assign any of its rights or obligations under this Agreement, or the other
Loan Documents without the prior written consent of Agent. This Agreement and
the transactions provided for or contemplated hereunder or under any of the Loan
Documents are intended solely for the benefit of the parties hereto. No third
party shall have any rights or derive any benefits under or with respect to this
Agreement, or the other Loan Documents except as provided in advance in a
writing signed on behalf of Agent and each Lender.
 
12.7  Amendment. This Agreement may not be amended or modified, and no term or
provision hereof may be waived, except by written instrument signed by the
Borrower and Agent on behalf of itself and Lenders.
 
12.8  Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signature thereto and hereto were on the same instrument. This Agreement shall
become effective upon Agent’s receipt of one or more counterparts hereof signed
by Borrower.
 
12.9  Lender and Agent Not Fiduciaries. The relationship between Borrower, Agent
and each Lender is solely that of debtor and creditor, and Agent and Lenders
have no fiduciary or other special relationship with Borrower, and no term or
provision of any of the Loan Documents shall be construed so as to deem the
relationship between Borrower, Agent and Lenders to be other than that of debtor
and creditor.
 

--------------------------------------------------------------------------------


 
12.10  Return of Notes Receivable. 
 
(a)  In the event Borrower complies with its Obligations under Section 2.4(b) of
this Agreement with respect to Pledged Notes Receivable pursuant to which a
default by the Purchaser thereof has occurred, and Borrower thereafter desires
to enforce such Note Receivable against the Purchaser thereof, then provided
that no Event of Default has occurred which has not been cured to Agent’s
satisfaction (as evidenced by a written acceptance of such cure executed by
Agent), and no event has occurred which with notice, the passage of time or
both, would constitute an Event of Default, then within thirty (30) days after
its receipt of a written request from Borrower, Agent shall deliver such
ineligible Note Receivable to Borrower, provided that such delivery shall be for
the sole purpose of enforcing Agent’s rights thereunder and Agent,
notwithstanding such delivery, shall continue to have, on behalf of Lenders, a
first priority security interest in any such note.
 
(b)  In the event that all Obligations hereunder are fully satisfied, then
within a reasonable time thereafter, Agent shall endorse the Pledged Notes
Receivable “Pay to the order of Silverleaf Resorts, Inc. without recourse”, and
deliver such Pledged Notes Receivable, together with any other nonrecourse
Collateral reassignment documents requested and prepared by Borrower, at
Borrower’s sole cost and expense.
 
12.11  Accounting Principles. Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, the same shall be determined or made in accordance
with GAAP consistently applied at the time in effect, to the extent applicable,
except where such principles are inconsistent with the requirements of this
Agreement.
 
12.12  Total Agreement. This Agreement and the other Loan Documents, including
the Exhibits and Schedules to them, is the entire agreement between the parties
relating to the subject matter hereof, incorporates or rescinds all prior
agreements and understandings between the parties hereto relating to the subject
matter hereof, cannot be changed or terminated orally or by course of conduct,
and shall be deemed effective as of the date it is accepted by Agent at the
offices set forth above. The documents evidencing the Additional Credit Facility
shall remain in full force and effect.
 
12.13  Litigation. TO THE FULLEST EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, BORROWER AGENT AND EACH LENDER HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY WAIVE ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO ENFORCE OR DEFEND OR CLARIFY ANY RIGHT, POWER, REMEDY OR
DEFENSE ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS,
OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, WHETHER SOUNDING IN TORT OR
CONTRACT OR OTHERWISE, OR WITH RESPECT TO ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY; AND
EACH AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND
NOT BEFORE A JURY. EACH OF BORROWER, AGENT AND ANY LENDER FURTHER WAIVES ANY
RIGHT TO SEEK TO CONSOLIDATE ANY SUCH LITIGATION IN WHICH A JURY TRIAL HAS BEEN
WAIVED WITH ANY OTHER LITIGATION IN WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN
WAIVED. FURTHER, BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE OF AGENT OR
ANY LENDER NOR ANY AGENT’S OR LENDER’S COUNSEL HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT AGENT OR LENDER WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK
TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. BORROWER ACKNOWLEDGES
THAT THE PROVISIONS OF THIS SECTION ARE A MATERIAL INDUCEMENT TO LENDER’S
ACCEPTANCE OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
 

--------------------------------------------------------------------------------


 
The waiver and stipulations of Borrower, Agent and each Lender in this Section
12.13 shall survive the final payment or performance of all of the Obligations
of Borrower and the resulting termination of this Agreement.
 
12.14  Incorporation of Exhibits. This Agreement, together with all Exhibits and
Schedules hereto, constitute one document and agreement which is referred to
herein by the use of the defined term “Agreement.” Such Exhibits and Schedules
are incorporated herein as to fully set out in this Agreement. The definitions
contained in any part of this Agreement shall apply to all parts of this
Agreement.
 
12.15  Consent to Advertising and Publicity of Timeshare Documents. Borrower
hereby consents that Agent and each Lender may issue and disseminate to the
public information describing the credit accommodation entered into pursuant to
this Agreement, including the names and addresses of Borrower and any
subsidiaries and Affiliates, the amount and a general description of Borrower’s
business.
 
12.16  Directly or Indirectly. Where any provision in the Agreement refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provisions shall be applicable whether such action is taken
directly or indirectly by such Person.
 
12.17  Headings. Section headings have been inserted in the Agreement as a
matter of convenience of reference only; such section headings are not a part of
the Agreement and shall not be used in the interpretation of this Agreement.
 
12.18  Gender and Number. Words of any gender in this Agreement shall include
each other gender and the singular shall mean the plural and vice versa where
appropriate.
 
12.19   Revival and Reinstatement of Obligations. If the incurrence or payment
of the Obligations by Borrower or the transfer to Agent or any Lender of any
property should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if any Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that any Lender is required or elects to repay
or restore, and as to all reasonable costs, expenses, and attorneys fees of such
Lender related thereto, the liability of Borrower automatically shall be
revived, reinstated, and restored and shall exist as though such Voidable
Transfer had never been made.
 

--------------------------------------------------------------------------------


 
12.20     Confidentiality. Agent and each Lender for itself and an Assignee of
such lender, agrees that material, non-public information regarding Borrower,
its operations, assets, and existing and contemplated Annual Operating Plans
shall be treated by Agent and each Lender in a confidential manner, and shall
not be disclosed by Agent or any Lender to Persons who are not parties to this
Agreement, except: (a) to attorneys for and other advisors, accountants,
auditors, and consultants to any Lender, (b) to Subsidiaries of Agent or any
Lender and Agent or Lender affiliated entities (including the Bank Product
Providers), provided that any such Subsidiary or affiliated entity shall have
agreed to receive such information hereunder subject to the terms of this
Section 12.20, (c) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation, (d) as may be agreed to in advance by
Borrower or as requested or required by any Governmental Authority pursuant to
any subpoena or other legal process, (e) as to any such information that is or
becomes generally available to the public (other than as a result of prohibited
disclosure by Agent or any Lender), (f) in connection with any assignment,
prospective assignment, sale, prospective sale, participation or prospective
participations, or pledge or prospective pledge of any Lender’s interest under
this Agreement, provided that any such assignee, prospective assignee,
purchaser, prospective purchaser, Participant, prospective participant, pledgee,
or prospective pledgee shall have agreed in writing to receive such information
hereunder subject to the terms of this Section, and (g) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents. The
provisions of this Section 12.20 shall survive for 2 years after the payment in
full of the Obligations. Anything contained herein or in any other Loan Document
to the contrary notwithstanding, the obligations of confidentiality contained
herein and therein, as they relate to the transactions contemplated hereby,
shall not apply to the federal tax structure or federal tax treatment of such
transactions, and each party hereto (and any employee, representative, of Agent
or of any Lender or of any other party hereto) may disclose to any and all
Persons, without limitation of any kind, the federal tax structure and federal
tax treatment of such transactions (including all written materials related to
such tax structure and tax treatment). The preceding sentence is intended to
cause the transactions contemplated hereby to not be treated as having been
offered under conditions of confidentiality for purposes of Section
1.6011-4(b)(3) (or any successor provision) of the Treasury Regulations
promulgated under Section 6011 of the IRC, and shall be construed in a manner
consistent with such purpose. In addition, each party hereto acknowledges that
it has no proprietary or exclusive rights to the tax structure of the
transactions contemplated hereby or any tax matter or tax idea related thereto. 
 
Section 13 - Agent
 
13.1  Authorization and Action. Each Lender hereby accepts the appointment of
and irrevocably (but subject to Section 13.8) authorizes Agent to take such
action as Agent on its behalf and to exercise such powers as are expressly
delegated to Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. Agent shall not be required to take any action
which exposes Agent to personal liability or which is contrary to this Agreement
or applicable law. Agent agrees to give to each Lender prompt notice of each
notice given to it by Borrower pursuant to the terms of this Agreement. The
appointment and authority of Agent hereunder shall terminate upon the payment of
the Obligations in full.
 

--------------------------------------------------------------------------------


 
13.2  Nature of Agent’s Duties. Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement or in the other Loan
Documents. The duties of Agent shall be mechanical and administrative in nature.
Agent shall not have by reason of this Agreement a fiduciary relationship in
respect of any Lender. Nothing in this Agreement or any of the Loan Documents,
express or implied, is intended to or shall be construed to impose upon Agent
any obligations in respect of this Agreement or any of the Loan Documents except
as expressly set forth herein or therein. Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect to Borrower, whether coming
into its possession before the date hereof or at any time or times thereafter
(except as expressly set forth in this Agreement). If Agent seeks the consent or
approval of Lenders, to the taking or refraining from taking any action
hereunder, Agent shall send notice thereof to each Lender.
 
13.3  UCC Filings. Each of Borrower, Agent and Lender expressly recognizes and
agrees that Agent shall be listed as the assignee or secured party of record on
the various UCC filings required to be made hereunder in order to perfect the
grant of a security interest in the Collateral herein for the benefit of
Lenders, that such listing shall be for administrative convenience only in
creating a single secured party to take certain actions hereunder on behalf of
the holders of the Obligations, and that such listing will not affect in any way
the status of such holders as the beneficial holders of such security interest.
In addition, such listing shall impose no duties on Agent other than those
expressly and specifically undertaken in accordance with this Section 13.
 
13.4  Agent’s Reliance, Etc. Neither Agent nor any of its directors, officers,
agents or employees shall be liable for any action taken or omitted to be taken
by it or them as Agent under or in connection with this Agreement (including
Agent’s servicing, administering or collecting Receivables) except for its or
their own gross negligence or willful misconduct. Without limiting the
foregoing, Agent: (i) may consult with legal counsel (including counsel for
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts; (ii)
makes no warranty or representation to Lender and shall not be responsible to
any Lender for any statements, warranties or representations made in or in
connection with this Agreement; (iii) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of Borrower or to inspect the property
(including the books and records) of Borrower (except as otherwise expressly set
forth in this Agreement); (iv) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency, or
value of this Agreement, or any other instrument or document furnished pursuant
hereto, or any certificate, report, statement or other document referred to or
provided for in, or received by Agent under or in connection with, the Loan
Documents, or for any failure of Borrower or any of its Affiliates to perform
its obligation under the Loan Documents; and (v) shall incur no liability under
or in respect of this Agreement by acting upon any notice (including notice by
telephone), consent, certificate or other instrument or writing (which may be by
telex or telecopier) believed by it to be genuine and to be or to have been
signed or sent by the proper party or parties. Agent may, but shall not be
required to, at any time request instructions from Lenders with respect to any
actions or approvals which by the terms of this Agreement or of any of the other
Loan Documents Agent is permitted or required to take or to grant, and Agent
shall be absolutely entitled to refrain from taking any action or to withhold
any approval and shall not be under any liability whatsoever to any Person for
refraining from any action or withholding any approval under any of the Loan
Documents until it shall have received such instructions from the requisite
Lender, as applicable in accordance with this Agreement. Without limiting the
foregoing, Lender shall not have any right of action whatsoever against Agent as
a result of Agent acting or refraining from acting under this Agreement or any
of the other Loan Documents in accordance with the instructions of the requisite
Lender as applicable in accordance with this Agreement. Agent shall be entitled
to rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation reasonably believed by it or them to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including counsel to Borrower),
independent accountants and other experts selected by Agent.
 

--------------------------------------------------------------------------------


 
13.5  Agent and Affiliates. To the extent that Agent or any of its Affiliates
are or shall become Lenders hereunder, Agent or such Affiliate, in such
capacity, shall have each and every right and power under this Agreement as
would any other Lender hereunder (including the right to vote upon any matter
upon which any of Lenders are entitled to vote) and, without exception, may
exercise the same as though it were not an Agent. Agent and its Affiliates may
engage in any kind of business with Borrower, any of its Affiliates and any
Person who may do business with or own securities of Borrower or any of its
Affiliates, all as if it were not an Agent hereunder and without any duty to
account therefor to Lenders.
 
13.6  Credit Decision. Independently, and without reliance upon Agent, each
Lender has, to the extent it deems appropriate, made and shall continue to make
(a) its own independent investigation of the financial affairs and business
affairs of Borrower in connection with any action or inaction with respect to
the transactions contemplated herein, and (b) its own evaluation of the
creditworthiness of Borrower and of the value of the Collateral, and, except as
expressly provided in this Agreement, Agent has had and shall have no duty or
responsibility to provide any Lender with any credit or other information with
respect thereto. Agent shall not be responsible to any Lender for any recitals,
statements, representation or warranties herein or in any document, certificate
or other writing delivered in connection herewith (unless made by Agent) or for
the execution, effectiveness, genuineness, validity, enforceability,
collectibility, priority or sufficiency of this Agreement (except with respect
to Agent’s obligations hereunder) or the Loan Documents or the financial
condition of Borrower or the value of the Collateral. Except as expressly herein
provided with respect to its duties as agent, Agent shall not be required to
make any inquiry concerning either the performance or observance of any of the
terms, provisions or conditions of this Agreement or the Loan Documents, the
financial condition of Borrower, or the existence or possible existence of any
Event of Default.
 
13.7  Indemnification. Each Lender agrees to indemnify Agent (to the extent not
reimbursed by Borrower), ratably in accordance with each Lender’s Pro Rata
Payment Percentage, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by Agent under this Agreement;
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, or disbursements resulting from Agent’s gross negligence or
willful misconduct. Without limiting the generality of the foregoing, each
Lender agrees to reimburse Agent (to the extent not reimbursed by Borrower)
ratably in accordance with Lender’s Pro Rata Payment Percentage, promptly upon
demand, for any out-of-pocket expenses (including reasonable counsel fees)
incurred by Agent in connection with the administration, modification, amendment
or enforcement (whether through negotiations, legal proceedings or otherwise)
of, or legal advice in respect of its rights or responsibilities under, this
Agreement. The rights of Agent under this Section 13.7 shall survive the
termination of this Agreement. For purposes of this paragraph, the term “Agent”
shall include Agent, its affiliates and their respective officers, directors,
employees and agents.
 

--------------------------------------------------------------------------------


 
13.8  Successor Agent. Agent may resign at any time by giving thirty days notice
thereof to Lenders and Borrower. Upon any such resignation, Lenders, including
WFF, shall have the right to appoint a successor Agent, and such resignation
shall not be effective until such successor Agent is appointed and has accepted
such appointment. If no successor Agent shall have been so appointed and
accepted such appointment within seventy-five (75) days after Agent’s giving of
notice of resignation, then Agent may, on behalf of Lenders, appoint a successor
Agent, which successor Agent shall be experienced in the types of transactions
contemplated by this Agreement. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from all further
duties and obligations under this Agreement. After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Section 13 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.
 
13.9  Duty of Care. Agent shall endeavor to exercise the same care in its
administration of the Loan Documents as it exercises with respect to similar
transactions in which it is involved and where no other co-lenders are involved;
provided that the liability of Agent for failing to do so shall be limited as
provided in the preceding paragraphs of this Section 13.
 
13.10  Delegation of Agency. 
 
(a)  If at any time or times it shall be necessary or prudent in connection with
the exercise or protection of Agent’s rights hereunder in order to conform to
any law of any jurisdiction in which any of the Collateral shall be located, or
Agent shall be advised by counsel that it is so necessary or prudent in the
interest of Lenders, or Agent shall deem it necessary for its own protection in
the performance of its duties hereunder Agent and, to the extent required by
Agent, Borrower shall execute and deliver all instruments and agreements
reasonably necessary or proper to constitute another bank or trust company, or
one or more individuals approved by Agent (each an “Approved Delegate”), either
to act as co-agent or co-agents or trustee of all or any of the Collateral,
jointly with Agent originally named herein or any successor, or to act as
separate agent or agents or trustee of any such Collateral. Every separate agent
and every co-agent and every trustee, other than any agent which may be
appointed as successor to Agent, shall, to the extent permitted by applicable
law, be appointed to act and be such, subject to the following provisions and
conditions, namely:
 

--------------------------------------------------------------------------------


 
(i)  except as otherwise provided herein, all rights, remedies, powers, duties
and obligations conferred upon, reserved or imposed upon Agent in respect of the
custody, control and management of moneys, paper or securities shall be
exercised solely by Agent hereunder;
 
(ii)  all rights, remedies, powers, duties and obligations conferred upon,
reserved to or imposed upon Agent hereunder shall be conferred, reserved or
imposed and exercised or performed by Agent except to the extent that the
instrument appointing such separate agent or separate agents or co-agent or
co-agents or trustee shall otherwise provide, and except to the extent that
under any law of any jurisdiction in which any particular act or acts are to be
performed, Agent shall be incompetent or unqualified to perform such act or
acts, in which event such rights, remedies, powers, duties and obligations shall
be exercised and performed by such separate agents or co-agent or co-agents to
the extent specifically directed in writing by Agent;
 
(iii)  no power given thereby to, or which it is provided hereby may be
exercised by, any such separate agent or separate agents or co-agent or
co-agents or trustee shall be exercised hereunder by such separate agent or
separate agents or co-agent or co-agents or trustee except jointly with, or with
the consent in writing of, anything herein contained to the contrary
notwithstanding;
 
(iv)  no separate agent or co-agent or trustee constituted under this Section
13.10 shall be personally liable by reason of any act or omission of any other
agent, separate agent, co-agent or trustee hereunder; and
 
(v)  Agent, at any time by an instrument in writing, executed by it, may accept
the resignation of or remove any such separate agent or co-agent or trustee of
Agent, and in that case, by an instrument in writing executed by Agent and
Borrower (to the extent necessary or requested by Agent) jointly may appoint a
successor to such separate agent or co-agent or trustee, as the case may be,
anything therein contained to the contrary notwithstanding. In the event that
Borrower shall not have joined in the execution of any such instrument with a
Person or entity within ten (10) days after the receipt of a written request
from Agent to do so, Agent, acting alone, may appoint a successor and may
execute any instrument in connection therewith, and Borrower hereby irrevocably
appoints Agent its agent and attorney to act for it in such connection in either
of such contingencies.
 
In the event that Borrower shall not have joined in the execution of such
instruments or agreements with any Approved Delegate within thirty (30) Business
Days after the receipt of a written request from Agent to do so, Borrower hereby
irrevocably appoints Agent as its agent and attorney to act for it under the
foregoing provisions of this Section 13.10 in such contingency, it being
understood that the power of attorney granted hereunder is coupled with an
interest.
 

--------------------------------------------------------------------------------


 
(b)  Agent may execute any of its duties under the Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel, and
other specialists and advisors (including affiliates of such Agent) selected by
it, concerning all matters pertaining to such duties. Agent shall not be
responsible for the negligence or misconduct of any such agents,
attorneys-in-fact, counsel and other specialists and advisors selected by it
with reasonable care.
 
13.11  Agent’s Responsibilities. 
 
(a)  Each subsequent holder of any Note by its acceptance thereof irrevocably
joins in the designation of WFF as agent for Lenders as provided herein with the
same force and effect as if it were an original Lender hereunder and signatory
hereto. WFF hereby accepts such designation and appointment as agent. Agent,
acting as such under the provisions of this Agreement, or under any other
instrument or document delivered pursuant hereto, shall not be liable or
responsible, directly or indirectly, for any action taken, or omitted to be
taken, by it in good faith, nor shall Agent be liable or responsible for the
consequences of any oversight or error of judgment on its part, but Agent shall
only be liable or responsible for any loss suffered by any of Lenders hereunder
provided such loss was caused by Agent’s gross negligence or willful misconduct.
Agent shall not, by any action or inaction hereunder, be deemed to make any
representation or warranty regarding the legality, legal effect or sufficiency
of any act of Borrower in connection with, or under any of the provisions of,
this Agreement, or any instrument or document delivered pursuant thereto, or the
validity or enforceability of any instrument or document furnished to Agent
pursuant to this Agreement. Agent shall have no liability or responsibility in
connection with the collection or payment of any sums due to Lenders by
Borrower, the sole responsibility of Agent being to account to Lenders only for
monies actually received by it. Agent shall have no obligation to make any
application of any funds received by it until such funds are immediately
available at Agent’s office. Any monies received by Agent need not be segregated
from other funds except to the extent required by law, and Agent shall not be
liable for interest on any funds received by it. Agent shall not be charged with
knowledge of any facts which would prohibit the making of any payment of monies
in accordance with the provisions of this Agreement unless and until Agent shall
have received written notice thereof at its office from Borrower or any Lender.
The duties of Agent shall be mechanical and administrative in nature, Agent
shall not, by reason of this Agreement, be deemed a fiduciary in respect of
Lenders, and nothing in this Agreement shall impose upon Agent any obligations
in respect of this Agreement except as expressly herein set forth.
 
(b)  Agent shall have the right to exercise all the rights granted to, and
exercisable by, it under this Agreement and any instrument or document delivered
pursuant to this Agreement, in such manner from time to time, as Agent in its
sole discretion, shall deem proper.
 
(c)  Agent agrees to provide each Lender with notice (and copies of documents,
as appropriate) of the any amendment waiver or modification of the terms of this
Agreement entered in accordance with Section 0;
 
(d)     Except as otherwise provided in this Agreement, Agent shall be entitled,
at its option, from time to time and at any time, to enter into any amendment
of, or waive compliance with the terms of this Agreement without obtaining prior
approval from any Lender, provided that, without the prior approval of each
Lender in each instance, Agent may not take any of the following actions with
respect to the Loan: (i) reduce the principal amount of any Loans; (ii)
expressly change the advance rate; (iii) change the definition of Eligible Notes
Receivable; (iv) decrease the Applicable Interest Rate; (v) extend the Final
Maturity Date of the Loan; or (vi) release any material Collateral or any
material third party obligor (except as expressly authorized by this Agreement
in the normal course of Borrower’s business); Notwithstanding the foregoing,
Agent may take any such actions referred to in such preceding sentences and each
Lender shall be bound thereby with the consent of such Lenders (including Agent
as a Lender for this purpose) whose total Pro Rata Payment Percentage is equal
to or exceeds sixty-six and two-thirds percent (66 2/3%) of the outstanding
principal balance of the Loan.
 

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, in the event that a Lender does not consent to
any of the amendments or waivers requiring sixty-six and two-thirds percent (66
2/3%) consent under the previous paragraph, then such Lender shall not be
obligated to fund any additional Advances hereunder but it shall continue to
receive its Pro Rata Payment Percentage of each repayment of principal and
interest on the Loan in accordance with the terms of this Agreement and shall be
repaid in full over a period not to exceed the then existing Final Maturity Date
under the Loan. Furthermore, in the event a Lender does not consent to any
amendment or waivers regarding: (i) reduction of the principal amount of any
Loans; (ii) reduction of the Interest Rate; or (iii) any subordination or
release of any material Collateral, except as set forth in this Agreement or the
Loan Documents, then in any of such events any such modification shall be
applicable only to new money advanced by Agent and such changes shall not be
applicable in any way to the existing balance due under the Loan as of the date
of such change. Notwithstanding anything to the contrary contained in this
Section13.11(d), Agent may, in its sole and absolute discretion, require that
the Lenders (including WFF) unanimously consent to the approval of any such
action(s) referred to in this Section 13.11(d) before any such action(s) is
taken. Borrower acknowledges and agrees that in the event that a Lender does not
consent to any of the amendments or waivers requiring sixty-six and two-thirds
percent (66 2/3%) consent under the previous paragraph and such Lender is not
obligated to fund any additional Advances hereunder, the Commitment will be
reduced by an amount equal to the amount of any unused portion of such Lender’s
Commitment.
 
13.12  Power of Attorney. Each Lender does hereby irrevocably constitute and
appoint Agent as its true and lawful agent and attorney-in-fact, with full power
of substitution, for and in its name, place and stead, or otherwise, to (a)
demand and receive from time to time any and all property, rights, titles,
interests and liens hereby sold, assigned and transferred, or intended so to be,
and to give receipts for same, (b) from time to time to institute and prosecute
in Agent’s own name any and all proceedings at law, in equity, or otherwise,
that Agent may deem proper in order to collect, assert or enforce any claim,
right or title, of any kind, in and to the property, rights, titles, interests
and liens hereby sold, assigned or transferred, or intended so to be, and to
defend and compromise any and all actions, suits or proceedings in respect of
any of the said property, rights, titles, interests and liens, and (c) generally
to do all and any such acts and things in relation to the Loans, the Collateral
and this Agreement as Agent shall in good faith deem advisable. Each Lender
hereby declares that the appointment made and the powers granted pursuant to
this Section 13.12 are coupled with an interest and are and shall be irrevocable
by it in any manner, or for any reason, unless and until the repayment in full
of the Obligation.
 

--------------------------------------------------------------------------------


 
13.13  Ratification and Confirmation. Borrower hereby ratifies, confirms,
assumes and agrees to be bound by all statements, covenants and agreements set
forth in the this Agreement and the other Loan Documents. Borrower reaffirms,
restates and incorporates by reference all of the covenants and agreements made
in the Loan Documents as if the same were made as of this date. Borrower agrees
to pay the Loan and all related expenses, as and when due and payable in
accordance with this Agreement and the other Loan Documents, and to observe and
perform the Obligations, and do all things necessary which are not prohibited by
law to prevent the occurrence of any Event of Default. In addition, to further
secure, and to evidence and confirm the securing of, the prompt and complete
payment and performance by Borrower of the Loan and all of the Obligations, for
value received, Borrower unconditionally and irrevocably assigns, pledges and
grants to Agent, and hereby confirms or reaffirm the prior granting to Agent of,
a continuing first priority Lien, mortgage and security interest in and to all
of the Collateral, whether now existing or hereafter acquired. Also, as provided
in the Loan Documents, the Loan is and shall be further secured by the Liens and
security interests in favor of Agent in the properties and interests relating to
Additional Eligible Resorts, which now or hereafter serve as collateral security
for any Obligations. On the date hereof and thereafter upon satisfaction of the
requirements for approval by Agent of Additional Eligible Resorts, Borrower
shall record, or cause to be recorded, such mortgages, deeds of trust, deeds to
secure debt, assignments, pledges, security agreements and UCC Financing
Statements in the appropriate public records of the state in which each Resort
is located to further evidence and perfect Agent’s Lien on the Collateral.
Borrower agrees to deliver or cause to be delivered by its Affiliates, such
mortgages, deeds of trust, deeds to secure debt, assignments, pledges, security
agreements and UCC Financing Statements as Agent may deem necessary to further
evidence and perfect Agent’s Lien on the Collateral.
 
13.14  Estoppel. The Loan constitutes valuable consideration to Borrower. This
Agreement and the other Loan Documents and the Loan modifications and
transactions provided for or contemplated hereunder or thereunder, shall in no
way adversely affect the Lien or perfection or priority of any Lien of Agent as
of the date hereof in and to any Collateral, and are not intended to constitute,
and do not constitute or give rise to, any novation, cancellation or
extinguishment of any of Borrower’s Obligations existing as of the Closing Date
to Agent, or of any interests owned or held by Agent (and not previously
released) in and to any of the Collateral; it being the intention of the parties
that the transactions provided for or contemplated herein shall be effectuated
without any interruption in the continuity of the value and consideration
received by Borrower, and of the attachment, perfection, priority and
continuation in favor of Agent in and to all Collateral and proceeds.
 
13.15  Participation Agreement. Nothing in this Section 13 shall affect or limit
any Participant’s rights or any of the Agent’s obligations under each
Participant’s respective participation agreement with the Agent.
 
13.16  Withholding Taxes.
 
(a)    If any Lender is a “foreign person” within the meaning of the IRC and
such Lender claims exemption from, or a reduction of, U.S. withholding tax under
Sections 1441 or 1442 of the IRC, such Lender agrees with and in favor of Agent
and Borrower, to deliver to Agent and Borrower:
 

--------------------------------------------------------------------------------


 
(i) if such Lender claims an exemption from withholding tax pursuant to its
portfolio interest exception, (A) a statement of the Lender, signed under
penalty of perjury, that it is not a (I) a “bank” as described in Section
881(c)(3)(A) of the IRC, (II) a 10% shareholder of Borrower (within the meaning
of Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation
related to Borrower within the meaning of Section 864(d)(4) of the IRC, and (B)
a properly completed and executed IRS Form W-8BEN, before the first payment of
any interest under this Agreement and at any other time reasonably requested by
Agent or Borrower;
 
(ii) if such Lender claims an exemption from, or a reduction of, withholding tax
under a United States tax treaty, properly completed and executed IRS Form
W-8BEN before the first payment of any interest under this Agreement and at any
other time reasonably requested by Agent or Borrower;
 
(iii) if such Lender claims that interest paid under this Agreement is exempt
from United States withholding tax because it is effectively connected with a
United States trade or business of such Lender, two properly completed and
executed copies of IRS Form W-8ECI before the first payment of any interest is
due under this Agreement and at any other time reasonably requested by Agent or
Borrower; and
 
(iv) such other form or forms as may be required under the IRC or other laws of
the United States as a condition to exemption from, or reduction of, United
States withholding tax.
 
Such Lender agrees promptly to notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.
 
(b)    If any Lender claims exemption from, or reduction of, withholding tax
under a United States tax treaty by providing IRS Form W-8BEN and such Lender
sells, assigns, grants a participation in, or otherwise transfers all or part of
the Obligations of Borrower to such Lender, such Lender agrees to notify Agent
of the percentage amount in which it is no longer the beneficial owner of
Obligations of Borrower to such Lender. To the extent of such percentage amount,
Agent will treat such Lender’s IRS Form W-8BEN as no longer valid.
 
(c)    If any Lender is entitled to a reduction in the applicable withholding
tax, Agent may withhold from any interest payment to such Lender an amount
equivalent to the applicable withholding tax after taking into account such
reduction. If the forms or other documentation required by subsection (a) of
this Section are not delivered to Agent, then Agent may withhold from any
interest payment to such Lender not providing such forms or other documentation
an amount equivalent to the applicable withholding tax.
 
(d)    If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered, was not properly executed, or because such Lender failed to
notify Agent of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason) such Lender
shall indemnify and hold Agent harmless for all amounts paid, directly or
indirectly, by Agent as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to Agent
under this Section, together with all costs and expenses (including attorneys
fees and expenses). The obligation of the Lenders under this subsection shall
survive the payment of all Obligations and the resignation or replacement of
Agent.
 

--------------------------------------------------------------------------------


 
(e)    All payments made by Borrower hereunder or under any note will be made
without setoff, counterclaim, or other defense, except as required by Applicable
Laws other than for Taxes (as defined below). All such payments will be made
free and clear of, and without deduction or withholding for, any present or
future taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any jurisdiction (other than the
United States) or by any political subdivision or taxing authority thereof or
therein (other than of the United States) with respect to such payments (but
excluding, any tax imposed by any jurisdiction or by any political subdivision
or taxing authority thereof or therein (i) measured by or based on the net
income or net profits of a Lender, or (ii) to the extent that such tax results
from a change in the circumstances of the Lender, including a change in the
residence, place of organization, or principal place of business of the Lender,
or a change in the branch or lending office of the Lender participating in the
transactions set forth herein) and all interest, penalties or similar
liabilities with respect thereto (all such non-excluded taxes, levies, imposts,
duties, fees, assessments or other charges being referred to collectively as
“Taxes”). If any Taxes are so levied or imposed, Borrower agrees to pay the full
amount of such Taxes, and such additional amounts as may be necessary so that
every pay-ment of all amounts due under this Agreement or under any note,
including any amount paid pursuant to this Section 13.16(e) after withholding or
deduction for or on account of any Taxes, will not be less than the amount
provided for herein; provided, however, that Borrower shall not be required to
increase any such amounts payable to Agent or any Lender (i) that is not
organized under the laws of the United States, if such Person fails to comply
with the other requirements of this Section 13.16, or (ii) if the increase in
such amount payable results from Agent’s or such Lender’s own willful
mis-conduct or gross negligence. Borrower will furnish to Agent as promptly as
possible after the date the payment of any Taxes is due pursuant to Applicable
Laws certified copies of tax receipts evidencing such payment by Borrower.
 
13.17 Agent in Individual Capacity. WFF and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though WFF were
not Agent hereunder, and, in each case, without notice to or consent of the
other Lenders. The other Lenders acknowledge that, pursuant to such activities,
WFF or its Affiliates may receive information regarding Borrower or its
Affiliates and any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrower or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms “Lender” and “Lenders” include WFF in its
individual capacity.
 
 
[THE REMAINDER OF THIS PAGE IS LEFT INTENTIONALLY BLANK]
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be duly
executed and delivered effective as of the date first above written.
 

  BORROWER:        
SILVERLEAF RESORTS, INC.,
a Texas corporation
 
   
   
  /s/ PATRICIA K. DOREY By:   /s/ HARRY J. WHITE, JR.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Name:   Harry J. White, Jr.
Title:     Chief Financial Officer

 
STATE OF TEXAS
)
   
)
ss:
COUNTY OF DALLAS
)
 



The foregoing instrument was acknowledged before me this 16th day of
December, 2005 by Harry J. White, Jr., Chief Financial Officer of Silverleaf
Resorts, Inc., a Texas corporation, on behalf of the Corporation.
 

        By:   /s/ KIM W. MURDOCK  

--------------------------------------------------------------------------------

 
Notary Public
My Commission Expires:






--------------------------------------------------------------------------------


 

  LENDER:        
WELLS FARGO FOOTHILL, INC.,
a California corporation
 
   
   
  /s/ By:   /s/ RUSSELL BONDER

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Name:   Russell Bonder
Title:     Senior Vice President

 
STATE OF GEORGIA
)
   
)
ss:
COUNTY OF FULTON
)
 

 
The foregoing instrument was acknowledged before me this 16th day of
December, 2005 by _Russell Bonder_____________, ___SVP_________________ of WELLS
FARGO FOOTHILL, INC., a California corporation, on behalf of the corporation.



        By:   /s/ PRECIOUS E. ATKINSON  

--------------------------------------------------------------------------------

 
Commissioner of the Superior Court
Notary Public
My Commission Expires:  April 13, 2006

 

  AGENT:        
WELLS FARGO FOOTHILL, INC.,
a California corporation, as Agent
 
   
   
  /s/ By:   /s/ RUSSELL BONDER

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Name:   Russell Bonder
Title:     Senior Vice President

 
STATE OF GEORGIA
)
   
)
ss:
COUNTY OF FULTON
)
 

 
The foregoing instrument was acknowledged before me this 16th day of
December, 2005 by __Russell Bonder_____________________, ____SVP________________
of WELLS FARGO FOOTHILL, INC., a California corporation, on behalf of the
corporation.
 

        By:   /s/ PRECIOUS E. ATKINSON  

--------------------------------------------------------------------------------

 
Commissioner of the Superior Court
Notary Public
My Commission Expires:  April 13, 2006

 


--------------------------------------------------------------------------------


 
List of Schedules and Exhibits to the Agreement and Not Filed Herewith:


SCHEDULES:
Schedule 1.0-Identification of Lenders and Their Respective Pro Rata Percentage
Schedule 1.1(b)-CapitalSource Finance, LLC Documents
Schedule 1.1(c)-List of Resort Declarations
Schedule 1.1(d)-Underwriting Guidelines and Criteria
Schedule 1.1(e)-Resort Funding, LLC Documents
Schedule 1.1(f)- List of Textron Financial Corporation Documents
Schedule 1.1 (g)-List of Timeshare Owner Associations
Schedule 2.7(b)-List of Borrower’s Executive Management
Schedule 6.5-Permitted Liens
Schedule 6.7-Pending Material Litigation
Schedule 6.9-List of Environmental Matters
Schedule 6.19-List of Time Share Reports and Documents


EXHIBITS
Exhibit A-Collateral Assignment of Notes and Mortgages
Exhibit B- Borrowing Base Report
Exhibit C-Closing Certificate
Exhibit D-Certificate and Request for Advance
Exhibit E-Inventory Control Procedures
Exhibit F-Officer’s Certificate For Financial Statements

                       

--------------------------------------------------------------------------------